 



Exhibit 10.72
BUILDING LOAN AGREEMENT
Dated as of December 10, 2007
Between
P/A-ACADIA PELHAM MANOR, LLC,
as Borrower
and
BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
as Lender
MERS MIN: 8000101-0000007140-6

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION     1  
 
  Section 1.1   Definitions     1  
 
  Section 1.2   Principles of Construction     35  
 
                ARTICLE II. GENERAL TERMS     36  
 
  Section 2.1   Loan Commitment; Disbursement to Borrower     36  
 
  Section 2.2   Interest Rate     40  
 
  Section 2.3   Loan Payment     41  
 
  Section 2.4   Prepayments     42  
 
  Section 2.5   Defeasance     43  
 
  Section 2.6   Release of Property     46  
 
  Section 2.7   Clearing Account/Cash Management     46  
 
  Section 2.8   Intentionally Omitted     49  
 
  Section 2.9   Payments Not Conditional     49  
 
  Section 2.10   Initial Advance     49  
 
  Section 2.11   Construction Advances     53  
 
  Section 2.12   Final Advance     56  
 
  Section 2.13   No Reliance     59  
 
  Section 2.14   Method of Disbursement of Loan Proceeds     59  
 
  Section 2.15   Plan Review Process     61  
 
                ARTICLE III. CONDITIONS PRECEDENT     62  
 
  Section 3.1   Conditions Precedent to Closing     62  
 
                ARTICLE IV. REPRESENTATIONS AND WARRANTIES     66  
 
  Section 4.1   Borrower Representations     66  
 
  Section 4.2   Survival of Representations     78  
 
                ARTICLE V. BORROWER COVENANTS     79  
 
  Section 5.1   Affirmative Covenants     79  
 
  Section 5.2   Negative Covenants     100  
 
                ARTICLE VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
    112  
 
  Section 6.1   Insurance     112  
 
  Section 6.2   Casualty and Condemnation     118  
 
  Section 6.3   Application of Net Proceeds     124  
 
                ARTICLE VII. RESERVE FUNDS     124  
 
  Section 7.1   Tax and Insurance Escrow Fund     124  
 
  Section 7.2   Interest Reserve     125  
 
  Section 7.3   Replacements and Replacement Reserve     126  
 
  Section 7.4   Punch List and Deferred Maintenance Reserve     130  
 
  Section 7.5   Intentionally Omitted     131  
 
  Section 7.6   Excess Cash Flow     131  

 



--------------------------------------------------------------------------------



 



                 
 
  Section 7.7   Operating Reserve     132  
 
  Section 7.8   Rollover Reserve     132  
 
  Section 7.9   Ground Lease Reserve Fund     133  
 
  Section 7.10   Storage Facility Master Lease Reserve     133  
 
  Section 7.11   Reserve Funds, Generally     134  
 
  Section 7.12   Letter of Credit Rights     135  
 
                ARTICLE VIII. DEFAULTS     135  
 
  Section 8.1   Event of Default     135  
 
  Section 8.2   Remedies     139  
 
  Section 8.3   Remedies Cumulative; Waivers     140  
 
                ARTICLE IX. SPECIAL PROVISIONS     140  
 
  Section 9.1   Sale of Notes and Securitization     140  
 
  Section 9.2   Securitization Indemnification     143  
 
  Section 9.3   Exculpation     146  
 
  Section 9.4   Intentionally Omitted     148  
 
  Section 9.5   Servicer     148  
 
                ARTICLE X. MISCELLANEOUS     148  
 
  Section 10.1   Survival     148  
 
  Section 10.2   Lender’s Discretion     149  
 
  Section 10.3   Governing Law     149  
 
  Section 10.4   Modification, Waiver in Writing     150  
 
  Section 10.5   Delay Not a Waiver     150  
 
  Section 10.6   Notices     151  
 
  Section 10.7   Trial by Jury     151  
 
  Section 10.8   Headings     152  
 
  Section 10.9   Severability     152  
 
  Section 10.10   Preferences     152  
 
  Section 10.11   Waiver of Notice     152  
 
  Section 10.12   Remedies of Borrower     152  
 
  Section 10.13   Expenses; Indemnity     152  
 
  Section 10.14   Schedules and Exhibits Incorporated     154  
 
  Section 10.15   Offsets, Counterclaims and Defenses     154  
 
  Section 10.16   No Joint Venture or Partnership; No Third Party Beneficiaries
    154  
 
  Section 10.17   Publicity     154  
 
  Section 10.18   Waiver of Marshalling of Assets     155  
 
  Section 10.19   Waiver of Counterclaim     155  
 
  Section 10.20   Conflict; Construction of Documents; Reliance     155  
 
  Section 10.21   Brokers and Financial Advisors     155  
 
  Section 10.22   Prior Agreements     155  
 
  Section 10.23   Joint and Several Liability     156  
 
  Section 10.24   Certain Additional Rights of Lender (VCOC)     156  
 
  Section 10.25   MERS     156  

ii



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule I
  —   Organizational Chart of Borrower
Schedule II
  —   Development Budget
Schedule III
  —   Plans and Specifications
Schedule IV
  —   Construction Schedule
Schedule V
  —   Rent Roll

EXHIBITS

     
Exhibit A
  Legal Description of the Land
Exhibit B
  Intentionally Omitted
Exhibit C
  Form of Datedown Endorsement
Exhibit D
  Section 22 Affidavit
Exhibit E
  Affirmation of Payment (AIA Form G706)
Exhibit F
  Architect’s Certificate
Exhibit G
  General Contractor’s Certificate
Exhibit H
  Form of Performance Letter
Exhibit I
  Anticipated Cost Report Form
Exhibit J
  Form of Lien Waivers
Exhibit K
  Form of Insolvency Opinion —To Be Delivered Upon Completion
Exhibit L
  Form of Borrower’s Requisition
Exhibit M
  Application and Certificate for Payment (AIA Form G702)

iii



--------------------------------------------------------------------------------



 



BUILDING LOAN AGREEMENT
          THIS BUILDING LOAN AGREEMENT, dated as of December 10, 2007 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement” or sometimes, this “Building Loan Agreement”), is made by
and between BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation,
having an address at 383 Madison Avenue, New York, New York 10179 (“Lender”) and
P/A-ACADIA PELHAM MANOR, LLC, a Delaware limited liability company, having its
principal place of business at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue —
Suite 260, White Plains, New York 10605, as Borrower (“Borrower”).
WITNESSETH :
          WHEREAS, Borrower desires to obtain the Building Loan (as hereinafter
defined) from Lender; and
          WHEREAS, Lender is willing to make the Building Loan to Borrower,
subject to and in accordance with the terms of this Agreement and the other Loan
Documents (as hereinafter defined).
          NOW THEREFORE, in consideration of the making of the Loan by Lender
and the covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     Section 1.1 Definitions.
          For all purposes of this Agreement, except as otherwise expressly
required or unless the context clearly indicates a contrary intent:
          “ADA” shall mean the Americans with Disabilities Act of 1992, as
amended from time to time.
          “Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c).
          “Additional Interest Reserve Deposit” shall have the meaning set forth
in Section 5.1.28 hereof.
          “Additional Mezzanine Borrower” shall have the meaning set forth in
Section 5.2.14(g) hereof.

 



--------------------------------------------------------------------------------



 



          “Additional Mezzanine Loan” shall have the meaning set forth in
Section 5.2.14 hereof.
          “Additional Mezzanine Loan Documents” shall have the meaning set forth
in Section 5.2.14(f) hereof.
          “Administration Fee” shall have the meaning set forth in the
Administration Fee Agreement.
          “Administration Fee Agreement” shall mean that certain Administration
Fee Agreement dated as of the date hereof between Borrower and Lender.
          “Advance” or “Advances” shall mean any disbursement of the proceeds of
the Building Loan by Lender pursuant to the terms of this Agreement.
          “Affiliate” shall mean, as to any Person, any other Person that,
directly or indirectly, is in Control of, is Controlled by or is under common
Control with such Person or is a director or officer of such Person or of an
Affiliate of such Person.
          “Affiliated Manager” shall mean any Manager in which Borrower or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.
          “Affiliate Fees” shall mean collectively, any development fee,
management fee, brokerage fee, commission, distribution, reimbursement, salary,
consideration sum or amount, however characterized, payable to any Restricted
Party with respect to the Property and/or the Project.
          “Affirmation of Payment” shall have the meaning as set forth in
Section 2.11.5(e).
          “Aggregate Debt Service Coverage Ratio” shall have the meaning set
forth in Section 5.2.14 hereof.
          “Agreement” shall mean this Building Loan Agreement, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
          “ALTA” shall mean American Land Title Association, or any successor
thereto.
          “Anchor Tenant” shall mean Home Depot, Inc. or any other tenant
occupying 20,000 square feet or more of space at the Property.
          “Annual Budget” shall mean the operating budget, including all planned
Capital Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11.(e) hereof for the applicable Fiscal Year or other period.
          “Anticipated Costs Report” shall have the meaning as set forth in
Section 2.11.5(a).

2



--------------------------------------------------------------------------------



 



          “Approved Annual Budget” shall have the meaning set forth in
Section 5.1.11(e) hereof.
          “Approved Bank” shall mean a bank or other financial institution which
has a minimum long term unsecured debt rating of at least “AA” by S&P and Fitch
and “Aa2” by Moody’s.
          “Architect’s Certificate” shall have the meaning as set forth in
Section 2.10.10.
          “Architect’s Contract” shall mean those certain executed proposals
from Borrower’s Architect to General Contractor dated September 1, 2005 (revised
September 21, 2005) and November 3, 2005, and accepted by Borrower, as the same
may be amended from time to time in compliance with the terms hereof.
          “Assignment of Contracts” shall mean that certain Assignment of
Contracts, Licenses and Permits dated as of the date hereof from Borrower, as
assignor, to Lender, as assignee.
          “Assignment of Leases” shall mean, collectively, the Building Loan
Assignment of Leases and the Project Loan Assignment of Leases.
          “Assignment of Management Agreement” shall mean, with respect to each
Manager, that certain Assignment of Management Agreement and Subordination of
Management Fees, dated as of the date hereof, among Lender, Borrower and the
applicable Manager, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
          “Award” shall mean any compensation paid by any Governmental Authority
in connection with a Condemnation in respect of all or any part of the Property.
          “Bankruptcy Action” shall mean with respect to any Person (a) such
Person filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law, in which such Person colludes with, or
otherwise assists such Person, or causes to be solicited petitioning creditors
for any involuntary petition against such Person; (c) such Person filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (d) such Person consenting
to or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property; (e) such Person making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.
          “Bankruptcy Code” shall mean Title 11 of the United States Code, 11
U.S.C. §101, et seq., as the same may be amended from time to time, and any
successor statute or statutes and all rules and regulations from time to time
promulgated thereunder, and any comparable foreign laws relating to bankruptcy,
insolvency or creditors’ rights or any other Federal or state bankruptcy or
insolvency law.

3



--------------------------------------------------------------------------------



 



          “Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.
          “Borrower’s Architect” shall mean Greenberg Farrow Architects.
          “Borrower’s Requisition” shall have the meaning set forth in
Section 2.14.1 hereof.
          “BSCMI” shall mean Bear Stearns Commercial Mortgage, Inc., a New York
corporation, and its successors in interest.
          “Budget Line” shall have the meaning set forth in Section 2.1.14
hereof.
          “Building Loan” shall mean the loan made by Lender to Borrower
pursuant to this Agreement in the principal amount of up to the Building Loan
Amount.
          “Building Loan Amount” shall mean Twenty-Three Million Twenty-Six
Thousand Nine Hundred Six and 60/100 Dollars ($23,026,906.60).
          “Building Loan Assignment of Leases” shall mean that certain Building
Loan Assignment of Leases and Rents, dated as of the date hereof, from Borrower,
as assignor, to Lender, as assignee.
          “Building Loan Budget” shall have the meaning set forth in
Section 2.1.14 hereof.
          “Building Loan Costs” shall mean all Project-Related Costs (including
Hard Costs and Soft Costs) that are Costs of the Improvements.
          “Building Loan Documents” shall mean, collectively, this Agreement,
the Building Loan Note, the Building Loan Mortgage, the Building Loan Assignment
of Leases, as well as all other documents now or hereafter executed and/or
delivered with respect to the Building Loan.
          “Building Loan Earn Out Advance” shall have the meaning set forth in
Section 2.12.2 hereof.
          “Building Loan Mortgage” shall mean that certain Building Loan Fee and
Leasehold Mortgage, Assignment of Leases and Rents and Security Agreement dated
the date hereof, executed and delivered by Borrower to Lender as security for
the Building Loan and encumbering the Property.
          “Building Loan Note” shall mean that certain Building Loan Promissory
Note, dated the date hereof, in the principal amount of up to the Building Loan
Amount made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

4



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York, New York, or the place of
business of any Servicer are not open for business.
          “Capital Expenditures” shall mean, for any period, the amount expended
for items capitalized under GAAP (including expenditures for building
improvements or major repairs).
          “Carrying Costs” shall mean, the sum of the following costs associated
with the Property for any specified period: (a) Taxes, (b) Other Charges,
(c) Insurance Premiums and (d) Operating Expenses.
          “Cash” shall mean the legal tender of the United States of America.
          “Cash and Cash Equivalents” shall mean any one or a combination of the
following: (i) Cash, and (ii) U.S. Obligations, and (iii) an irrevocable standby
Letter of Credit.
          “Cash Management Account” shall have the meaning set forth in
Section 2.7.2(a) hereof.
          “Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the date hereof, by and among Borrower, Manager, Cash
Management Bank and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
          “Cash Management Bank” shall mean Wells Fargo Bank, N.A., a national
banking association, or any successor Eligible Institution acting as Agent under
the Cash Management Agreement.
          “Cash Management Conditions” shall have the meaning set forth in
Section 2.7 hereof.
          “Cash Trap Event” shall mean the occurrence of any of the following:
(a) an Event of Default; (b) any Bankruptcy Action of Borrower or Mezzanine
Borrower; (c) any Bankruptcy Action of Manager; (d) on or after the last day of
the Construction Term, a DSCR Trigger, or (e) on or after the earlier of that
date that an Anchor Tenant opens for business or the last day of the
Construction Term, a Go Dark Trigger .
          “Cash Trap Event Cure” shall mean:
          (a) if the Cash Trap Event is caused solely by the occurrence of:
               (i) clause (a) in the definition of “Cash Trap Event”, a cure of
the Event of Default which gave rise to the Cash Trap Event which is accepted or
waived in writing by Lender, in its sole discretion, prior to Lender exercising
any of its rights, to accelerate the Loan, move to appoint a receiver, or
commence a foreclosure action;

5



--------------------------------------------------------------------------------



 



               (ii) clause (c) in the definition of “Cash Trap Event”, either
(A) if such Cash Trap Event is as a result of the filing of an involuntary
petition against Manager and not consented to by Manager, upon the same being
discharged, stayed or dismissed within thirty (30) days of such filing and such
filing (after dismissal or discharge), provided, that such dismissal or
discharge in Lender’s reasonable opinion does not adversely impact the Loan or
the Property, or (B) if Borrower replaces the Manager with a Qualified Manager
pursuant to a Replacement Management Agreement approved by Lender;
               (iii) a DSCR Trigger Event, if the Debt Service Coverage Ratio is
greater than 1.05 to 1:00 based upon the trailing six (6) month period
annualized as of two (2) consecutive Debt Service Coverage Ratio Determination
Dates occurring thereafter;
               (iv) a Go Dark Trigger, if the relevant Anchor Tenant
subsequently is in occupancy, open for business for one hundred twenty
(120) days, and paying full contractual rent with no free rent, credit or right
of offset during the term of its Lease, as evidenced by an estoppel letter from
such Anchor Tenant in form acceptable to Lender.
          (b) provided, that, each such Cash Trap Event Cure set forth in this
definition shall be subject to the following conditions, (i) no Event of Default
(other than that giving rise to the Cash Trap Event) shall have occurred and be
continuing under this Agreement or any of the other Loan Documents,
(ii) Borrower shall have notified Lender in writing of its election to cure the
respective Cash Trap Event, (iii) a Cash Trap Event Cure under clauses (a)(i)
and (a)(ii) may occur no more than 3 times during the term of the Loan,
(iv) Borrower shall have paid all of Lender’s reasonable expenses incurred in
connection with such cure including, reasonable attorney’s fees and costs; and
(v) in no event shall Borrower have the right to “cure” a Cash Trap Event
occurring by reason of a Bankruptcy Action of Borrower or Mezzanine Borrower.
          “Cash Trap Period” shall mean each period commencing on the occurrence
of a Cash Trap Event and continuing until the earlier of (a) the Payment Date
next occurring following the related Cash Trap Event Cure, or (b) until payment
in full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.
          “Casualty” shall have the meaning set forth in Section 6.2 hereof.
          “Casualty Consultant” shall have the meaning set forth in
Section 6.2.4(d) hereof.
          “Casualty Retainage” shall have the meaning set forth in
Section 6.2.4(e) hereof.
          “Clearing Account” shall have the meaning set forth in Section 2.7
hereof.
          “Clearing Account Agreement” shall have the meaning set forth in
Section 2.7.1 hereof.
          “Clearing Bank” shall have the meaning set forth in Section 2.7
hereof.
          “Closing Date” shall mean the date of this Agreement.

6



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, as amended, as it
may be further amended from time to time, and any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
          “Completion of the Improvements” shall mean the substantial completion
(i.e., completion of the Project Improvements other than Punch List Items) of
the construction and renovation of the Project Improvements substantially in
accordance with all Plans and Specifications, all Legal Requirements, all
Permitted Encumbrances and this Agreement, and that all utilities necessary to
service the Project Improvements have been connected and are in operation, such
completion to be evidenced to the reasonable satisfaction of Lender and the
Construction Consultant; together with the delivery to Lender of:
               (i) a permanent or temporary certificate(s) of occupancy for the
Project Improvements and evidence that all other Governmental Approvals have
been issued and all other Legal Requirements have been satisfied so as to allow
the Project Improvements to be used and operated in accordance with the Loan
Documents and the Plans and Specifications; and
               (ii) AIA Form G704 (Certificate of Substantial Completion)
completed and executed by Borrower’s Architect certifying the substantial
completion of the Project Improvements in accordance with the Plans and
Specifications.
          “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
the Property, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting the Property or any
part thereof.
          “Condemnation Proceeds” shall have the meaning set forth in
Section 6.2.1 hereof.
          “Construction Advance Conditions” shall have the meaning set forth in
Section 2.11 hereof.
          “Construction Consultant” shall mean Valcon Construction Consultants,
Inc., or such other Person as Lender may designate and engage as a replacement
to inspect the Project Improvements and the Property as construction progresses
and consult with and to provide advice to and to render reports to Lender, which
Person may be, at Lender’s option upon notice to Borrower, either an officer or
employee of Lender or consulting architects, engineers or inspectors appointed
by Lender.
          “Construction Schedule” shall mean the construction schedule attached
hereto as Schedule IV, broken down by trade, of Borrower’s best good faith
estimate of the dates of commencement and completion of the Project Improvements
certified by Borrower to Lender in final form approved by Lender and the
Construction Consultant prior to the Closing.
          “Construction Term” shall mean the period commencing on the date
hereof and ending on the first to occur of (i) the Maturity Date, whether by
acceleration or otherwise, (ii) the 24th Payment Date, and (iii) the Final
Advance.

7



--------------------------------------------------------------------------------



 



          “Contingency” shall mean the contingency Line Item in the Building
Loan Budget and/or Project Loan Budget.
          “Contract” shall mean shall mean any agreement (including the General
Contractor’s Agreement) entered into by Borrower or by General Contractor, in
which the Contractor or Subcontractor thereunder agrees to provide services,
labor and/or materials in connection with the Project Improvements. All
Contracts shall require that the Contractor or Subcontractor thereunder use
union labor.
          “Contractor” shall mean any contractor hired by Borrower, including,
without limitation, the General Contractor (including subsidiaries and
affiliates), supplying services, labor and/or materials in connection with the
Project.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled” and “Controlling” shall have correlative meanings.
          “Costs of the Improvement” shall mean those items defined as an
“improvement” and/or a “cost of improvement” under Section 2 of Article 1 the
Lien Law.
          “Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.
          “Debt” shall mean the outstanding principal amount of the Building
Loan set forth in, and evidenced by, this Agreement, the Building Loan Documents
and the Building Loan Note, together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Building Loan under
the Building Loan Note, this Agreement, the Building Loan Mortgage or any other
Building Loan Document.
          “Debt Service” shall mean, with respect to any particular period of
time, the aggregate scheduled principal and interest payments due under this
Building Loan Agreement and the Building Loan Note.
          “Debt Service Coverage Ratio” shall mean a ratio for the applicable
period in which:

  (a)   the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, adjusted for a vacancy rate equal to the
greater of the actual vacancy rate, the market vacancy rate and an assumed
vacancy rate equal to five percent (5%), without deduction for (i) actual
management fees incurred in connection with the operation of the Property less
(A) management fees equal to the greater of (1) assumed management fees of four
percent (4%) of Gross Income from Operations or (2) the actual management fees
incurred, (B) Replacement Reserve Fund contributions equal to $47,544 per annum;
and

8



--------------------------------------------------------------------------------



 



(C) Rollover Reserve Fund contributions equal to $187,744 per annum, and

  (b)   the denominator is the Total Debt Service for such period assuming a
thirty (30) year amortization schedule.

          “Debt Service Coverage Ratio Determination Date” shall mean the
earlier of the Required Completion Date and the date of the Final Advance and
the first day of each calendar month thereafter.
          “Default” shall mean the occurrence of any event hereunder or under
any other Loan Document which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
          “Default Rate” shall mean, with respect to the Loan, a rate per annum
equal to the lesser of (a) the maximum rate permitted by applicable law or
(b) five percent (5%) above the Interest Rate.
          “Defeasance Date” shall have the meaning set forth in
Section 2.5.1(a)(i) hereof.
          “Defeasance Deposit” shall mean an amount equal to the remaining
principal amount of the Note, the Defeasance Payment Amount, any costs and
expenses incurred or to be incurred in the purchase of U.S. Obligations
necessary to meet the Scheduled Defeasance Payments and any revenue, documentary
stamp or intangible taxes or any other tax or charge due in connection with the
transfer of the Note or otherwise required to accomplish the agreements of
Section 2.5 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Rating Agencies incurred in connection
therewith).
          “Defeasance Event” shall have the meaning set forth in
Section 2.5.1(a) hereof.
          “Defeasance Expiration Date” shall mean the date that is two (2) years
from the “startup day” within the meaning of Section 860G(a)(9) of the Code for
the REMIC Trust.
          “Defeasance Payment Amount” shall mean the amount (if any) which, when
added to the remaining principal amount of the Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments.
          “Deferred Maintenance Condition” shall have the meaning set forth in
Section 7.4.1.
          “Development Budget” shall have the meaning set forth in
Section 2.1.14 hereof.
          “Disbursement Schedule” shall mean the schedule of the amounts of
Advances hereunder and Project Loan Advances under the Project Loan anticipated
to be requisitioned by Borrower each month during the term of the Loan, attached
hereto as part of the Development Budget and in final form approved by Lender
and the Construction Consultant prior to the Closing Date.

9



--------------------------------------------------------------------------------



 



          “Disclosure Document” shall mean a prospectus, prospectus supplement,
private placement memorandum, or similar offering memorandum or offering
circular, or such other information reasonably requested by Lender, in each case
in preliminary or final form, used to offer Securities in connection with a
Securitization.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Draw Request” shall mean, with respect to each Advance, Borrower’s
Requisition for such Advance, along with such other documents required by this
Agreement to be furnished to Lender as a condition to such Advance.
          “DSCR Trigger Event” shall mean, that as of any Debt Service Coverage
Ratio Determination Date, the Debt Service Coverage Ratio as determined by
Lender based on the trailing six (6) month period (annualized) immediately
preceding the date of such determination is less than 1.00 to 1.00.
          “Earn Out Advance” shall have the meaning set forth in Section 2.12.2
hereof.
          “Eligible Account” shall mean a separate and identifiable account from
all other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least Fifty Million
and 00/100 Dollars ($50,000,000.00) and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
          “Eligible Institution” shall mean a depository institution or trust
company, the short term unsecured debt obligations or commercial paper of which
are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the
case of accounts in which funds are held for thirty (30) days or less (or, in
the case of accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s).
          “Embargoed Person” shall have the meaning set forth in Section 5.1.42
hereof.
          “Environmental Engineer” shall mean such environmental engineering or
similar inspection firms approved by Lender.
          “Environmental Indemnity” shall mean that certain Environmental
Indemnification Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
          “Equipment” shall have the meaning as set forth in the granting clause
of the Building Loan Mortgage.

10



--------------------------------------------------------------------------------



 



          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
          “Event of Default” shall have the meaning set forth in Section 8.1(a)
hereof.
          “Excess Cash Flow” shall have the meaning set forth in Section 3.4(i)
of the Cash Management Agreement.
          “Excess Cash Flow Funds” shall have the meaning set forth in
Section 7.6 hereof.
          “Excess Cash Flow Reserve” shall have the meaning set forth in
Section 7.6 hereof.
          “Exchange Act” shall have the meaning set forth in Section 9.2(a)
hereof.
          “Extraordinary Expense” shall have the meaning set forth in
Section 5.1.11(f) hereof.
          “Final Advance” shall have the meaning set forth in Section 2.12.1.
          “Final Project Loan Advance” shall mean the Final Advance as defined
in the Project Loan Agreement.
          “Final Project Report” shall mean the report to be prepared by the
Construction Consultant of its review of the Development Budget, Building Loan
Budget, Project Loan Budget, the Plans and Specifications, the Construction
Schedule in final form, the Disbursement Schedule, all in final form, the
General Contractor’s Agreement, the Contracts, the Major Contracts and such
other documents and information reasonably required by the Construction
Consultant.
          “FIRREA” shall mean the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.
          “Fiscal Year” shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during each year of the term of the Loan.
          “Fitch” shall mean Fitch, Inc.
          “Fixtures” shall have the meaning set forth in the Mortgage.
          “Force Majeure” shall mean, with respect to the obligations of any
Person, actual delay beyond the reasonable control of such Person, which is due
to any of the following (a) natural disaster, fire or other casualty,
earthquake, flood, explosion, abnormally inclement weather for the season in
question (as reported by an appropriate authority) or any other act of God,
(b) declared or undeclared war, acts of domestic or international terrorism,
riot, mob violence, insurrection or sabotage, (c) the inability to procure
labor, equipment, facilities, energy,

11



--------------------------------------------------------------------------------



 



materials or supplies, the failure of transportation, any other labor
disturbance, strikes, lockouts or actions of labor unions, in each such case, so
long as such cause is not within the reasonable control of such Person,
(d) condemnation, temporary restraining orders or injunctions, changes after the
date hereof in the requirements or interpretations of relevant laws, in each
such case, so long as such cause is not within the reasonable control of such
Person, or (e) any other cause not within the reasonable control of such Person;
provided that, with respect to any of the circumstances described in the
foregoing clauses (a) through (e) inclusive: (i) for the purposes of this
Agreement, any period of Force Majeure shall apply only to such person’s
performance of the obligations necessarily affected by such circumstance and
shall continue only so long as such person is continuously and diligently using
all reasonable efforts to minimize the effect and duration thereof; and
(ii) notwithstanding the foregoing, Force Majeure shall not include (A) the
unavailability or insufficiency of funds as a result of the insolvency of such
Person or any of its Affiliates, (B) any breach of contract or default by
Borrower’s Architect, the General Contractor or any Major Contractor under their
respective contracts and agreements concerning the Project Improvements.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America as of the date of the applicable financial report.
          “General Contractor” shall mean ACRS, Inc. or any other general
contractor or construction manager, as applicable, approved by Lender and the
Construction Consultant in accordance with the terms of this Agreement.
          “General Contractor’s Agreement” shall have the meaning set forth in
Section 2.10.9.
          “General Contractor’s Certificate” shall have the meaning set forth in
Section 2.10.10.
          “Go Dark Trigger” shall mean that an Anchor Tenant Goes Dark.
          “Goes Dark” shall mean with respect to any tenant, that the relevant
tenant ceases to continuously occupy and operate is business at its premises on
the Property in a manner similar to which it operates its business as of the
date that such tenant opens for business at the Property.
          “Governmental Approvals” shall mean all approvals, consents, waivers,
orders, acknowledgments, authorizations, permits and licenses required under
applicable Legal Requirements to be obtained from any Governmental Authority for
the performance of the demolition work and construction of the Project
Improvements and/or the use, occupancy and operation of the Project Improvements
before the commencement, during and following completion of construction and
Building Loan, as the context requires, including, without limitation, all land
use, building, subdivision, zoning and similar ordinances and regulations
promulgated by any Governmental Authority.
          “Governmental Authority” shall mean any court, board, agency,
commission, office or other authority of any nature whatsoever for any
governmental unit (foreign, federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

12



--------------------------------------------------------------------------------



 



          “Gross Income from Operations” shall mean, for any period, all
sustainable income, computed in accordance with GAAP, derived from the ownership
and operation of the Property from whatever source during such period,
including, but not limited to, Rents under the Storage Facility Master Lease and
Rents from tenants in occupancy, open for business and paying full contractual
rent without right of offset or credit, utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees, rent concessions or credits, business interruption or other
loss of income or rental insurance proceeds or other required pass-throughs and
interest on Reserves, if any, but excluding Rents from month-to-month tenants,
or tenants that are included in any Bankruptcy Action, sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, Insurance Proceeds (other than business interruption or
other loss of income or rental insurance), Awards, unforfeited security
deposits, utility and other similar deposits and any disbursements to Borrower
from the Reserve Funds, if any.
          “Ground Lease” shall mean that certain Ground Lease dated as of
October 1, 2004 between Ground Lessor as lessor and Borrower, as lessee, as the
same has been amended and may hereafter be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
          “Ground Lease Reserve Account” shall have the meaning set forth in
Section 7.9.1 hereof.
          “Ground Lease Reserve Fund” shall have the meaning set forth in
Section 7.9.1 hereof.
          “Ground Lessor” shall mean Rusciano & Son Corp. and Secor Lane Corp.,
and any successor lessor under the Ground Lease.
          “Ground Rent” shall have the meaning set forth in Section 7.9.1
hereof.
          “Guarantor” shall mean Acadia Strategic Opportunity Fund II, LLC, a
Delaware limited liability company.
          “Guaranty of Completion” shall mean that certain Guaranty of
Completion, dated as of the date hereof, executed and delivered by Guarantor in
connection with the Loan to and for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
          “Guaranty of Recourse Carveouts” shall mean that certain Guaranty of
Recourse Carveouts, dated as of the date hereof, executed and delivered by
Guarantor in connection with the Loan to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
          “Hard Costs” shall mean those Building Loan Costs which are for labor,
materials, equipment and fixtures.
          “Home Depot” shall have the meaning set forth in Section 2.11.15
hereof.

13



--------------------------------------------------------------------------------



 



          “Home Depot Estoppel Certificate” shall have the meaning set forth in
Section 2.10.19 hereof.
          “Home Depot Lease” shall have the meaning set forth in Section 2.11.15
hereof.
          “Improvements” shall have the meaning set forth in the granting clause
of the Mortgage
          “Indebtedness” of a Person, at a particular date, means the sum
(without duplication) at such date of (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt or preferred equity); (b) obligations
evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed (other than the Permitted Encumbrances).
          “Indemnified Liabilities” shall have the meaning set forth in
Section 10.13(a) hereof.
          “Indemnified Persons” shall have the meaning set forth in
Section 9.2(b) hereof.
          “Indemnifying Person” shall mean Borrower and Guarantor.
          “Independent Director” shall mean a director of a corporation or a
limited liability company that is a Special Purpose Entity and “Independent
Manager” shall mean a manager of a limited liability company that is a Special
Purpose Entity, in either case, who is not at the time of initial appointment,
or at any time while serving as an Independent Director or Independent Manager,
as applicable, and has not been at any time during the preceding five (5) years:
(a) a stockholder, director (with the exception of serving as the Independent
Director or Independent Manager of a Special Purpose Entity), officer, employee,
partner, member, attorney or counsel of Guarantor, Borrower, or any Affiliate of
any of them (unless such natural person is an Independent Director or
Independent Manager provided by a nationally recognized company that provides
professional independent managers and which also provides other corporate
services in the ordinary course of business, in which case such Person may
receive reasonable fees for servicing as Independent Director or Independent
Manager of a Special Purpose Entity); (b) a creditor, customer, supplier or
other Person who derives any of its purchases or revenues from its activities
with Guarantor, Borrower or any Affiliate of any of them; (c) a Person
controlling or under common control with any such stockholder, director,
officer, employee, partner, member, creditor, customer, supplier or other
Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, creditor, customer, supplier or
other person. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.

14



--------------------------------------------------------------------------------



 



          “Initial Advance” shall have the meaning set forth in Section 2.10
hereof.
          “Initial Advance Conditions” shall have the meaning set forth in
Section 2.10 hereof.
          “Initial Interest Reserve Deposit” shall have the meaning set forth in
Section 7.2.1.
          “Initial Tax and Insurance Escrow Deposit” shall have the meaning set
forth in Section 7.1 hereof.
          “Insolvency Opinion” shall mean that certain non-consolidation opinion
letter dated the date hereof delivered by Wachtel & Masyr, LLP in connection
with the Loan.
          “Insurance Premiums” shall have the meaning set forth in
Section 6.1.1(e) hereof.
          “Insurance Proceeds” shall have the meaning set forth in
Section 6.2.1.
          “Intellectual Property” shall have the meaning set forth in
Section 4.1.44 hereof.
          “Interest Period” shall mean: (a) the period commencing on the Closing
Date and ending on the last day of the month in which the Closing Date occurs,
both dates inclusive; and (b) the period commencing on and including the first
day of each calendar month thereafter during the term of Loan and ending and
including the last day of such calendar month.
          “Interest Rate” shall mean seven and one hundred eighty-two one
thousandths percent (7.182%), provided, however, in the event that (a) on or
before June 1, 2009, the Property shall have achieved a Debt Service Coverage
Ratio as determined by Lender of 1.15 to 1.00, and Borrower delivers to Lender a
MAI appraisal performed, at Borrower’s sole cost and expense, by an appraiser
approved by Lender and dated, or updated, to a date within 30 days of such date
made in compliance with FIRREA and reasonably satisfactory to Lender in all
respects; the appraisal value shall be subject to review and confirmation and
updating as to valuation by Lender’s internal appraisal staff, whose decision
shall be final absent manifest error showing that loan-to-value ratio for the
Property is no greater than 80% assuming a fully advanced Loan, Lender shall,
upon Borrower’s written request, reduce the Interest Rate to a per annum rate
equal to five and ninety-three one hundredth percent (5.93%), commencing on the
first Payment Date after Borrower’s request, and (b) on or before June 1, 2010,
the Property shall have achieved a Debt Service Coverage Ratio as determined by
Lender of 1.15 to 1.00, and Borrower delivers to Lender a MAI appraisal
performed, at Borrower’s sole cost and expense, by an appraiser approved by
Lender and dated, or updated, to a date within 30 days of such date made in
compliance with FIRREA and reasonably satisfactory to Lender in all respects;
the appraisal value shall be subject to review and confirmation and updating as
to valuation by Lender’s internal appraisal staff, whose decision shall be final
absent manifest error showing that loan-to-value ratio for the Property is no
greater than 80% assuming a fully advanced Loan, Lender shall, upon Borrower’s
written request, reduce the Interest Rate to a per annum rate equal to five and
ninety-eight one hundredth percent (5.98%), commencing on the first Payment Date
after Borrower’s request. Any reduction in the Interest Rate as set forth above
shall be effective

15



--------------------------------------------------------------------------------



 



commencing on the first Payment Date after Borrower’s request for such reduction
and satisfaction of the conditions set forth above and no reduction in the
Interest Rate shall be retroactive. In the event that Borrower fails to satisfy
the conditions for a reduction of the Interest Rate within the time periods set
forth above, time being of the essence, Borrower shall have no further right to
obtain a reduction in the Interest Rate. Notwithstanding anything to the
contrary contained herein, Lender shall have the right, in its sole discretion,
at any time prior to a Securitization of the Loan, to increase the Interest Rate
by up to two-tenths of one percent (0.20%).
          “Interest Reserve Account” shall have the meaning set forth in
Section 7.2.1.
          “Interest Reserve Deposit” shall have the meaning set forth in
Section 7.2.1.
          “Interest Reserve Fund” shall have the meaning set forth in
Section 7.2.1.
          “Interest Reserve Line Item” shall mean the interest reserve Line Item
of the Project Loan Budget.
          “Land” shall mean the land described on Exhibit “A” attached hereto.
          “Lease” shall mean any lease, sublease or subsublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
          “Legal Requirements” shall mean, all federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.
          “Lender” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and assigns.
          “Letter of Credit” shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit, as the same may be replaced,
split, substituted, modified, amended, supplemented, assigned or otherwise
restated from time to time, (either an evergreen letter of credit or a letter of
credit which does not expire until at least two (2) Business Days after the
Maturity Date or such earlier date as such Letter of Credit is no longer
required pursuant to the

16



--------------------------------------------------------------------------------



 



terms of this Agreement) in favor of Lender and entitling Lender to draw thereon
based solely on a statement purportedly executed by an officer of Lender stating
that it has the right to draw thereon, and issued by a domestic Approved Bank or
the U.S. agency or branch of a foreign Approved Bank, or if there are no
domestic Approved Banks or U.S. agencies or branches of a foreign Approved Bank
then issuing letters of credit, then such letter of credit may be issued by a
domestic bank, the long term unsecured debt rating of which is the highest such
rating then given by the Rating Agency or Rating Agencies, as applicable, to a
domestic commercial bank.
          “Liabilities” shall have the meaning set forth in Section 9.2(b)
hereof.
          “Lien” shall mean, any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting Borrower, the Property, any portion thereof or
any interest therein, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.
          “Lien Law” shall mean the Lien Law of the State of New York.
          “Line Item” shall have the meaning set forth in Section 2.1.14 hereof.
          “Liquidity” means unrestricted and unencumbered Cash and Cash
Equivalents acceptable to Lender.
          “Loan” shall mean collectively, the Building Loan and the Project
Loan.
          “Loan Agreement” shall mean collectively, this Building Loan
Agreement, and the Project Loan Agreement.
          “Loan Documents” shall mean collectively, the Building Loan Documents
and the Project Loan Documents, the Environmental Indemnity, the Guaranty of
Completion, the Guaranty of Recourse Carveouts, the Cash Management Agreement,
the Clearing Account Agreement, the Assignment of Contracts, the Administration
Fee Agreement, the Rate Lock Agreement, and all other documents executed and/or
delivered in connection with the Loan.
          “Loan-to-Cost Ratio” shall mean, as of any date, the ratio of (i) the
Total Loan Amount to (ii) the aggregate amount of Project-Related Costs
(excluding any Affiliate Fees) actually paid as of such date plus
Project-Related Costs to be paid with the proceeds of the Advance(s) being
requested by Borrower on such date hereunder and under the Project Loan
Agreement.
          “Major Contractor” shall mean any contractor hired by Borrower,
including, without limitation, the General Contractor (including subsidiaries
and affiliates), supplying services, labor and/or materials in connection with
the Project which is for an aggregate contract price equal to or greater than
$500,000, whether pursuant to one contract or agreement or multiple contracts or
agreements, after taking into account all change orders, or which relates to
major project elements such as steel, concrete, HVAC systems, windows, doors and
other similar items.

17



--------------------------------------------------------------------------------



 



          “Major Contracts” shall mean any Contract with a Major Contractor or
Major Subcontractor.
          “Major Subcontractor” shall mean any subcontractor supplying services,
labor and/or materials in connection with the Project which is for an aggregate
contract price equal to or greater than $500,000, whether pursuant to one
contract or agreement or multiple contracts or agreements, after taking into
account all change orders, or which relates major project elements such as
steel, concrete, HVAC systems, windows, doors and other similar items.
          “Management Agreement” shall mean, collectively, the Management
Agreement dated as of August 23, 2007 by and between Borrower and Acadia—P/A
Management Services, LLC and the Management Agreement dated as of December 4,
2007 by and between Borrower and Post Management, L.L.C. pursuant to which
Manager is to provide management and other services with respect to the
Property, or, if the context requires, the Replacement Management Agreement.
          “Manager” shall mean Acadia—P/A Management Services, LLC, a Delaware
limited liability company, and Post Management, L.L.C., a Delaware limited
liability company, or, if the context requires, a Qualified Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.
          “Material Action” means, with respect to any Person, to file any
insolvency or reorganization case or proceeding, to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, to institute proceedings
under any applicable insolvency law, to seek any relief under any law relating
to relief from debts or the protection of debtors, to consent to the filing or
institution of bankruptcy or insolvency proceedings against such Person, to file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy or
insolvency, to seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar official of or for
such Person or a substantial part of its property, to make any assignment for
the benefit of creditors of such Person, to admit in writing such Person’s
inability to pay its debts generally as they become due, or to take action in
furtherance of any of the foregoing.
          “Maturity Date” shall mean January 1, 2020 or such earlier date on
which the final payment of principal of the Building Loan Note becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
          “Maximum Legal Rate” shall mean the maximum nonusurious interest rate,
if any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
          “MERS” shall have the meaning set forth in Section 10.25 hereof.
          “Mezzanine Borrower” shall have the meaning set forth in Section 9.1.

18



--------------------------------------------------------------------------------



 



          “Mezzanine Loan Documents” shall have the meaning set forth in
Section 9.1.
          “Monthly Debt Service Payment Amount” shall mean (a) an amount equal
to interest only on the outstanding principal balance of the Building Loan,
calculated in accordance with Section 2.2 hereof, for each Payment Date
commencing with the Payment Date occurring in February, 2008 through and
including the Payment Date occurring in January, 2013, and (b) a constant
monthly payment of $[___]156,023.44 commencing with the Payment Date occurring
in February, 2013 and on each Payment Date thereafter, provided, however, that
in the event that the Interest Rate is modified in accordance with the
provisions of the definition of “Interest Rate,” the Monthly Debt Service
Payment Amount shall be adjusted by Lender based upon the modified Interest Rate
and a thirty (30) year amortization schedule, Lender’s determination of the
Monthly Debt Service Payment Amount being binding absent manifest error.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean, collectively, the Building Loan Mortgage and
the Project Loan Mortgage, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
          “Net Cash Flow” shall mean, for any period, the amount obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income from Operations for such period.
          “Net Operating Income” shall mean the amount obtained by subtracting
Operating Expenses from Gross Income from Operations.
          “Net Proceeds” shall have the meaning set forth in Section 6.2.1
hereof.
          “Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.2.4(g) hereof.
          “Net Worth” means with respect to any Person for any period, assets
less liabilities of such Person, determined in accordance with GAAP.
          “Note” shall mean, collectively, the Building Loan Note and the
Project Loan Note.
          “Officer’s Certificate” shall mean a certificate delivered to Lender
by Borrower that is signed by an authorized officer of the general partner or
managing member of Borrower.
          “Open Period Date” shall have the meaning set forth in Section 2.4.1
hereof.
          “Operating Expenses” shall mean the total of all expenditures,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and management of the Property that are incurred on a regular
monthly or other periodic basis, including without limitation, utilities,
ordinary repairs and maintenance, insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payroll and related

19



--------------------------------------------------------------------------------



 



taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.
          “Operating Reserve Account” shall have the meaning set forth in
Section 7.7.1 hereof.
          “Operating Reserve Deposit” shall have the meaning set forth in
Section 7.7.1 hereof.
          “Operating Reserve Funds” shall have the meaning set forth in
Section 7.7.1 hereof.
          “Other Charges” shall mean all maintenance charges, impositions other
than Taxes, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof.
          “Other Debt” shall mean the “Debt” as defined in both the Project Loan
Agreement, and the Mezzanine Loan Documents, if applicable.
          “Other Design Professionals” shall mean all architects (other than
Borrower’s Architect) and engineers engaged by Borrower and/or Borrower’s agent
to work on the Project Improvements.
          “Other Obligations” shall have the meaning as set forth in the
Mortgage.
          “Payment Date” shall mean February 1, 2008, and the 1st day of every
month thereafter during the term of the Loan until and including the Maturity
Date or, if such day is not a Business Day, the immediately preceding Business
Day.
          “Performance Letter” shall have the meaning set forth in
Section 2.10.11(a) hereof.
          “Permitted Encumbrances” shall mean, with respect to the Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent, unless and to the extent being contested by
Borrower in compliance with the terms of this Agreement, and (d) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s sole discretion, which Permitted Encumbrances in the aggregate do not
materially adversely affect the value or use of the Property or Borrower’s
ability to complete the Project or repay the Loan.
          “Permitted Investments” shall have the meaning set forth in the Cash
Management Agreement.

20



--------------------------------------------------------------------------------



 



          “Permitted Mezzanine Lender” shall have the meaning set forth in
Section 5.2.14 hereof.
          “Permitted Release Date” shall mean the earlier of (i) the Defeasance
Expiration Date or (ii) the date that is the fourth (4th) anniversary of the
Completion of the Improvements.
          “Permitted Transfer” means any of the following:
          (a) any transfer, directly as a result of the death of a natural
Person, of stock, membership interests, partnership interests or other ownership
interests in any Restricted Party previously held by the decedent in question to
the spouse or any lineal descendant of such individual, or to a trust for the
benefit of any one or more of such individual, spouse or lineal descendant, so
long as Borrower delivers notice to Lender as soon as practicable thereafter and
that such Restricted Party is promptly reconstituted, if applicable, following
the death of such member, partner or shareholder and there is no change in
Control of such Restricted Party as a result of such transfer;
          (b) any transfer, directly as a result of the legal incapacity of a
natural person, of stock, membership interests, partnership interests or other
ownership interests previously held by the such natural Person to the spouse or
any lineal descendant of such individual, or to a trust for the benefit of any
one or more of such individual, spouse or lineal descendant, so long as Borrower
delivers notice to Lender as soon as practicable thereafter and that such
Restricted Party is promptly reconstituted, if applicable, following the death
of such member, partner or shareholder and there is no change in Control of such
Restricted Party as a result of such transfer,
          (c) transfers for estate planning purposes of a natural Person’s
stock, membership interests, partnership interests or other ownership interests
in a Restricted Party by the current partner(s), shareholder(s) or member(s), as
applicable, to the spouse or any lineal descendant of such individual, or to a
trust for the benefit of any one or more of such individual, spouse or lineal
descendant, so long as such Restricted Party is reconstituted, if required,
following such transfer and there is no change in Control of such Restricted
Party as a result of such transfer;
          (d) transfers permitted pursuant to Section 5.2.11(d) of this
Agreement;
          (e) the sale, transfer, or issuance of stock in Acadia Realty Trust,
in the ordinary course of business, provided such stock is listed on the NYSE or
other nationally recognized stock exchange; and
          (f) a Transfer by P/A Associates, LLC of 100% of its membership
interest in Acadia—P/A Holding Company, LLC to Acadia Strategic Opportunity Fund
II, LLC (“Fund II”) or an Affiliate of Fund II Controlled by Acadia Realty
Trust.
          “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

21



--------------------------------------------------------------------------------



 



          “Personal Property” shall have the meaning set forth in the granting
clause of the Mortgage.
          “Physical Conditions Report” shall mean, a structural engineering
report prepared by a company satisfactory to Lender regarding the physical
condition of the Property, satisfactory in form and substance to Lender in its
sole discretion, which report shall, among other things, confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws).
          “Plans and Specifications” shall mean the final plans and
specifications for the performance of the Project Improvements prepared by
Borrower’s Architect and the Other Design Professionals listed on Schedule III
attached hereto and approved by Lender, the Construction Consultant, as the same
may be amended and supplemented from time to time in accordance with the terms
of this Agreement.
          “Policies” shall have the meaning specified in Section 6.1.1(e)
hereof.
          “Policy” shall have the meaning specified in Section 6.1.1(e) hereof.
          “Prepayment Date” shall have the meaning set forth in Section 2.4.4
hereof.
          “Prepayment Rate” shall mean the bond equivalent yield (in the
secondary market) on the United States Treasury Security that as of the
Prepayment Rate Determination Date has a remaining term to maturity closest to,
but not exceeding, the remaining term to the Maturity Date as most recently
published in the “Treasury Bonds, Notes and Bills” section in The Wall Street
Journal as of such Prepayment Rate Determination Date. If more than one issue of
United States Treasury Securities has the same remaining term to the Maturity
Date, the “Prepayment Rate” shall be the yield on such United States Treasury
Security most recently issued as of the Prepayment Rate Determination Date. The
rate so published shall control absent manifest error. If the publication of the
Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15 (519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.
          “Prepayment Rate Determination Date” shall mean the date which is five
(5) Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.
          “Prescribed Laws” shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act),
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all
other Legal Requirements relating to money laundering or terrorism.

22



--------------------------------------------------------------------------------



 



          “Principal” shall mean the Special Purpose Entity that is the general
partner of Borrower, if Borrower is a limited partnership, or member of
Borrower, if Borrower is a limited liability company.
          “Proceeds” shall mean Insurance Proceeds or Condemnation Proceeds.
          “Project” shall mean the development and construction of Project
Improvements, all in accordance with the Plans and Specifications, all Legal
Requirements, this Agreement and the other Loan Documents.
          “Project Improvements” shall mean the demolition of all existing
improvements located on the Land and the development and construction thereon by
Borrower of a multi-anchor community shopping center with a gross leaseable area
of approximately 228,862 square feet of floor area and self-storage space of
approximately 88,127 square feet of floor area, substantially as depicted on the
Plans and Specifications, as the same will be developed, renovated and
constructed in accordance with the Plans and Specifications and all Legal
Requirements.
          “Project Loan” shall mean the loan being made by Lender to Borrower
pursuant to the Project Loan Agreement in the principal amount of up to the
Project Loan Amount.
          “Project Loan Advance” shall mean “Advance” as such term is defined in
the Project Loan Agreement.
          “Project Loan Agreement” shall mean that certain Project Loan
Agreement dated the date hereof among, Lender and Borrower.
          “Project Loan Amount” shall mean Twelve Million Six Hundred
Thirty-Seven Thousand Ninety-Three and 40/100 Dollars ($12,637,093.40).
          “Project Loan Assignment of Leases” shall mean that certain Project
Loan Assignment of Leases and Rents, dated the date hereof, from Borrower, as
assignor, to Lender, as assignee.
          “Project Loan Budget” shall have the meaning set forth in
Section 2.1.14.
          “Project Loan Costs” shall mean all Projected Related Costs that are
not Costs of the Improvements.
          “Project Loan Documents” shall have the meaning as set forth in the
Project Loan Agreement.
          “Project Loan Earn Out Advance” shall have the meaning set forth in
Section 2.12.1 hereof.
          “Project Loan Mortgage” shall have the meaning as set forth in the
Project Loan Agreement.

23



--------------------------------------------------------------------------------



 



          “Project Loan Note” shall have the meaning as set forth in the Project
Loan Agreement.
          “Project-Related Costs” shall mean all direct and indirect costs and
expenses of acquiring the Property, demolishing the existing improvements on the
Property, designing, inspecting, renovating, constructing and developing the
Project Improvements, including, without limitation, Hard Costs and Soft Costs,
along with all Carrying Costs, Debt Service, financing charges, Operating
Expense and other costs and expenses associated with the Property during the
Construction Term.
          “Property” shall mean the Land, all Improvements now or hereafter
located thereon, the easements and other rights, licenses and privileges and
appurtenance to the Land, and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, as more particularly described in the granting clauses of the
Mortgage and referred to therein as the “Mortgaged Property”.
          “Provided Information” shall mean any and all financial and other
information provided at any time prepared by, or on behalf of, any Indemnifying
Person with respect to the Property, Borrower, Principal, Guarantor and/or
Manager, including, without limitation, any financial data or financial
statements required under Section 5.1.11.
          “Punch List and Deferred Maintenance Reserve Deposit” shall have the
meaning set forth in Section 7.4.1.
          “Punch List and Deferred Maintenance Reserve Funds” shall have the
meaning set forth in Section 7.4.1.
          “Punch List Items” shall mean, collectively, any Punch List items
identified by the Construction Consultant and other minor or insubstantial
details of construction, decoration, mechanical adjustment or installation,
which do not hinder or impede the use, operation, or maintenance of the Property
or the ability to obtain a permanent certificate of occupancy with respect
thereto.
          “Qualified Manager” shall mean in the reasonable judgment of Lender, a
reputable and experienced management organization (which may be an Affiliate of
Borrower) possessing experience in managing properties similar in size, scope,
use and value as the Property, provided, that Borrower shall have obtained
(i) prior written confirmation from the applicable Rating Agencies that
management of the Property by such Person will not cause a downgrade, withdrawal
or qualification of the then current ratings of the Securities or any class
thereof and (ii) if such Person is an Affiliate of Borrower, an Additional
Insolvency Opinion.
          “Rate Lock Agreement” shall mean that certain Extended Rate Lock
Agreement-Application Stage dated May 9, 2007 between Borrower and Lender, as
amended by that certain First Amendment to Extended Rate Lock
Agreement-Application Stage dated as of the date hereof.
          “Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any
other nationally recognized statistical rating agency which has been approved by
Lender.

24



--------------------------------------------------------------------------------



 



          “Related Entities” shall have the meaning set forth in
Section 5.2.11(e).
          “REMIC Trust” shall mean a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code that holds any portion of the
Note.
          “Rentable Space Percentage” shall have the meaning set forth in
Section 6.2.4(a) (B)(iii).
          “Rents” shall mean, all rents (including percentage rents), rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, all other amounts payable
as rent under any Lease or other agreement relating to the Property, including,
without limitation, charges for electricity, oil, gas, water, steam, heat,
ventilation, air-conditioning and any other energy, telecommunication,
telephone, utility or similar items or time use charges, HVAC equipment charges,
sprinkler charges, escalation charges, license fees, maintenance fees, charges
for Taxes, Operating Expenses or other reimbursables payable to Borrower (or to
the Manager, for the account of Borrower) under any Lease, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Property, and proceeds, if any, from
business interruption or other loss of income or insurance.
          “Replacements” shall have the meaning set forth in Section 7.3.1.
          “Replacement Management Agreement” shall mean, collectively,
(a) either (i) a management agreement with a Qualified Manager substantially in
the same form and substance as the Management Agreement, or (ii) a management
agreement with a Qualified Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided, with respect to
this subclause (ii), Lender, at its option, may require that Borrower shall have
obtained prior written confirmation from the applicable Rating Agencies that
such management agreement will not cause a downgrade, withdrawal or
qualification of the then current rating of the Securities or any class thereof
and (b) an assignment of management agreement and subordination of management
fees substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.
          “Replacement Reserve Account” shall have the meaning set forth in
Section 7.3.1.
          “Replacement Reserve Cap” shall have the meaning set forth in
Section 7.3.1.
          “Replacement Reserve Fund” shall have the meaning set forth in
Section 7.3.1.
          “Replacement Reserve Monthly Deposit” shall have the meaning set forth
in Section 7.3.1.

25



--------------------------------------------------------------------------------



 



          “Requested Advance Date” shall have the meaning set forth in
Section 2.14.2(a). hereof.
          “Required Completion Date” shall mean June 1, 2009, provided, however,
that the Required Completion Date may be extended by Lender to December 1, 2009
in Lender’s sole discretion.
          “Required Equity Funds” shall have the meaning set forth in
Section 2.11.13.
          “Required Initial Advance Date” shall mean January 10, 2008, provided,
however, that Borrower shall have the right to extend the Required
CompletionInitial Advance Date to February 10, 2008, provided that Lender is
satisfied that prior to January 10, 2008, Borrower has used commercially
reasonable efforts to obtain the Home Depot Estoppel Certificate and the
Retaining Wall Letter, and further provided that Lender shall have the right to
further extend the Required Initial Advance Date in Lender’s sole discretion.
          “Required Ratios at Completion” shall have the meaning set forth in
Section 2.12(j) hereof.
          “Reserve” or “Reserve Funds” shall mean, collectively, the Tax and
Insurance Escrow Fund, the Interest Reserve Funds, the Excess Cash Flow Reserve
Funds, the Replacement Reserve Fund, the Punch List and Deferred Maintenance
Fund, the Operating Reserve Fund, the Ground Lease Reserve Fund, the Rollover
Reserve Fund, the Storage Facility Master Lease Reserve Fund and any other
escrow fund established by the Loan Documents.
          “Restoration” shall mean the repair and restoration of the Property
after a Casualty or Condemnation to substantially the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
          “Restoration Threshold” shall have the meaning set forth in
Section 6.2.3(a) hereof.
          “Restricted Party” shall mean collectively, (a) Borrower, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, any Guarantor, any Affiliated Manager or any non-member manager.
          “Retainage” shall mean, for each Contract and Subcontract, the greater
of (a) ten percent (10%) of all costs funded to the Contractor or Subcontractor
under the Contract or Subcontract, or (b) the actual retainage required under
such Contract or Subcontract.
          “Retaining Wall Letter” shall have the meaning set forth in
Section 2.10.21 hereof.
          “Rollover Reserve Account shall have the meaning set forth in
Section 7.8.1.
          “Rollover Reserve Cap” shall have the meaning set forth in
Section 7.8.1.

26



--------------------------------------------------------------------------------



 



          “Rollover Reserve Fund” shall have the meaning set forth in
Section 7.8.1.
          “Rollover Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.8.1.
          “S&P” shall mean Standard & Poor’s Ratings Group, a division of the
McGraw-Hill Companies.
          “Sale or Pledge” shall mean a voluntary or involuntary sale,
conveyance, assignment, transfer, encumbrance, pledge, grant of option or other
transfer or disposal of a legal or beneficial interest, whether direct or
indirect.
          “Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b)
          “Second Tax and Insurance Escrow Deposit” shall have the meaning set
forth in Section 7.1 hereof.
          “Securities” shall have the meaning set forth in Section 9.1 hereof.
          “Securities Act” shall have the meaning set forth in Section 9.2(a)
hereof.
          “Securitization” shall have the meaning set forth in Section 9.1
hereof.
          “Self Storage Facility” shall have the meaning set forth in
Section 5.1.44 hereof.
          “Servicer” shall have the meaning set forth in Section 9.5 hereof.
          “Servicing Agreement” shall have the meaning set forth in Section 9.5
hereof.
          “Severed Loan Documents” shall have the meaning set forth in
Section 8.2(c) hereof.
          “Shortfall” shall have the meaning set forth in Section 2.1.10.
          “Soft Costs” shall mean those Building Loan Costs which are not Hard
Costs, including but not limited to, architect’s, engineer’s and general
contractor’s fees, interest on the Building Loan, recording taxes and title
charges in respect of the Building Loan Mortgage and such other non-construction
costs as are part of the Cost of the Improvements.
          “Special Purpose Entity” shall mean a corporation, limited partnership
or limited liability company that, since the date of its formation and at all
times on and after the date thereof, has complied with and shall at all times
comply with the following requirements unless it has received either prior
consent to do otherwise from Lender or a permitted administrative agent thereof,
or, while the Loan is securitized, confirmation from each of the applicable
Rating Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:

27



--------------------------------------------------------------------------------



 



     (i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, leasing pursuant to the Ground Lease, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;
     (ii) has not engaged and shall not engage in any business unrelated to
(A) the acquisition, development, ownership, management or operation of the
Property, or (B) in the case of a Principal, acting as general partner of the
limited partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;
     (iii) has not owned and shall not own any real property other than, in the
case of Borrower, a fee or leasehold interest in the Property;
     (iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Property and personal property necessary or
incidental to its ownership and operation of the Property or (B) in the case of
a Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Property and personal
property necessary or incidental to its ownership of such interests;
     (v) has not engaged in, sought, consented or permitted to and shall not
engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of a Principal, any transfer of its partnership or membership interests;
     (vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;
     (vii) if such entity is a limited partnership, has and shall have at least
one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has two (2) Independent Directors, and
(C) holds a direct interest as general partner in the limited partnership of not
less than 0.5% (or 0.1%, if the limited partnership is a Delaware entity);
     (viii) if such entity is a corporation, has and shall have at least two
(2) Independent Director, and shall not cause or permit the board of directors
of such entity

28



--------------------------------------------------------------------------------



 



to take any Material Action either with respect to itself or, if the corporation
is a Principal, with respect to Borrower or any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless two Independent Directors shall have participated in such vote
and shall have voted in favor of such action;
     (ix) if such entity is a limited liability company (other than limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least two (2) Independent Directors
and that directly owns at least one-half-of-one percent (0.5%) of the equity of
the limited liability company (or 0.1% if the limited liability company is a
Delaware entity);
     (x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as a manager of such company, (C) shall
not take any Material Action and shall not cause or permit the members or
managers of such entity to take any Material Action, either with respect to
itself or, if the company is a Principal, with respect to Borrower, in each case
unless one Independent Director then serving as a manager of the company shall
have participated and consented in writing to such action, and (D) has and shall
have either (1) a member which owns no economic interest in the company, has
signed the company’s limited liability company agreement and has no obligation
to make capital contributions to the company, or (2) two natural persons or one
entity that is not a member of the company, that has signed its limited
liability company agreement and that, under the terms of such limited liability
company agreement becomes a member of the company immediately prior to the
withdrawal or dissolution of the last remaining member of the company;
     (xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of two (2) Independent Directors or Independent Managers of itself or the
consent of a Principal that is a member or general partner in it: (A) file or
consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings; (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity or a substantial portion of its
property; (C) make an assignment for the benefit of the creditors of the entity;
or (D) take any action in furtherance of any of the foregoing;

29



--------------------------------------------------------------------------------



 



     (xii) has at all times been and shall at all times remain solvent and has
paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
     (xiii) has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
     (xiv) has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person and, to the
extent that it is required to file tax returns under applicable law, has filed
and shall file its own tax returns, except to the extent that it is required by
law to file consolidated tax returns and, if it is a corporation, has not filed
and shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
     (xv) has maintained and shall maintain its own records, books, resolutions
and agreements;
     (xvi) has not commingled and shall not commingle its funds or assets with
those of any other Person and has not participated and shall not participate in
any cash management system with any other Person;
     (xvii) has held and shall hold its assets in its own name;
     (xviii) has conducted and shall conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of itself
or of Borrower, except for business conducted on behalf of itself by another
Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;
     (xix) (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
     (xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and

30



--------------------------------------------------------------------------------



 



shall maintain a sufficient number of employees in light of its contemplated
business operations;
     (xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;
     (xxii) has not incurred any Indebtedness other than (i) acquisition
financing with respect to the Property; construction financing with respect to
the Improvements and certain off-site improvements required by municipal and
other authorities as conditions to the construction of the Improvements; and
first mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;
     (xxiii) shall have no Indebtedness other than (i) the Loan,
(ii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Borrower, in amounts not to exceed $525,000, which liabilities are not more than
sixty (60) days past the date incurred, are not evidenced by a note and are paid
when due, and which amounts are normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;
     (xxiv) has not assumed, guaranteed or become obligated and shall not assume
or guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;
     (xxv) has not acquired and shall not acquire obligations or securities of
its partners, members or shareholders or any other owner or Affiliate;
     (xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing (individually, a “Related Party” and collectively, the “Related
Parties”), including, but not limited to, paying for shared office space and for
services performed by any employee of an Affiliate;
     (xxvii) has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
     (xxviii) has not pledged and shall not pledge its assets to or for the
benefit of any other Person other than with respect to loans secured by the
Property and no such pledge remains outstanding except to Lender to secure the
Loan;

31



--------------------------------------------------------------------------------



 



     (xxix) has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
     (xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
     (xxxi) has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);
     (xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
     (xxxiii) other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
     (xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
     (xxxv) if such entity is a corporation, has considered and shall consider
the interests of its creditors in connection with all corporate actions;
     (xxxvi) has not had and shall not have any of its obligations guaranteed by
any Affiliate except as provided by the Loan Documents;
     (xxxvii) has not formed, acquired or held and shall not form, acquire or
hold any subsidiary, except that a Principal may acquire and hold its interest
in Borrower;
     (xxxviii) has complied and shall comply with all of the terms and
provisions contained in its organizational documents.
     (xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

32



--------------------------------------------------------------------------------



 



     (xl) has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts;
     (xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;
     (xlii) has paid all taxes which it owes and is not currently involved in
any dispute with any taxing authority;
     (xliii) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;
     (xliv) has no judgments or Liens of any nature against it except for tax
liens not yet due and the Permitted Encumbrances;
     (xlv) has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition; and
     (xlvi) has no material contingent or actual obligations not related to the
Property.
          “Stabilized Net Cash Flow” shall mean underwritten Gross Income from
Operations calculated using an vacancy rate equal to the greater of five percent
(5%), the actual vacancy rate for the Property and the market vacancy rate
(“Effective Gross Income”), less (i) Operating Expenses including a management
fee of not less than four percent (4%) of Effective Gross Income and (ii) an
adjustment for Replacement Reserves and normalized costs of tenant improvements
and leasing commissions of $235,000.00.
          “Stabilized Value” shall mean the value of the Property, determined
following the Completion of the Improvements. The Stabilized Value shall be
determined based upon an MAI appraisal performed, at Borrower’s sole cost and
expense, by an appraiser approved by Lender and dated, or updated, to a date
within 30 days or the date of the Completion of the Improvement occurs made in
compliance with FIRREA and reasonably satisfactory to Lender in all respects;
the appraisal value shall be subject to review and confirmation and updating as
to valuation by Lender’s internal appraisal staff, whose decision shall be final
absent manifest error.
          “Stabilized Loan-to-Value Ratio” shall mean the ratio of the Total
Loan Amount to the Stabilized Value.
          “State” shall mean, the State or Commonwealth in which the Property or
any part thereof is located.
          “Storage Facility Master Lease” shall have the meaning set forth in
Section 5.1.44 hereof.
          “Storage Facility Master Lease Reserve Account” shall have the meaning
set forth in Section 7.10.1 hereof.

33



--------------------------------------------------------------------------------



 



          “Storage Facility Master Lease Reserve Fund” shall have the meaning
set forth in Section 7.10.1 hereof.
          “Storage Facility Rent” shall have the meaning set forth in
Section 5.1.44 hereof.
          “Storage Facility Tenant” shall have the meaning set forth in
Section 5.1.44 hereof.
          “Stored Materials” shall have the meaning set forth in Section 2.1.8
hereof.
          “Subcontract” shall mean shall mean any agreement (other than the
Architect’s Contract and the General Contractor’s Agreement) entered into by
Borrower or by General Contractor, in which the Subcontractor thereunder agrees
to provide services, labor and/or materials in connection with the Project
Improvements.
          “Subcontractor” shall mean any subcontractor supplying services, labor
and/or materials in connection with the Project Improvements.
          “Subordinate Financing” shall have the meaning set forth in
Section 9.1.2(b).
          “Successor Borrower” shall have the meaning set forth in Section 2.5.3
hereof.
          “Survey” shall mean a survey of the Property prepared by a Surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.
          “Surveyor” shall mean Control Point Associates, Inc., or such other
land surveyor registered as such in the State of New York.
          “Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.1 hereof.
          “Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against the Property or part thereof.
          “Tenant” shall mean the tenant under any Lease.
          “Threshold Amount” shall have the meaning set forth in
Section 5.1.21(a) hereof.
          “Title Company” shall have the meaning set forth in Section 3.1.3(b)
hereof.
          “Title Insurance Policy” shall mean, an ALTA mortgagee title insurance
policy in the form acceptable to Lender (or, if the Property is in a State which
does not permit the issuance of such ALTA policy, such form as shall be
permitted in such State and acceptable to Lender) issued with respect to the
Property and insuring the lien of the Mortgage.

34



--------------------------------------------------------------------------------



 



          “Total Debt” shall mean, collectively, the Debt and Other Debt.
          “Total Debt Service” shall mean, with respect to any particular period
of time, scheduled payments of principal, if any, and interest under the
Building Loan, the Project Loan and, if applicable, the Subordinate Financing.
          “Total Loan Amount” shall mean the sum of the Building Loan Amount,
the Project Loan Amount and the Subordinate Financing, if applicable.
          “Transfer” shall have the meaning set forth in Section 5.2.11(b)
hereof.
          “Transferee” shall have the meaning set forth in Section 5.2.11(e).
          “Transferee’s Principals” shall mean collectively, (A) Transferee’s
managing members, general partners or principal shareholders and (B) such other
members, partners or shareholders which directly or indirectly shall own a
fifty-one percent (51%) or greater economic and voting interest in Transferee.
          “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in the State in which the Property is located.
          “U.S. Obligations” shall mean non-redeemable securities evidencing an
obligation to timely pay principal and/or interest in a full and timely manner
that are (a) direct obligations of the United States of America for the payment
of which its full faith and credit is pledged, or (b) to the extent acceptable
to the Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
          “Yield Maintenance Default Premium” shall mean an amount equal to the
greater of (a) five percent (5%) of the outstanding principal balance of the
Loan to be prepaid or satisfied and (b) the Defeasance Payment Amount that would
be required if a Defeasance Event were to occur at such time (whether or not
then permitted) in an amount equal to the outstanding principal amount of the
Loan to be prepaid or satisfied.
          Yield Maintenance Premium” shall mean an amount equal to the greater
of (a) one percent (1%) of the outstanding principal of the Loan to be prepaid
or satisfied and (b) the excess, if any, of (i) the sum of the present values of
all then-scheduled payments of principal and interest under the Note assuming
that all outstanding principal and interest on the Loan is paid on the Open
Period Date (with each such payment and assumed payment discounted to its
present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the Prepayment Rate when compounded semi-annually and
deducting from the sum of such present values any short-term interest paid from
the date of prepayment to the next succeeding Payment Date in the event such
payment is not made on a Payment Date), over (ii) the principal amount being
prepaid.
     Section 1.2 Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Any reference in this
Agreement or in any other Loan Document to any Loan

35



--------------------------------------------------------------------------------



 



Document shall be deemed to include references to such documents as the same may
hereafter be amended, modified, supplemented, extended, replaced and/or restated
from time to time (and, in the case of any note or other instrument, to any
instrument issued in substitution therefor). Unless otherwise specified, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.
ARTICLE II.
GENERAL TERMS
     Section 2.1 Loan Commitment; Disbursement to Borrower.
          2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept Advances in respect of the Building Loan as more particularly
set forth in Section 2.10.
          2.1.2 No Reborrowings. Any amount borrowed and repaid hereunder in
respect of the Building Loan may not be reborrowed.
          2.1.3 The Note, Mortgage and Loan Documents. The Building Loan shall
be evidenced by the Building Loan Note and secured by the Building Loan
Mortgage, the Building Loan Assignment of Leases and the other Building Loan
Documents.
          2.1.4 Use of Proceeds. Borrower hereby agrees that Borrower shall use
the proceeds of the Building Loan to pay or reimburse itself for Building Loan
Costs actually incurred in connection with demolition and the construction of
the Project Improvements if and to the extent that such Building Loan Costs are
reflected in the Building Loan Budget, subject to reallocation pursuant to
Sections 2.1.6, 2.1.7 and 5.1.33 (or other reallocations approved by Lender in
its sole discretion).
          2.1.5 Advances. Lender shall not be required to Advance funds
hereunder for any category or line item of Building Loan Costs in excess of the
amount specified for such line item or category in the Building Loan Budget,
subject to Sections 2.1.6, 2.1.7 and 5.1.33 (or other reallocations approved by
Lender in its sole discretion). No Advances shall be made to pay for Affiliate
Fees.
          2.1.6 Cost Overruns. If Borrower becomes aware of any change in actual
or projected Project-Related Costs which will increase any one or more category
or line item of costs reflected in the Development Budget, Borrower shall
immediately notify Lender in writing and promptly submit to Lender for its
approval a revised Development Budget. Any reallocation of any category or line
items in the Development Budget in connection with cost overruns shall be
subject to Lender’s approval in Lender’s sole discretion except as set forth in
Sections 2.1.7 and 5.1.33, provided, however, under no circumstances shall
Borrower be permitted, or Lender obligated to approve, the reallocation of line
items from the Building Loan Budget to the Project Loan Budget. Lender shall
have no obligation to make any further Advances unless and until the

36



--------------------------------------------------------------------------------



 



revised Development Budget so submitted by Borrower is approved by Lender and
Borrower has satisfied its obligations with respect to any resulting Shortfall
under Section 2.1.10. Lender reserves the right to approve or disapprove any
revised Development Budget in its sole and absolute discretion (except with
respect to reallocations in accordance with Sections 2.1.7 and 5.1.33).
          2.1.7 Contingency Reserve. Following the satisfaction of the Initial
Advance Conditions, and subject to the prior approval of Lender in its sole
discretion, Borrower may revise the Building Loan Budget to move (i) amounts
available under any Line Item for Hard Costs that are designated to
“Contingency” to other Line Items for Hard Costs in the Building Loan Budget, or
(ii) amounts available under any Line Item for Soft Costs that are designated
“Contingency” to other Line Items for Soft Costs in the Building Loan Budget.
Any cost savings shall be allocated in accordance with Section 5.1.33 hereof. In
no event may the Contingency Line Item of the Building Loan Budget be
reallocated to any Line Item in the Project Loan Budget. The Contingency Line
Item in the Building Loan Budget for Hard Costs shall contain at least five
percent (5%) of the total projected Hard Costs, separate from the Contingency
Line Items in the Project Loan Budget.
          2.1.8 Stored Materials. Lender shall not be required to disburse any
funds for any materials, machinery or other Personal Property not yet
incorporated into the Project Improvements (the “Stored Materials”), unless the
following conditions are satisfied:
          (a) Borrower shall deliver to Lender bills of sale or other evidence
reasonably satisfactory to Lender of the cost of, and, subject to the payment
therefor, Borrower’s title in and to such Stored Materials;
          (b) The Stored Materials are identified to the Property and Borrower,
are segregated so as to adequately give notice to all third parties of
Borrower’s title in and to such materials, and are components in substantially
final form ready for incorporation into the Project Improvements;
          (c) The Stored Materials are stored at the Property or at such other
third-party owned and operated site as Lender shall reasonably approve, and are
protected against theft and damage in a manner satisfactory to Lender,
including, if requested by Lender, storage in a bonded warehouse in the greater
metropolitan area in which the Property is located;
          (d) The Stored Materials will be paid for in full with the funds to be
disbursed, and all lien rights or claims of the supplier will be released upon
full payment;
          (e) Lender has or will have upon payment with disbursed funds a
perfected, first priority security interest in the Stored Materials;
          (f) The Stored Materials are insured for an amount equal to their
replacement costs in accordance with Section 6.1 of this Agreement;
          (g) The aggregate cost of Stored Materials stored at the Property is
approved by the Construction Consultant and, if required by Lender, the
Construction Consultant shall

37



--------------------------------------------------------------------------------



 



certify that it has inspected such Stored Materials and they are in good
condition and suitable for use in connection with the Project Improvements; and
          (h) The aggregate cost of Stored Materials stored on the Property at
any one time shall not exceed ten percent (10%) of the maximum amount of the
Loan and the aggregate cost of Stored Materials stored off the Property at any
one time shall not exceed five percent (5%) of the maximum amount of the Loan.
          2.1.9 Amount of Advances. In no event shall any Advance exceed the
full amount of Building Loan Costs theretofore paid or to be paid with the
proceeds of such Advance plus any Building Loan Costs incurred by Borrower
through the date of the Draw Request for such Advance minus (i) the applicable
Retainage for each Contract and Subcontract, and (ii) the aggregate amount of
any Advances previously made by Lender. It is further understood that the
Retainage described above is intended to provide a contingency fund protecting
Lender against failure of Borrower or Guarantor to fulfill any obligations under
the Loan Documents, and that Lender may charge amounts to pay for Building Loan
Costs against such Retainage in the event Lender is required or elects to expend
funds to cure any Default or Event of Default, in either instance, in accordance
with the terms of this Agreement. No Advance of the Loan by Lender shall be
deemed to be an approval or acceptance by the Lender of any work performed
thereon or the materials furnished with respect thereto.
          2.1.10 Loan-In-Balance. As used herein, a “Shortfall” shall mean, as
to any Line Item in the Development Budget as of any date, the amount determined
by Lender, in Lender’s sole but reasonable judgment, by which (A) the cost of
completing or satisfying such Line Item, exceeds (B) the remaining undisbursed
portion of the Loan allocated to such Line Item in the Development Budget plus
any sums deposited with Lender pursuant to this Section 2.1.10 to pay for such
Line Item and not previously disbursed plus any Reserve Funds to the extent such
Reserve Funds are available hereunder for the payment of such Line Item. From
time to time and at any time during the Construction Period, Lender shall have
the right, but not the obligation, to notify Borrower that it has determined a
Shortfall exists as to any one or more Line Items. If Lender at any time shall
so notify Borrower, Borrower shall, at its option within five (5) days of
Lender’s notification as aforesaid, either: (i) deposit with Lender an amount
equal to such Shortfall, which Lender disburse to Borrower to the satisfaction
of the costs of such Line Item prior to advancing any further Loan proceeds on
account of such costs; (ii) post an irrevocable standby Letter of Credit in the
amount of such Shortfall, in favor of Lender; (iii) to the extent permitted
under Sections 2.1.7 and 5.1.33, and following the satisfaction of the Initial
Advance Conditions allocate the Contingency Reserve, with respect to the Line
Item(s) in question, to the Shortfall, and provided, further that the amount of
the remaining Contingency Reserve for such Line Item(s) (following the
allocation to the Shortfall) is sufficient for such Line Item(s), as determined
by Lender in its sole discretion; and (iv) to the extent permitted under
Section 5.1.33, and then only following the satisfaction of the Initial Advance
Conditions, reallocate cost savings from the Development Budget in respect of
the Loan (or other reallocations which are approved by Lender, in its sole
discretion) in accordance with the terms of this Agreement, but only to the
extent such cost savings can be allocated to the related Line Items. Borrower
hereby agrees that Lender shall have a lien on and security interest in, for the
benefit of Lender, any sums deposited pursuant to clause (i) above and that
Borrower shall have no right to withdraw any such sums except for the payment of
the aforesaid costs as approved by

38



--------------------------------------------------------------------------------



 



Lender. Lender shall have no obligation to make any further Advances of proceeds
of the Loan as to any Line Item until the sums required to be deposited pursuant
to clause (i) above as to such Line Item have been exhausted, or until Borrower
has posted an irrevocable standby Letter of Credit pursuant to clause (iii)
above, as the case may be, and, in any such case, the Loan is back “in balance”.
Any such sums not used as provided in said clause (i) shall be released to
Borrower when and to the extent that Lender reasonably determines that the
amount thereof is more than the excess, if any, of the remaining Project-Related
Costs over the undisbursed balance of the Loan, provided, however, that should
an Event of Default occur, Lender, in its sole discretion, may apply such
amounts either to the remaining Project-Related Costs or to the immediate
reduction of outstanding principal and/or interest under the Note.
          2.1.11 Quality of Work. No Advance or any portion thereof shall be
made with respect to defective work or to any contractor that has performed work
that is defective and that has not been cured, as confirmed by the report of the
Construction Consultant, but Lender may disburse all or part of any Advance
before the sum shall become due if Lender believes it advisable to do so, and
all such Advances or parts thereof shall be deemed to have been made pursuant to
this Agreement.
          2.1.12 Required Equity Funds. All Required Equity Funds shall be
contributed (i.e., expended by Borrower and invested by Borrower in the
Property, for Project—Related Costs set forth on the approved Development
Budget) before the Closing Date.
          2.1.13 Trust Fund. Pursuant to Section 13 of the New York Lien Law,
Borrower shall receive the Advances hereunder and shall hold the right to
receive the Advances as a trust fund to be applied first for the purpose of
paying the Costs of the Improvements and shall apply the Advances first to the
payment of the Cost of the Improvements on the Property before using any part of
the total of the same for any other purpose.
          2.1.14 Final Project Report and Development Budget. Attached hereto as
Schedule II is Borrower’s detailed and definitive budget of all Project-Related
Costs to be incurred by Borrower during the Construction Term and that will be
disbursed out of Loan proceeds subject to availability and satisfaction of all
applicable conditions to Advances hereunder and under the Project Loan
Agreement, being so indicated, delineated by each category of Project-Related
Costs (each a “Line Item” or “Budget Line”) and further broken down to segregate
Building Loan Costs and Project Loan Costs, which budget has been approved by
Lender and Construction Consultant (the “Development Budget”). The portion of
the Development Budget that includes only Building Loan Costs is referred to
herein as the “Building Loan Budget” and the portion of the Development Budget
that includes only Project Loan Costs is referred to herein as the “Project Loan
Budget.”
          2.1.15 Miscellaneous.
          (a) The making of an Advance by Lender shall not constitute Lender’s
approval or acceptance of the construction theretofore completed. Lender’s
inspection and approval of the Plans and Specifications, the construction of the
Project Improvements, or the workmanship and materials used therein, shall
impose no liability of any kind on Lender, the

39



--------------------------------------------------------------------------------



 



sole obligation of Lender as the result of such inspection and approval being to
make the Advances if and to the extent, required by this Agreement.
          (b) ALL POTENTIAL LIENORS ARE HEREBY CAUTIONED TO EXERCISE SOUND
BUSINESS JUDGMENT IN THE EXTENSION OF CREDIT TO BORROWER. NO POTENTIAL LIENOR
SHOULD EXPECT LENDER TO MAKE ADVANCES OF THE LOAN IN AMOUNTS AND AT TIMES SUCH
THAT IT WILL NOT BE NECESSARY FOR EACH SUCH POTENTIAL LIENOR TO EXERCISE SOUND
BUSINESS JUDGMENT IN THE EXTENSION OF CREDIT TO BORROWER. MOREOVER, ALL
POTENTIAL LIENORS ARE REMINDED THAT SUBDIVISION (3) OF SECTION 13 OF THE NEW
YORK LIEN LAW PROVIDES THAT “NOTHING IN THIS SUBDIVISION SHALL BE CONSIDERED AS
IMPOSING UPON THE LENDER ANY OBLIGATION TO SEE THE PROPER APPLICATION OF SUCH
ADVANCES BY THE OWNER,” AND LENDER DOES NOT IMPOSE SUCH AN OBLIGATION ON ITSELF.
     Section 2.2 Interest Rate.
          2.2.1 Interest Rate. Interest on the outstanding principal balance of
the Loan shall accrue from (and include) the Closing Date to but excluding the
Maturity Date at the Interest Rate calculated as set forth in Section 2.2.2
below.
          2.2.2 Interest Calculation. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the period for which the calculation is being made by (b) a
daily rate based on the Interest Rate and a three hundred sixty (360) day year
by (c) the outstanding principal balance.
          2.2.3 Default Rate. In the event that, and for so long as, any Event
of Default shall have occurred and be continuing, the outstanding principal
balance of the Loan and, to the extent permitted by law, all accrued and unpaid
interest in respect of the Loan and any other amounts due pursuant to the Loan
Documents, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.
          2.2.4 Usury Savings. This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does

40



--------------------------------------------------------------------------------



 



not exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
     Section 2.3 Loan Payment.
          2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender
(a) on the Closing Date, an amount equal to interest only on the outstanding
principal balance of the Loan from and including the Closing Date up to and
including December 31, 2007, which interest shall be calculated in accordance
with the provisions of Section 2.2 hereof, and (b) on each Payment Date
commencing on the Payment Date occurring in February, 2008 and thereafter up to
and including the Maturity Date, Borrower shall make a payment to Lender equal
to the Monthly Debt Service Payment Amount, which payments shall be applied
first to interest due for the related Interest Period at the Interest Rate, for
such related Interest Period and then to the principal amount of the Loan due in
accordance with this Agreement, and lastly, to any other amounts due and unpaid
pursuant to the Loan Documents hereto. Borrower and Lender acknowledge and agree
that, on the 15th calendar day of the month preceding each Payment Date during
the Construction Term: (a) if and to the extent undrawn funds remain available
for Advance under the Project Loan from the Interest Reserve Line Item of the
Project Loan Budget, and provided that that no Event of Default or monetary
Default then exists under any of the Loan Documents or would occur as a result
of such Project Loan Advance, the Monthly Debt Service Amount then due and owing
shall be advanced by Lender by a Project Loan Advance under Interest Reserve
Line Item of the Project Loan Budget; and (b) if no amount remains available
under the Interest Reserve Line Item but and to the extent Interest Reserve
Funds are on deposit in the Interest Reserve Account, and no Event of Default or
monetary Default then exists under any of the Loan Documents, the Monthly Debt
Service Payment Amount then due and payable shall be paid by application of
funds from the Interest Reserve Account. Borrower and Lender acknowledge and
agree that Lender may automatically make a Project Loan Advance or apply
Interest Reserve Funds on deposit in the Interest Reserve Account on each
Payment Date occurring during the Construction Term, in either instance, in
accordance with this Section 2.3.1, without the need for Borrower to submit a
Draw Request or otherwise request such an Advance or application.
          2.3.2 Payments Generally. The first Interest Period hereunder shall
commence on and include the Closing Date and shall end on and include
December 31, 2007. Thereafter each Interest Period shall commence on the first
(1st) day of each calendar month during the term of this Agreement and shall end
on and include the final calendar date of such calendar month. For purposes of
making payments hereunder, but not for purposes of calculating Interest Periods,
if the day on which such payment is due is not a Business Day, then amounts due
on such date shall be due on the immediately preceding Business Day and with
respect to payments of principal due on the Maturity Date, interest shall be
payable at the Interest Rate or the Default Rate, as the case may be, through
and including the day immediately preceding such Maturity Date. All amounts due
under this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.
          2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and

41



--------------------------------------------------------------------------------



 



all other amounts due hereunder and under the Note, the Mortgage and the other
Loan Documents.
          2.3.4 Late Payment Charge. If any principal, interest or any other
sums due under the Loan Documents (including the amounts due on the Maturity
Date) are not paid by Borrower on or prior to the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.
          2.3.5 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 11:00 A.M., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
     Section 2.4 Prepayments.
          2.4.1 Voluntary Prepayments. Except as otherwise provided in this
Section 2.4.1 and Section 2.4.2, Borrower shall not have the right to prepay the
Loan in whole or in part prior to the Maturity Date. If for any reason Borrower
prepays the Loan on a date other than a Payment Date, Borrower shall pay Lender,
in addition to the Debt, all interest which would have accrued on the amount of
the Loan through and including the Payment Date next occurring following the
date of such prepayment. Notwithstanding anything to the contrary contained
herein, commencing after the Payment Date three (3) months prior to the Maturity
Date (the “Open Period Date”), or on any Payment Date thereafter (or on any date
thereafter, provided that interest is paid through the next Payment Date),
Borrower may, at its option, prepay the Debt in whole, but not in part, without
payment of the Yield Maintenance Premium.
          2.4.2 Mandatory Prepayments. On the next occurring Payment Date
following the date on which Lender actually receives any Net Proceeds, if Lender
is not obligated to make such Net Proceeds available to Borrower for the
Restoration of the Property or otherwise remit such Net Proceeds to Borrower
pursuant to Section 6.4 hereof, Borrower shall prepay or authorize Lender to
apply Net Proceeds as a prepayment of all or a portion of the outstanding
principal balance of the Loan together with accrued interest through the end of
the related Interest Period and any other sums due hereunder in an amount equal
to one hundred percent (100%) of such Net Proceeds; provided, however, if an
Event of Default has occurred and is continuing, Lender may apply such Net
Proceeds to the Debt (until paid in full) in any order or priority in its sole
discretion. Other than following an Event of Default, no Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.4.2.

42



--------------------------------------------------------------------------------



 



          2.4.3 Prepayments After Default. If following an Event of Default,
payment of all or any part of the Debt is tendered by Borrower or otherwise
recovered by Lender, such tender or recovery shall be (a) made on the next
occurring Payment Date together with the Monthly Debt Service Payment and
(b) deemed a voluntary prepayment by Borrower in violation of the prohibition
against prepayment set forth in Section 2.4.1 hereof and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Default Premium.
          2.4.4 Prepayment Prior to Defeasance Expiration Date. If the Permitted
Release Date has occurred but the Defeasance Expiration Date has not occurred,
the Debt may be prepaid in whole (but not in part) prior to the date permitted
under Section 2.4.1 hereof upon not less than thirty (30) days prior written
notice to Lender specifying the Payment Date on which prepayment is to be made
(a “Prepayment Date”) provided no Event of Default exists and upon payment of an
amount equal to the Yield Maintenance Premium. Lender shall notify Borrower of
the amount and the basis of determination of the required prepayment
consideration. If any notice of prepayment is given, the Debt shall be due and
payable on the Prepayment Date. Lender shall not be obligated to accept any
prepayment of the Debt unless it is accompanied by the prepayment consideration
due in connection therewith. If for any reason Borrower prepays the Loan on a
date other than a Payment Date, Borrower shall pay Lender, in addition to the
Debt, all interest which would have accrued on the amount of the Loan through
and including the Payment Date next occurring following the date of such
prepayment.
          2.4.5 Application of Prepayments to Components. Any prepayment of the
principal of the Loan, in whole or in part, voluntary or involuntary, shall be
applied (a) first, to the reduction of the outstanding principal balance of the
Project Loan until reduced to zero, and (b) second, to the reduction of the
outstanding principal balance of the Building Loan until reduced to zero.
Subsequent to any Event of Default, any payment of principal from whatever
source may be applied by Lender between the various components of the Loan in
Lender’s sole discretion.
     Section 2.5 Defeasance.
          2.5.1 Voluntary Defeasance (a) Provided no Event of Default shall then
exist, Borrower shall have the right at any time after the Defeasance Expiration
Date and prior to the date voluntary prepayments are permitted under
Section 2.4.1 hereof to voluntarily defease all, but not part, of the Loan by
and upon satisfaction of the following conditions (such event being a
“Defeasance Event”)
     (i) Borrower shall provide not less than thirty (30) days prior written
notice to Lender specifying the Payment Date (the “Defeasance Date”) on which
the Defeasance Event is to occur;
     (ii) Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date. If for any
reason the Defeasance Date is not a Payment Date, the Borrower shall also pay
interest that would have accrued on the Note through and including the Payment
Date immediately preceding the next Payment Date, provided, however, if the
Defeasance Deposit shall include short-term interest computed

43



--------------------------------------------------------------------------------



 



from the date of such prepayment through to the next succeeding Payment Date,
Borrower shall not be required to pay such short term interest pursuant to this
sentence;
     (iii) Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Mortgage and the other Loan Documents;
     (iv) Borrower shall use the Defeasance Deposit to purchase U.S. Obligations
in accordance with Section 2.5.1(b) below;
     (v) Borrower shall execute and deliver a pledge and security agreement, in
form and substance that would be reasonably satisfactory to a prudent lender
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”);
     (vi) Borrower shall deliver an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations delivered by Borrower and that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such Defeasance Event;
     (vii) Borrower shall deliver confirmation in writing from each of the
applicable Rating Agencies to the effect that such release will not result in a
downgrade, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding. If required by
the applicable Rating Agencies, Borrower shall also deliver or cause to be
delivered an Additional Insolvency Opinion with respect to the Successor
Borrower in form and substance satisfactory to Lender and the applicable Rating
Agencies;
     (viii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5.1(a) have been satisfied;
     (ix) Borrower shall deliver a certificate of Borrower’s independent
certified public accountant certifying that the U.S. Obligations purchased with
the Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
     (x) Borrower shall deliver such other certificates, documents or
instruments as Lender may reasonably request; and

44



--------------------------------------------------------------------------------



 



     (xi) Borrower shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Mortgage as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance Event, (C) the costs and expenses of the Rating Agencies, (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance and (E) the costs and expenses of Servicer and any trustee,
including reasonable attorneys’ fees.
          (b) In connection with the Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which interest and principal payments are
required under this Agreement and the Note, and in amounts equal to the
scheduled payments due on such Payment Dates under this Agreement and the Note
(including, without limitation, scheduled payments of principal, interest,
servicing fees (if any), and any other amounts due under the Loan Documents on
such Payment Dates) and assuming the Note is prepaid in full on the Open Period
Date (the “Scheduled Defeasance Payments”). Borrower, pursuant to the Security
Agreement or other appropriate document, shall authorize and direct that the
payments received from the U.S. Obligations may be made directly to the Clearing
Account (unless otherwise directed by Lender) and applied to satisfy the Debt
Service obligations of Borrower under this Agreement and the Note. Any portion
of the Defeasance Deposit in excess of the amount necessary to purchase the U.S.
Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to
Borrower.
          2.5.2 Collateral. Each of the U.S. Obligations that are part of the
defeasance collateral shall be duly endorsed by the holder thereof as directed
by Lender or accompanied by a written instrument of transfer in form and
substance that would be satisfactory to a prudent lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or by the issuer thereof, as the case may be, to
effectuate book-entry transfers and pledges through the book-entry facilities of
such institution) in order to perfect upon the delivery of the defeasance
collateral a first priority security interest therein in favor of Lender in
conformity with all applicable state and federal laws governing the granting of
such security interests.
          2.5.3 Successor Borrower. In connection with any Defeasance Event,
Borrower shall establish a successor entity (the “Successor Borrower”), which
shall be a Special Purpose Entity, which shall not own any other assets or have
any other liabilities or operate other property (except in connection with other
defeased loans held in the same securitized loan pool with the Loan). Borrower
shall transfer and assign all obligations, rights and duties under and to the
Note, together with the pledged U.S. Obligations to such Successor Borrower.
Such Successor Borrower shall assume the obligations under the Note and the
Security Agreement and Borrower shall be relieved of its obligations under such
documents. Borrower shall pay One Thousand and 00/100 Dollars ($1,000) to any
such Successor Borrower as consideration for assuming the obligations under the
Note and the Security Agreement. Notwithstanding anything in this Agreement to
the contrary, no other assumption fee shall be

45



--------------------------------------------------------------------------------



 



payable upon a transfer of the Note in accordance with this Section 2.5.3, but
Borrower shall pay all costs and expenses incurred by Lender, including Lender’s
attorneys’ fees and expenses and any fees and expenses of any Rating Agencies,
incurred in connection therewith.
     Section 2.6 Release of Property. Except as set forth in this Section 2.6,
no repayment, prepayment or defeasance of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Mortgage on the Property.
          2.6.1 Release of Property.
          (a) If Borrower has elected to defease the Loan and the requirements
of Section 2.5 and this Section 2.6 have been satisfied, all of the Property
shall be released from the Lien of the Mortgage and the U.S. Obligations,
pledged pursuant to the Security Agreement, shall be the sole source of
collateral securing the Note.
          (b) In connection with the release of the Mortgage, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Defeasance Date, a
release of Lien (and related Loan Documents) for the Property for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.
          2.6.2 Release on Payment in Full. Lender shall, upon the written
request and at the expense of Borrower, upon payment in full of all principal
and interest due on the Loan and all other amounts due and payable under the
Loan Documents in accordance with the terms and provisions of the Note and this
Agreement, release the Lien of the Mortgage on the Property.
     Section 2.7 Clearing Account/Cash Management. On or prior to the Closing
Date, Borrower shall, at its sole cost and expense, cause each of the following
to occur to the satisfaction of Lender (collectively, the “Cash Management
Conditions”): (a) Borrower shall establish an Eligible Account (the “Clearing
Account”) with an Eligible Institution selected by Borrower and approved by
Lender (the “Clearing Bank”); (b) Borrower shall cause the Clearing Bank to
execute and deliver the Clearing Account Agreement in accordance with
Section 2.7.1(b); (c) Borrower shall establish an Eligible Account (the “Cash
Management Account”) with an the Cash Management Bank designated by Lender
pursuant to and in accordance with the Cash Management Agreement and
Section 2.7.2 hereof; (d) Borrower shall deliver a Payment Direction Letter to
the Tenant under any Lease then or thereafter in effect and provide Lender with
reasonably satisfactory evidence that the Tenant under such Lease has confirmed
that it shall comply with the terms thereof; (e) Borrower will take all actions
necessary to establish and maintain in favor of Lender a perfected first
priority security interest in the Clearing Account and Cash Management Account
and all deposits at any time contained in either such account and the proceeds
thereof, including, without limitation, executing and filing UCC-1 Financing
Statements; (f) Borrower shall deliver to Lender an opinion of Borrower’s
counsel with respect to the due execution, authority, enforceability of the Cash
Management Agreement

46



--------------------------------------------------------------------------------



 



and Clearing Account Agreement and confirming that Lender has first priority
perfected security interest in the Cash Management Account and Clearing Account
and such other matters as Lender may reasonably require, all such opinions in
form, scope and substance satisfactory to Lender and Lender’s counsel; and
(g) Borrower shall reimburse Lender for any and all cost and expenses, including
reasonable attorney’s fees and disbursements, resulting form the foregoing.
          2.7.1 Clearing Account.
          (a) Borrower shall establish and maintain the Clearing Account with
the Clearing Bank on or prior to the Closing Date, and thereafter Borrower shall
maintain the Clearing Account at all times during the remainder of the term of
the Loan. The Clearing Account shall be entitled “P/A-Acadia Pelham Manor, LLC,
as Borrower and Bear Stearns Commercial Mortgage, Inc., as Lender, pursuant to
Loan Agreement dated as of December 10, 2007 — Clearing Account”. Borrower
hereby grants to Lender a first-priority security interest in the Clearing
Account and all deposits at any time contained therein and the proceeds thereof.
All monies now or hereafter deposited into the Clearing Account shall be deemed
additional security for the Debt.
          (b) Borrower shall obtain from the Clearing Bank and deliver to Lender
an agreement, in form and substance satisfactory to Lender (the “Clearing
Account Agreement”), pursuant to which: (i) Borrower and Clearing Bank
acknowledge and agree that during a Cash Trap Period, Lender shall have the sole
right to make withdrawals from the Clearing Account and all costs and expenses
for establishing and maintaining the Clearing Account shall be paid by Borrower;
(ii) upon notice from Lender that a Cash Trap Period exists, the Clearing Bank
agrees to transfer to the Cash Management Account in immediately available funds
by federal wire transfer all amounts on deposit in the Clearing Account once
every Business Day during the term of the Loan.
          (c) Borrower shall (i) deliver irrevocable written instructions to all
tenants under Leases to deliver all Rents (including additional rent, payable
thereunder directly to the Clearing Account, and (ii) deliver irrevocable
written instructions to each of the credit card companies or credit card
clearing banks with which Borrower or Manager has entered into merchant’s
agreements to deliver all receipts payable with respect to the Property directly
to the Clearing Account (collectively, the “Payment Direction Letters.”).
Borrower and Manager shall deposit all amounts received by Borrower or Manager
constituting Rents into the Clearing Account within one (1) Business Day after
receipt thereof.
          (d) Upon the occurrence of an Event of Default, Lender may, in
addition to any and all other rights and remedies available to Lender, apply any
sums then present in the Clearing Account to the payment of the Debt in any
order in its sole discretion.
          (e) The Clearing Account shall be an Eligible Account and shall not be
commingled with other monies held by Borrower or Clearing Bank.
          (f) Borrower shall not further pledge, assign or grant any security
interest in the Clearing Account or the monies deposited therein or permit any
lien or encumbrance to

47



--------------------------------------------------------------------------------



 



attach thereto, or any levy to be made thereon, or any UCC-1 Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.
          (g) Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Clearing Account and/or the Clearing Account Agreement (unless arising
from the gross negligence or willful misconduct of Lender) or the performance of
the obligations for which the Clearing Account was established.
          2.7.2 Cash Management Account.
          (a) Pursuant to and in accordance with the Cash Management Agreement,
Borrower shall establish and maintain a segregated Eligible Account (the “Cash
Management Account”) to be held by an Eligible Institution selected by Lender
(the “Cash Management Bank”) in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender. The
Cash Management Account shall be entitled “P/A-Acadia Pelham Manor, LLC as
Borrower and Bear Stearns Commercial Mortgage, Inc., as Lender, pursuant to Loan
Agreement dated as of December 10, 2007 — Cash Management Account.” Borrower
hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, executing and filing UCC-1 Financing
Statements and continuations thereof. Borrower will not in any way alter or
modify the Cash Management Account and will notify Lender of the account number
thereof. Lender and Servicer shall have the sole right to make withdrawals from
the Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.
          (b) During a Cash Trap Period, and provided no Event of Default shall
have occurred, on each Payment Date (or, if such Payment Date is not a Business
Day, on the immediately preceding Business Day), all funds on deposit in the
Cash Management Account shall be applied as set forth in the Cash Management
Agreement
          (c) The insufficiency of funds on deposit in the Cash Management
Account shall not relieve Borrower from the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
          (d) Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.
          (e) All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.

48



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything to the contrary herein, all transfers of
Borrower’s funds from the Cash Management Account or other sources to or for the
benefit of any mezzanine lender under any Subordinate Financing pursuant to this
Agreement or any of the other Loan Documents shall constitute distributions from
Borrower to the Mezzanine Borrower and must comply with the requirements as to
distributions of the Delaware Limited Liability Company Act. No provision of any
of the Loan Documents shall create a debtor-creditor relationship between
Borrower and any mezzanine or subordinate lender.
          2.7.3 Payments Received Under the Cash Management Agreement.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited on a monthly
basis into the Reserve Funds, if any, shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations pursuant to the Cash Management Agreement on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.
     Section 2.8 Intentionally Omitted.
     Section 2.9 Payments Not Conditional . All payments required to be made by
Borrower hereunder or under the Note or the other Loan Documents shall be made
irrespective of, and without deduction for, any setoff, claim or counterclaim
and shall be made irrespective of any defense thereto.
     Section 2.10 Initial Advance. The obligation of Lender to make the initial
Advance of the Building Loan (the “Initial Advance”) shall be subject to the
following conditions precedent (collectively, the “Initial Advance Conditions”)
on or prior to the Required Initial Advance Date, all of which conditions
precedent must be satisfied prior to Lender making any such Initial Advance:
          2.10.1 Prior Conditions Satisfied. All conditions precedent to closing
shall continue to be satisfied as of the date of the Initial Advance (in the
same manner in which they were satisfied for the closing without reimposing any
one-time condition).
          2.10.2 Performance; No Default. Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it at or prior to the date of such Initial Advance, and on the
date of such Initial Advance there shall exist no Default or Event of Default.
          2.10.3 Representations and Warranties. The representations and
warranties made by Borrower or Guarantor in the Loan Documents or otherwise made
by or on behalf of Borrower or Guarantor in connection therewith after the date
thereof shall have been true and correct in all material respects on the date on
which made and shall also be true and correct in all material respects on the
date of the Initial Advance.
          2.10.4 No Damage. The Project Improvements shall not have been injured
or damaged by fire, explosion, accident, flood or other casualty, unless Lender
shall be satisfied that sufficient insurance proceeds will be available in the
reasonable judgment of Lender to effect the

49



--------------------------------------------------------------------------------



 



satisfactory restoration of the Project Improvements and to permit the
Completion of the Improvements prior to the Required Completion Date.
          2.10.5 Government Approvals. Borrower shall have delivered to Lender
evidence satisfactory to Lender that all Governmental Approvals necessary for
the construction of the Project Improvements as contemplated by the Plans and
Specifications, have been obtained and are in full force and effect, including,
without limitation, the final approval of the Plans and Specifications by the
all applicable Governmental Authorities for the Project Improvements and
building permit(s) covering the entire scope of work contemplated by the Project
Improvements in accordance with the approved Plans and Specification lawfully
issued to Borrower.
          2.10.6 Final Project Report. The Final Project Report shall have been
delivered to Lender by the Construction Consultant.
          2.10.7 Development Budget. Borrower shall have prepared and Lender and
Construction Consultant shall have approved the Development Budget (including
both the Building Loan Budget and the Project Loan Budget) and the Disbursement
Schedule.
          2.10.8 Plans and Specifications. Two (2) complete sets of the Plans
and Specifications and any and all modifications and amendments made thereto
which have been reviewed and approved by (A) Lender, and (B) the Construction
Consultant. Borrower shall deliver to Lender a list identifying the Plans and
Specifications and any and all modifications and amendments made thereto.
          2.10.9 General Contractor’s Agreement. Borrower and the General
Contractor have entered into a Standard Form of Agreement between Owner and
Construction Manager where Construction Manager is NOT a Constructor dated as of
February 22, 2006 that obligates the General Contractor to cause the Completion
of the Improvements to occur prior to the Required Completion Date reasonably
acceptable to Lender and the Construction Consultant in both form and substance
(once approved, the “General Contractor’s Agreement”). The General Contractor’s
Agreement, shall have been duly executed and delivered by the parties thereto,
shall be in full force and effect and Lender shall have received a certified
copy or a fully executed duplicate original thereof. The General Contractor
shall have duly executed and delivered to Lender a consent to the assignment of
the General Contractor’s Agreement, in form and substance reasonably
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original thereof. If General Contractor consist of more
than one Person, then each such Person shall deliver a consent to the assignment
of the General Contractor’s Agreement, in form and substance satisfactory to
Lender, and Lender shall have received a certified copy or a fully executed
duplicate original thereof.
          2.10.10 Architect’s and General Contractor’s Certificates.
Certificates from the Borrower’s Architect (the “Architect’s Certificate”)
substantially in the form attached hereto as Exhibit F and from the General
Contractor (the “General Contractor’s Certificate”) substantially in the form
attached hereto as Exhibit G.

50



--------------------------------------------------------------------------------



 



          2.10.11 Contracts and Subcontracts. Borrower shall have delivered to
Lender, and Lender and Construction Consultant shall have approved a list,
certified by Borrower, of all Contractors and Subcontractors who have been or,
to the extent identified by Borrower, will be supplying labor or materials for
the Property. The list of Contractors and Subcontractors may be amended from
time to time subject to the approval of Lender and Construction Consultant, in
accordance with the terms hereof. Borrower shall have delivered to Lender all
Contract and Major Contracts for all of the work necessary for Completion of the
Improvements, and Lender and Construction Consultant shall have approved all
such Major Contracts. No Advance shall be made by Lender with regard to work
done by or on behalf of any Contractor or Subcontractor unless Borrower shall
have delivered to Lender and Construction Consultant originals of the following
documents as to such Contractor or Subcontractor, each in form and substance
reasonably satisfactory to Lender:
          (a) Performance Letters. if requested by Lender, a performance letter
(“Performance Letter”) substantially in the form attached hereto as Exhibit H
from such Contractors and/or Subcontractors as Lender shall designate.
          (b) Other Documents. Such other documents and certificates as Lender
or its counsel may reasonably require.
          2.10.12 Contractors’ Consent to Assignment. Each Contractor,
Sub-Contractor and Other Design Professionals shall have delivered a consent to
the assignment of each of their Contracts, in form and substance satisfactory to
Lender, and Lender shall have received a certified copy or a fully executed
duplicate original of each such Contract.
          2.10.13 Cash Management. Lender has determined that the Cash
Management Conditions have been satisfied.
          2.10.14 Notices. All notices required by any Governmental Authority or
by any applicable Legal Requirement to be filed prior to commencement of
construction of the Project Improvements shall have been filed.
          2.10.15 Deliveries. Lender shall have received:
          (a) Draw Request. A Draw Request complying with the requirements
hereof;
          (b) Affirmation of Payment. An Affirmation of Payment;
          (c) Title Insurance Policy. A Title Insurance Policy for the full
amount of the Loan, which includes a pending disbursement clause to increase the
coverage of the Title Insurance Policy by the amount of the any Construction
Advance, insuring the lien of the Mortgage subject to no liens or encumbrances
other than the Permitted Encumbrances;
          (d) Lien Waivers. Duly executed lien waivers, which shall be
conditional lien waivers or unconditional lien waivers, as determined by Lender
in its sole discretion, and otherwise substantially in the form set forth in
Exhibit J from the General Contractor and all Contractors and Subcontractors who
have performed work, for the work so performed, and/or who have supplied labor
and/or materials, for the labor and/or materials so supplied, except for

51



--------------------------------------------------------------------------------



 



such work or labor and/or materials for which payment thereof is requested, as
to which duly executed lien waivers shall be delivered to Lender with the next
request for an Advance;
          (e) Ratios. Evidence satisfactory to Lender that following the Initial
Advance, the Loan-to-Cost Ratio shall be no greater than 80%;
          (f) Evidence of Sufficiency of Funds. Evidence satisfactory to Lender
that the proceeds of the Loan plus the Required Equity Funds will be sufficient
to cover all Project-Related Costs reasonably anticipated to be incurred and to
satisfy the Obligations of Borrower to Lender and under this Agreement and the
other Loan Documents;
          (g) Anticipated Costs Report. An Anticipated Costs Report; and
          (h) Other Documents. Such other documents and certificates as Lender
or its counsel may reasonably require.
          2.10.16 Building Loan Agreement Filed. This Building Loan Agreement
shall have been filed in the Westchester County Clerk’s Office.
          2.10.17 Initial Project Loan Advance. All conditions to the initial
advance of the Project Loan set forth in Section 2.10 of the Project Loan
Agreement shall have been satisfied.
          2.10.18 Rate Lock Agreement. Simultaneously with the Initial Advance,
Lender shall return to Borrower, a pro-rata portion of the deposit held by
Lender pursuant to the Rate Lock Agreement in such proportion as the amount of
the Initial Advance bears to the Total Loan Amount.
          2.10.19 Home Depot Estoppel Certificate. Borrower shall have delivered
to Lender an estoppel certificate from Home Depot certifying to Lender that the
Home Depot Lease is in full force and effect and that there are no defaults by
Borrower or Home Depot thereunder, and otherwise in form and substance
satisfactory to Lender in Lender’s sole discretion (the “Home Depot Estoppel
Certificate”).
          2.10.20 Initial Reserve Deposits Borrower shall have deposited the
Initial Tax and Insurance Escrow Deposit and the Initial Interest Reserve
Deposit with Lender. The Initial Tax and Insurance Escrow Deposit and the
Initial Interest Reserve Deposit shall be funded on the date of the Initial
Advance with a portion of the Initial Advance under the Project Loan.
          2.10.21 Retaining Wall Letter. Borrower shall have delivered to Lender
a letter from the Village of Pelham Manor evidencing resolution of the retaining
wall issue in form and substance satisfactory to Lender in Lender’s sole
discretion (the “Retaining Wall Letter”).
          2.10.22 Satisfaction of Initial Advance Conditions. Borrower covenants
and agrees that, prior to the Required Initial Advance Date, time being of the
essence, it shall cause all of the Initial Advance Conditions to be satisfied.
Borrower shall not perform any work at the Property, including, without
limitation, any demolition of the existing improvements, until all of the
Initial Advance Conditions have been satisfied. Borrower’s failure to satisfy,
or cause the satisfaction of, any of the Initial Advance Conditions on or prior
to the Required Initial Advance

52



--------------------------------------------------------------------------------



 



Date shall, at Lender’s election, constitute an Event of Default. In addition to
any and all other remedies that may be available to Lender hereunder, under the
other Loan Documents, at law or in equity, upon the occurrence of an Event of
Default resulting from the failure of any Initial Advance Condition to have been
satisfied, Borrower hereby irrevocably empowers Lender, in the name of Borrower
as its true and lawful attorney-in-fact, with full power of substitution to
complete or undertake such steps as may be necessary, in Lender’s sole
determination, to satisfy the Initial Advance Condition in the name of Borrower.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Borrower empowers said attorney-in-fact as follows:
(i) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iii) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of such
Initial Advance Conditions, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Property or the Project; and (vii) to do any
and every act which Borrower might do in its own behalf to fulfill the terms of
this Agreement and the other Loan Documents. In addition, upon such Event of
Default,. Lender shall have the right to unwind any interest rate hedge entered
into by Lender and apply any deposits or other amounts held by Lender pursuant
to the Rate Lock Agreement to costs and expenses incurred by Lender under this
Agreement, the Rate Lock Agreement or any of the other Loan Documents.
     Section 2.11 Construction Advances. The obligation of Lender to make the
Advances of the Building Loan after the Initial Advance shall be subject to the
following conditions precedent (collectively, the “Construction Advance
Conditions”), all of which conditions precedent must be satisfied prior to
Lender making any such Advance:
          2.11.1 Prior Conditions Satisfied. All conditions precedent to any
prior Advance (in the same manner in which they were satisfied for the Initial
Advance or prior Advance, as applicable, and without reimposing any one-time
requirement) shall continue to be satisfied as of the date of such subsequent
Advance.
          2.11.2 Performance; No Default. Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it at or prior to the date of such Advance, and on the date of
such Advance there shall exist no Default or Event of Default or Shortfall.
          2.11.3 Representations and Warranties. The representations and
warranties made by Borrower and Guarantor in the Loan Documents or otherwise
made by or on behalf of Borrower or Guarantor in connection therewith after the
date thereof shall have been true and correct in all material respects on the
date on which made and shall also be true and correct in all material respects
on the date of such Advance.
          2.11.4 No Damage. The Improvements shall not have been injured or
damaged by fire, explosion, accident, flood or other casualty, unless Lender
shall have received insurance proceeds sufficient in the reasonable judgment of
Lender to effect the satisfactory restoration of the Improvements and to permit
the Completion of the Improvements prior to the Required Completion Date.

53



--------------------------------------------------------------------------------



 



          2.11.5 Deliveries. The following items or documents shall have been
delivered to Lender:
          (a) Anticipated Costs Report. An anticipated cost report (“Anticipated
Costs Report”) in the form set forth in Exhibit I executed by the General
Contractor which sets forth the anticipated costs to complete construction of
the Project Improvements, after giving effect to costs incurred during the
previous month and any anticipated change orders;
          (b) Endorsement to Title Insurance Policy. A “datedown” endorsement to
Lender’s title insurance policy as described in the form set forth in Exhibit C
hereto, which continuation or endorsement shall increase the coverage of the
Title Insurance Policy by the amount of the Advance through the pending
disbursement clause (but not the overall policy amount which shall be for the
full amount of the Loan), amend the effective date of the Title Insurance Policy
to the date of such Advance, continue to insure the lien of the Mortgage subject
to no liens or encumbrances other than the Permitted Encumbrances and which
shall state that since the last disbursement of the Loan there have been no
changes in the state of title to the Property (other than Permitted
Encumbrances) and that there are no additional survey exceptions not previously
approved by Lender;
          (c) Evidence of Sufficiency of Funds. Evidence satisfactory to Lender
that the proceeds of the Loan plus the Required Equity Funds will be sufficient
to cover all Project-Related Costs reasonably anticipated to be incurred and to
satisfy the Obligations of Borrower to Lender and under this Agreement and the
other Loan Documents.
          (d) Draw Request. A Draw Request complying with the provisions of this
Agreement which shall constitute Borrower’s representation and warranty to
Lender that: (a) any completed construction is substantially in accordance with
the Plans and Specifications, (b) all costs for the payment of which Lender have
previously advanced funds have in fact been paid, (c) all the representations
and warranties contained in Article IV of this Agreement continue to be true and
correct in all material respects, (d) no Event of Default shall have occurred
and be continuing hereunder, and (e) Borrower continues to be in compliance in
all respects with all of the other terms, covenants and conditions contained in
this Agreement.
          (e) Affirmation of Payment. General Contractor’s Affirmation of
Payment (“Affirmation of Payment”) (AIA Form G706) in the form attached hereto
as Exhibit E.
          (f) Other Documents. Such other documents and certificates as Lender
or its counsel may reasonably require.
          2.11.6 Construction Consultant Certificate. Each draw request relating
to Hard Costs shall be accompanied by a certificate or report of the
Construction Consultant to Lender based upon a site observation of the Property
made by the Construction Consultant not more than thirty (30) days prior to the
date of such draw, in which the Construction Consultant shall in substance:
(i) verify that the portion of the Project Improvements completed as of the date
of such site observation has been completed substantially in accordance with the
Plans and Specifications; and (ii) state its estimate of (1) the percentages of
the construction of the Project Improvements completed as of the date of such
site observation on the basis of work in place as

54



--------------------------------------------------------------------------------



 



part of the Project Improvements and the Building Loan Budget, (2) the Hard
Costs actually incurred for work in place as part of the Improvements as of the
date of such site observation, (3) the sum necessary to complete construction of
the Project Improvements in accordance with the Plans and Specifications, and
(4) the amount of time from the date of such inspection that will be required to
achieve Completion of the Improvements.
          2.11.7 Other Bids. If in the reasonable judgment of Lender and the
Construction Consultant all Contracts, Major Contracts, and the General
Contractor’s Agreement do not cover all of the work necessary for Completion of
the Improvements, Borrower shall cause to be furnished firm bids from
responsible parties, or estimates and other information reasonably satisfactory
to Lender, for the work not so covered, to enable Lender to ascertain the total
estimated cost of all work done and to be done.
          2.11.8 Certification Regarding Chattels. Lender shall have received a
certification from the Title Company or other service satisfactory to Lender or
counsel satisfactory to Lender (which shall be updated from time to time at
Borrower’s expense upon request by Lender in connection with future Advances)
that a search of the public records disclosed no significant or material changes
since the Closing Date including no judgment or tax liens affecting Borrower or
Guarantor, the Property or the Personal Property, and no conditional sales
contracts, chattel mortgages, leases of personalty, financing statements (other
than those in favor of Lender) or title retention agreements which affect the
Property.
          2.11.9 Lien Waivers. Borrower shall have delivered duly executed lien
waivers, which shall be conditional lien waivers or unconditional lien waivers,
as applicable, and otherwise substantially in the form set forth in Exhibit J,
from the General Contractor, all Major Contractors and Major Subcontractors for
all work performed, and all labor or material supplied for which payment thereof
has been made prior to the date of the Advance.
          2.11.10 Construction Consultant Approval. Lender has received advice
from the Construction Consultant, satisfactory to Lender, as to Construction
Consultant’s determination, acting reasonably, based on on-site inspections of
the Improvements and the data submitted to and reviewed by it as part of
Borrower’s Requisition of the value of the labor and materials in place, that
the construction of the Project Improvements is proceeding satisfactorily and
according to schedule and that the work on account of which the Advance is
sought has been completed in a good and workmanlike manner to such Construction
Consultant’s satisfaction and substantially in accordance with the Plans and
Specifications.
          2.11.11 Ratios. Following such Advance (and any Project Loan Advance
being made on such date), the Loan-to-Cost Ratio shall be no greater than 80%.
          2.11.12 Administration Fee. Borrower shall have paid the
Administration Fee in accordance with the provisions of the Administration Fee
Agreement.
          2.11.13 Required Equity Funds. Borrower shall furnish Lender with
evidence in form and content satisfactory to Lender that, as of the date of each
Advance, Borrower has invested Cash equity in an amount equal to or greater than
(a) $8,916,000 or (b) 20% of the Total Project Costs or (c) the difference
between the Development Budget and the maximum Loan

55



--------------------------------------------------------------------------------



 



amount of $35,664,000 for approved Project-Related Costs (the “Required Equity
Funds”). Notwithstanding the foregoing, if the Borrower realizes cost savings
from the development of the Project, either in the form of Hard Costs or Soft
Costs, Advances may be advanced to Borrower provided that (i) the Borrower would
not have less than $8,916,000 of cash equity in the Project through such Advance
and (ii) the Debt Service Coverage Ratio shall be equal to or greater than 1.15
to 1.0 assuming a fully advanced Loan using a debt service constant of 7.31%,
and (iii) the loan-to-value ratio for the Property is no greater than 80%
assuming a fully advanced Loan. If Borrower is in non-compliance solely with
respect to condition (i) above, at Borrower’s option, either (A) any excess cost
savings (funds in excess of the amount so that the Required Equity Funds shall
continue to be satisfied) shall be deposited as follows: (1) 100% into the
Replacement Reserve Account until the amount on deposit in such account equals
the Replacement Reserve Cap, and then (2) 100% of any excess into the Rollover
Reserve Account until the amount on deposit in such account equals the Rollover
Reserve Cap, and then (3) 100% of any excess into any other Reserves required by
Lender pursuant to this Agreement, or (B) Borrower shall release Lender from its
obligation to fund the remaining amounts of the Loan and Borrower and any
guarantor under the Rate Lock Agreement pays for the breakage costs, if any, on
the unfunded portion of the Loan payable pursuant to the Rate Lock Agreement. If
Borrower is in compliance with respect to condition (i) above but is not in
compliance with conditions (ii) and (iii) above, any excess cost savings shall,
at Borrower’s option, (A) be held back by Lender as additional collateral for
the Loan until satisfaction of each of the requirements are satisfied, or (B) be
deposited as follows: (1) 100% into the Replacement Reserve Account until the
amount on deposit in such account equals the Replacement Reserve Cap, and then
(2) 100% of any excess into the Rollover Reserve Account until the amount on
deposit in such account equals the Rollover Reserve Cap, and then (3) 100% of
any excess into any other Reserves required by Lender pursuant to this
Agreement, or (C) Borrower shall release Lender from its obligation to fund the
remaining amounts of the Loan and Borrower and any guarantor under the Rate Lock
Agreement pays for the breakage costs, if any, on the unfunded portion of the
Loan payable pursuant to the Rate Lock Agreement.
          2.11.14 Rate Lock Agreement. Simultaneously with each Construction
Advance, Lender shall return to Borrower, a pro-rata portion of the deposit held
by Lender pursuant to the Rate Lock Agreement in such proportion as the amount
of the Construction Advance bears to the Total Loan Amount, provided, however,
that in the event that any of the conditions of Section 2.11.13 are not
satisfied, Lender shall have the right to apply the portion of the deposit under
the Rate Lock Agreement to be returned to Borrower to satisfy the conditions of
Section 2.11.13.
          2.11.15 Home Depot Contribution. In the event that Borrower receives
any portion of the Tenant Contribution (as defined in the Home Depot Lease)
payable to Borrower pursuant to that certain Sublease dated as of December 21,
2006 (the “Home Depot Lease”), with Home Depot U.S.A., Inc. (“Home Depot”) or
the proceeds of any letter of credit delivered by Home Depot pursuant to the
Home Depot Lease as security for Home Depot’s obligation to pay the Tenant
Contribution, Borrower shall apply such Tenant Contribution or the proceeds of
such letter of credit, as applicable, to the payment of Project Related Costs
and shall provide Lender with evidence that such Tenant Contribution or
proceeds, as applicable, have been applied to the payment of Project Related
Costs prior to Lender making any further Advances under this Agreement.

56



--------------------------------------------------------------------------------



 



     Section 2.12 Final Advance.
          2.12.1 Conditions to Release of Final Advance. In addition to the
conditions set forth in Section 2.10 and Section 2.11, above, Lender’s
obligation to make the final Advance in the amount calculated pursuant to
Section 2.12.2 of this Agreement (the “Final Advance”) shall be subject to
receipt by Lender of the following:
          (a) Completion of Improvements. Evidence satisfactory to Lender and
the Construction Consultant that the Completion of the Improvements has
occurred.
          (b) Final Project Loan Advance. All conditions to the Final Project
Loan Advance have been satisfied and the Final Project Loan Advance shall have
been made or will be made simultaneously therewith.
          (c) Lien Waivers. Duly executed final lien waivers, which shall be
conditional lien waivers or unconditional lien waivers, as determined by Lender
in its sole discretion, and otherwise substantially in the form attached hereto
as Exhibit J from the General Contractor and Major Contractors and Major
Subcontractors who have performed work for the work so performed, and/or who
have supplied labor and/or materials for the labor and/or materials so supplied.
          (d) “As-Built” Plans and Specifications. A full and complete set of
“as built” Plans and Specifications certified to by Borrower’s Architect.
          (e) Administration Fee. Borrower shall have paid the Administration
Fee in accordance with the provisions of the Administration Fee Agreement.
          (f) Certificates. Completed AIA Form G704 (Certificate of Substantial
Completion) and completed AIA Form G707 (Consent of Surety to Final Payments)
shall have been executed and delivered by Borrower’s Architect and General
Contractor.
          (g) Deposits to Reserves. If Lender determines that any Punch List
Work or Deferred Maintenance Condition exists, the Punch List and Deferred
Maintenance Deposit has been made, if Lender determines that the deposits are
required to the Operating Reserve Account, the Operating Reserve Deposit has
been made, and all other deposits to the Reserve Funds required by this
Agreement have been made.
          (h) Other Documents. Such documents, letters, affidavits, reports and
assurances, as Lender, Lender’s counsel and the Construction Consultant may
reasonably require.
          (i) Required Ratios at Completion. Lender shall have determined that,
following the Final Advance (and taking into consideration the Final Project
Loan Advance under the Project Loan): (i) the Loan-to-Cost Ratio shall be no
more than 80%; (ii) the Stabilized Loan-to-Value Ratio shall be no more than
80%; (iii) the Stabilized Net Cash Flow for the entire Property shall be not
less than $3,100,000; (iv) the Debt Service Coverage Ratio based on Lender’s
underwritten Net Operating Income and the greater of the actual debt service
constant or 9.30% shall be .99 to 1.0 or greater; and (v) the Debt Service
Coverage Ratio based on the

57



--------------------------------------------------------------------------------



 



Stabilized Net Cash Flow and the greater of the actual debt service constant or
7.31% shall be 1.15 to 1.0 or greater (the “Required Ratios at Completion”), or
Borrower shall have deposited with Lender Cash or a Letter of Credit to satisfy
the Required Ratios at Completion in accordance with Section 2.12.2.
          (j) Tenant Estoppel Certificates. Borrower shall have delivered to
Lender estoppel certificates from all of the tenants at the Property in form and
substance satisfactory to Lender.
          (k) Required Equity Funds. Borrower shall furnish Lender with evidence
in form and content satisfactory to Lender that, as of the date of the Final
Advance, Borrower has invested Cash equity in an amount equal to or greater than
the Required Equity Funds or has otherwise complied with the provisions of
Section 2.11.13 with respect thereto.
          (l) Insolvency Opinion. The issuance of and delivery to Lender of six
(6) original counterparty Insolvency Opinions in the form attached hereto as
Exhibit K from Wachtel & Masyr, LLP or another law firm reasonably acceptable to
Lender.
          2.12.2 Amount of Final Advance. Except as expressly provided for
below, the amount of the Final Advance shall be equal to the sum of: (a) any
Retainage not previously released and advanced to Borrower; plus (b) the amount
of any Punch List and Deferred Maintenance Reserve Deposit; plus (c) the
positive difference, if any, between, (i) the Building Loan Amount and (ii) all
amounts previously Advanced under the Building Loan (including the amounts
described in clauses (a) and (b) of the sentence). The portion of the Final
Advance described in clause (c) of the foregoing sentence is referred to herein
as the “Building Loan Earn Out Advance” and the corresponding portion of the
Final Project Loan Advance is referred to herein as the “Project Loan Earn Out
Advance” and together with the Building Loan Earn Out Advance, the “Earn Out
Advances”. Notwithstanding anything to the contrary provided for herein, the
Earn Out Advances shall be reduced, pro rata, but not below $0.00, if and to the
extent necessary for the Required Ratios at Completion to be achieved following
the Final Advances. In addition, if the Required Ratios at Completion cannot be
achieved even if the Earn Out Advances are reduced to $0.00, Lender shall have
the right, but not the obligation, to apply any deposits held by Lender pursuant
to the Rate Lock Agreement and any Interest Reserve Funds to the payment of the
Building Loan and the Project Loan in such order and priority as Lender shall
determine in its sole discretion. If the Required Ratios at Completion cannot be
achieved even if the Earn Out Advances are reduced to $0.00 and the deposits, if
any under the Rate Lock Agreement and the Interest Reserve Funds are applied to
the payment of the Loan, Borrower shall deposit with Lender Cash or a Letter of
Credit satisfactory to Lender in an amount equal to the amount which, if used to
pay down the Loan, would result in Stabilized Loan-to-Value Ratio of 80% and a
Debt Service Coverage Ratio of 1.15 to 1.00, calculated based upon Lender’s
determination on a pro-forma basis of Lender’s Stabilized Net Cash Flow for the
12 months immediately following and assuming a thirty (30) year amortization
schedule based upon a debt service constant equal to the greater of the actual
debt service constant and 7.31%.
          2.12.3 Rate Lock Agreement. Upon satisfaction of all of the conditions
to the Final Advance set forth in Section 2.12.1, and subject to the provisions
of Section 2.12.2, Lender shall return to Borrower, the remaining deposits, if
any, held by Lender under the Rate

58



--------------------------------------------------------------------------------



 



Lock Agreement and not applied by Lender in accordance with the provisions of
the Rate Lock Agreement and any Interest Reserve Funds held by Lender pursuant
to this Agreement.
     Section 2.13 No Reliance. All conditions and requirements of this Agreement
are for the sole benefit of Lender and no other person or party (including,
without limitation, the Construction Consultant, the General Contractor and
subcontractors (including, without limitation, Major Contractors and Major
Subcontractors) and materialmen engaged in the construction of the Improvements)
shall have the right to rely on the satisfaction of such conditions and
requirements by Borrower. Lender shall have the right, in its sole and absolute
discretion, to waive any such condition or requirement.
     Section 2.14 Method of Disbursement of Loan Proceeds.
          2.14.1 Draw Request to Be Submitted to Lender. At such time as
Borrower shall desire to obtain an Advance, Borrower shall complete, execute and
deliver to Lender a Borrower’s Requisition in the form attached hereto as
Exhibit L (“Borrower’s Requisition”).
          (a) Borrower’s Requisition shall be accompanied by a completed and
itemized Application and Certificate for Payment (AIA Document No. G702)
attached hereto as Exhibit M or similar form approved by Lender, containing the
certification of the General Contractor or contractor or subcontractor to whom
such payment is made, as applicable, and Borrower’s Architect as to the accuracy
of same, together with invoices relating to all items of Hard Costs covered
thereby and accompanied by a cost breakdown showing the cost of work on, and the
cost of materials incorporated into, the Improvements to the date of the
requisition. The cost breakdown shall also show the percentage of completion of
each line item on the Building Loan Budget, and the accuracy of the cost
breakdown shall be certified by Borrower and by Borrower’s Architect. All such
applications for payment shall also show all contractors and subcontractors,
including Major Contractors and Major Subcontractors, by name and trade, the
total amount of each contract or subcontract, the amount theretofore paid to
each subcontractor as of the date of such application, and the amount to be paid
from the proceeds of the Advance to each contractor and subcontractor;
          (b) the completed construction will be reviewed by the Construction
Consultant who will certify to Lender as to the value of completed construction,
percentage of completion and compliance with Plans and Specifications;
          (c) lien waivers from each other Major Contractor and Major
Subcontractors for work done and materials supplied by them which were paid for
pursuant to any prior Draw Request;
          (d) a written request of Borrower for any necessary changes in the
Plans and Specifications, the Building Loan Budget, the Disbursement Schedule or
the Construction Schedule;
          (e) copies of all executed change orders, contracts and subcontracts,
and, to the extent requested by Lender, of all inspection or test reports and
other documents relating to the construction of the Project Improvements not
previously delivered to Lender; and

59



--------------------------------------------------------------------------------



 



          (f) such other information, documentation and certification as Lender
shall reasonably request.
          2.14.2 Procedure of Advances.
          (a) Each Draw Request shall be submitted to Lender and Construction
Consultant at least ten (10) Business Days prior to the date of the requested
Advance (the “Requested Advance Date”), and no more frequently than monthly.
Lender shall make the requested Advance on the Requested Advance Date so long as
all conditions to such Advance are satisfied or waived.
          (b) Not later than 11:00 A.M. New York City time, on the Requested
Advance Date, Lender shall make such Advance available to Borrower in accordance
with the terms of this Section 2.14.
          (c) Each Advance (other than the Final Advance) shall be in an amount
of not less than $500,000.00.
          (d) Each Advance shall be made on a Payment Date.
          2.14.3 Funds Advanced. Each Advance shall be made by Lender by wire
transfer to such checking account of Borrower as specified to Lender in writing
or as provided in Section 2.14.4 below. All proceeds of all Advances shall be
used by Borrower only for the purposes for which such Advances were made.
Borrower shall not commingle such funds with other funds of Borrower.
          2.14.4 Direct Advances to Third Parties. Lender may make, at Lender’s
option, any or all Advances directly or through the Title Company to (i) any
Contractor, as applicable, for construction expenses which shall theretofore
have been approved by Lender and for which Borrower shall have failed to make
payment after receipt by Borrower of such applicable Advance, (ii) Borrower’s
Architect to pay its fees to the extent funds are allocated thereto in the
Building Loan Budget if Borrower shall have failed to do so, (iii) the
Construction Consultant to pay its fees, (iv) Lender’s counsel to pay its fees,
(v) to pay (x) any installment of interest due under the Note, (y) any expenses
incurred by Lender which are reimbursable by Borrower under the Loan Documents
(including, without limiting the generality of the foregoing, reasonable
attorneys’ fees and expenses and other fees and expenses incurred by Lender),
provided that Borrower shall theretofore have received notice from Lender that
such expenses have been incurred and Borrower shall have failed to reimburse
Lender for said expenses beyond any grace periods provided for said
reimbursement under the Note, this Agreement or any of the other Loan Documents,
or (z) following the occurrence and continuation of an Event of Default, any
other sums due to Lender under the Note, this Agreement or any of the other Loan
Documents, all to the extent that the same are not paid by the respective due
dates thereof, and (vi) any other Person to whom Lender in good faith determines
payment is due and any portion of the Loan so disbursed by Lender shall be
deemed disbursed as of the date on which the Person to whom payment is made
receives the same. The execution of this Agreement by Borrower shall, and hereby
does, constitute an irrevocable authorization so to advance the proceeds of the
Loan directly to any such Person or through the Title Company to such Persons in
accordance with this

60



--------------------------------------------------------------------------------



 



Section 2.14.4 as amounts become due and payable to them hereunder and any
portion of the Loan so disbursed by Lender shall be deemed disbursed as of the
date on which the Person to whom payment is made receives the same. No further
authorization from Borrower shall be necessary to warrant such direct Advances
to such relevant Person, and all such Advances shall satisfy pro tanto the
obligations of Lender hereunder and shall be secured by the Mortgage and the
other Loan Documents as fully as if made directly to Borrower.
          2.14.5 One Advance Per Month. Lender shall have no obligation to make
Advances of the Loan more often than once in each calendar month except that
Lender, in its sole discretion, shall have the right but not the obligation, to
make additional advances per month for interest, fees and expenses due under the
Loan Documents.
          2.14.6 Advances Do Not Constitute a Waiver. No Advance shall
constitute a waiver of any of the conditions of Lender’s obligation to make
further Advances nor, in the event Borrower is unable to satisfy any such
condition, shall any Advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default hereunder.
          2.14.7 Trust Fund Provisions. All proceeds advanced hereunder shall be
subject to the trust fund provisions of Section 13 of the Lien Law. The
affidavit attached hereto as Exhibit D is made pursuant to and in compliance
with Section 22 of the Lien Law, and, if so indicated in said affidavit,
Building Loan proceeds will be used, in part, for reimbursement for payments
made by the Borrower prior to the Initial Advance hereunder but subsequent to
the commencement of the construction and equipping of the Improvements for items
constituting Costs of the Improvement.
          2.14.8 Advances and Disbursements Under Completion Guaranty.
Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, Borrower hereby irrevocably and unconditionally authorizes
Lender to make any disbursements of proceeds of the Loan or of any Reserve Funds
held by Lender to Guarantor in accordance with the Guaranty of Completion.
     Section 2.15 Plan Review Process.
          (a) Borrower hereby acknowledges and agrees that neither Lender nor
the Construction Consultant’s approval of any Plans and Specifications (or any
revisions thereto), nor its inspection of the performance of the construction,
nor its right to inspect such work, shall impose upon Lender and/or Construction
Consultant any obligation or liability whatsoever with respect thereto,
including, without limitation, any obligation or liability that might arise as a
result of such work not being performed in accordance with applicable laws
and/or requirements of public authorities or with the Plans and Specifications
(and revisions thereto) approved by Lender and Construction Consultant or
otherwise. The review or approval by Lender and Construction Consultant of any
Plans and Specifications or any revisions thereto is solely for Lender’s
benefit, and is without any representation or warranty whatsoever with respect
to the adequacy, correctness or efficiency thereof or otherwise. The granting by
Lender and/or Construction Consultant of its approval of any Plans and
Specifications or any revisions thereto, shall not in any manner constitute or
be deemed to constitute a judgment or acknowledgment by Lender as to their
legality or compliance with laws and/or requirements of public authorities.

61



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDITIONS PRECEDENT
     Section 3.1 Conditions Precedent to Closing. The obligation of Lender to
make the Loan hereunder is subject to the fulfillment by Borrower or waiver by
Lender of the following conditions precedent no later than the Closing Date:
          3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.
          3.1.2 Loan Agreement and Note. Lender shall have received a copy of
this Agreement and the Note, in each case, duly executed and delivered on behalf
of Borrower.
          3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.
          (a) Mortgage, Assignment of Leases. Lender shall have received from
Borrower fully executed and acknowledged counterparts of the Mortgage and the
Assignment of Leases and evidence that counterparts of the Mortgage and
Assignment of Leases have been delivered to the Title Company for recording, in
the reasonable judgment of Lender, so as to effectively create upon such
recording valid and enforceable Liens upon the Property, of the requisite
priority, in favor of Lender or Lender’s nominee (or such other trustee as may
be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.
          (b) Title Insurance. Lender shall have received the Title Insurance
Policy issued by a title company acceptable to Lender (the “Title Company”) and
dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender. Such Title Insurance Policy shall (i) provide coverage in
amounts satisfactory to Lender, (ii) insure Lender that the Mortgage creates a
valid lien on the Property of the requisite priority, free and clear of all
exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (iii) contain such endorsements and affirmative coverages as
Lender may reasonably request, and (iv) name Lender as the insured. The Title
Insurance Policy shall be assignable. Lender also shall have received evidence
that all premiums in respect of such Title Insurance Policy have been paid.
          (c) Survey. Lender shall have received a title survey for the
Property, certified to the Title Company and Lender and their successors and
assigns, in form and content satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by American Land Title Association, American Congress on Surveying &

62



--------------------------------------------------------------------------------



 



Mapping and National Society of Professional Surveyors in 1999 or in such other
form as Lender shall approve (the “Survey”). The Survey shall reflect the same
legal description contained in the Title Insurance Policy referred to in clause
(b) above and shall include, among other things, a metes and bounds description
of the real property comprising part of the Property reasonably satisfactory to
Lender. The surveyor’s seal shall be affixed to the Survey and the surveyor
shall provide a certification for the Survey in form and substance acceptable to
Lender.
          (d) Insurance. Lender shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Lender in its sole discretion, and evidence of the payment of all premiums
payable for the existing policy period.
          (e) Environmental Reports. Lender shall have received a Phase I
environmental report (and, if recommended by the Phase I environmental report, a
Phase II environmental report) in respect of the Property, in each case
satisfactory in form and substance to Lender.
          (f) Zoning. Evidence reasonably acceptable to Lender confirming that
the Project Improvements can be developed and constructed in accordance with the
Plans and Specifications “as of right” without requiring the issuance of any
zoning variance or other discretionary permit and/or approval and such other
matters as Lender may reasonably require.
          (g) Encumbrances. Borrower shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date with respect to the Mortgage, subject only to
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents, and Lender shall have received satisfactory evidence
thereof.
          3.1.4 Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
be in form and substance reasonably satisfactory to Lender, and shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.
          3.1.5 Delivery of Organizational Documents. On or before the Closing
Date, Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Borrower and/or the
formation, structure, existence, good standing and/or qualification to do
business, as Lender may request in its sole discretion, including, without
limitation, amendments (as requested by Lender), good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.
          3.1.6 Opinions of Borrower’s Counsel. Lender shall have received
opinions from Borrower’s counsel with respect to due execution, authority,
enforceability of the Loan Documents and such other matters as Lender may
reasonably require, including, without limitation, the Insolvency Opinion, all
such opinions in form, scope and substance satisfactory to Lender and Lender’s
counsel in their sole discretion.

63



--------------------------------------------------------------------------------



 



          3.1.7 Development Budget. Borrower shall have delivered, and Lender
and Construction Consultant shall have approved, the Development Budget and the
Disbursement Schedule attached thereto, and certified by Borrower as being true,
correct and complete.
          3.1.8 Carrying Costs. Borrower shall have paid all Carrying Costs
relating to the Property then due and payable including without limitation,
(a) accrued but unpaid Insurance Premiums due pursuant to the Policies,
(b) currently due Taxes (including any in arrears) relating to the Property, and
(c) currently due Other Charges relating to the Property, which amounts shall be
funded with proceeds of the Loan.
          3.1.9 Completion of Proceedings. All organizational and other
proceedings taken or to be taken in connection with the transactions
contemplated by this Agreement and other Loan Documents and all documents
incidental thereto shall be satisfactory in form and substance satisfactory to
Lender, and Lender shall have received all such counterpart originals or
certified copies of such documents as Lender may reasonably request.
          3.1.10 Payments. All payments, deposits or escrows required to be made
or established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.
          3.1.11 Payment of Fees. Payment by Borrower of all fees and expenses
required by this Agreement and/or the other Loan Documents, to the extent due
and payable, including, without limitation, Lender’s reasonable attorneys’ fees
and expenses, all origination fees, and brokerage commissions.
          3.1.12 Transaction Costs. Borrower shall have paid or reimbursed
Lender for all title insurance premiums, recording and filing fees, costs of
environmental reports, Physical Conditions Report, appraisals and other reports,
the fees and costs of Lender’s counsel, and all other third party out-of-pocket
expenses incurred in connection with the origination and closing of the Loan.
          3.1.13 Material Adverse Change. There shall have been no material
adverse change in the financial condition or business condition of Borrower, any
one or more of the Persons comprising Guarantor that, in the aggregate,
constitutes a material adverse change in the financial condition of the
Guarantor collectively, or a material adverse change in the Property since the
date of the most recent financial statements delivered to Lender. The income and
expenses of the Property, the occupancy thereof, and all other features of the
transaction shall be as represented to Lender without material adverse change.
Neither Borrower, Guarantor nor any of their respective constituent Persons
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.
          3.1.14 Required Equity Funds. Borrower shall furnish Lender with
evidence in form and content satisfactory to Lender that Borrower has
contributed the Required Equity Funds for approved Project-Related Costs.
          3.1.15 Ratios. Following the Initial Advance, the Loan-to-Cost Ratio
shall be no greater than 80%.

64



--------------------------------------------------------------------------------



 



          3.1.16 Intentionally Omitted
          3.1.17 Physical Conditions Report. Lender shall have received a
Physical Conditions Report with respect to the Property, which report shall be
issued by an engineer selected by Lender and shall be reasonably satisfactory in
form and substance to Lender.
          3.1.18 The Architect’s Contract. The Architect’s Contract in form and
substance satisfactory to Lender, shall have been duly executed and delivered by
the parties thereto, shall be in full force and effect and Lender shall have
received a certified copy or a fully executed duplicate original thereof.
Borrower’s Architect shall have duly executed and delivered to Lender a consent
to the assignment of the Architect’s Contract, in form and substance
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original thereof. If Borrower’s Architect consists of
more than one Person, then each such Person shall deliver a consent to the
assignment of the Architect’s Contract in form and substance satisfactory to
Lender, and Lender shall have received a certified copy or a fully executed
duplicate original thereof. All Other Design Professionals shall deliver a
consent to the assignment to each of their Contracts, in form and substance
satisfactory to Lender, and Lender shall have received a certified copy or a
fully executed duplicate original of each such Contract.
          3.1.19 Appraisal. Lender shall have received an appraisal of the
Property, from an appraiser selected by Lender, which appraisal shall be
satisfactory in form and substance to Lender.
          3.1.20 Deliveries. The following items or documents shall have been
delivered to Lender:
          (a) Plans and Specifications. Two (2) complete sets of the Plans and
Specifications and any and all modifications and amendments made thereto which
have been reviewed and approved by Lender and the Construction Consultant.
Borrower shall deliver to Lender a list identifying the Plans and Specifications
and any and all modifications and amendments made thereto.
          (b) Insurance. All Policies of insurance (or certificates thereof)
required by Section 6.1 of this Agreement or any other Loan Document.
          (c) Final Project Report. The Final Project Report shall have been
delivered to Lender by the Construction Consultant.
          (d) Certification Regarding Chattels. Lender shall have received a
certification from the Title Company or other service satisfactory to Lender or
counsel satisfactory to Lender (which shall be updated from time to time at
Borrower’s expense upon request by Lender in connection with future Advances)
that a search of the public records disclosed no significant or material changes
since the Closing Date including no judgment or tax liens affecting Borrower or
Guarantor, the Property or the Personal Property, and no conditional sales
contracts, chattel mortgages, leases of personalty, financing statements (other
than those in favor of Lender) or title retention agreements which affect the
Property.

65



--------------------------------------------------------------------------------



 



          (e) Construction Schedule. The Construction Schedule, certified by
Borrower as being true, correct and complete, which shall have been approved by
Lender and the Construction Consultant.
          3.1.21 Management Agreement. Lender shall have received a certified
copy of each Management Agreement with respect to the Property which shall be
satisfactory in form and substance to Lender.
          3.1.22 Subordination. Lender shall have received the Subordination of
Affiliate Fee executed by Borrower, Guarantor, each member of Borrower or any
other Affiliate of Borrower entitled to an Affiliate Fee.
          3.1.23 Ground Lease/Estoppels. Lender shall have received a fully
executed copy of the Ground Lease in form and substance satisfactory to lender
together with an executed estoppel letter from the Ground Lessor, which shall be
in form and substance satisfactory to Lender.
          3.1.24 Further Documents. Lender or its counsel shall have received
such other documents and further approvals, opinions, documents and information
as Lender or its counsel may have reasonably requested including the Loan
Documents in form and substance satisfactory to Lender and its counsel.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Borrower Representations. Borrower represents and warrants as
of the date hereof and as of the Closing Date that:
          4.1.1 Organization. Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Borrower
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its properties,
businesses and operations. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property. The ownership interests in Borrower are as set forth on the
organizational chart attached hereto as Schedule I.
          4.1.2 Proceedings. Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and such other Loan Documents have been
duly executed and delivered by or on behalf of Borrower and constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

66



--------------------------------------------------------------------------------



 



          4.1.3 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such
Governmental Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents has been obtained and is
in full force and effect.
          4.1.4 Litigation. There are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority or other agency now pending,
or threatened against or affecting Borrower, Guarantor or the Property, which
actions, suits or proceedings, if determined against Borrower, Guarantor or the
Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower, Guarantor or the condition or ownership of
the Property.
          4.1.5 Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which might materially and adversely
affect Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or the Property is bound. Borrower has
no material financial obligation under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Borrower is a party or
by which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (xx) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof and (b) obligations under the Loan Documents.
          4.1.6 Title. Borrower has good, marketable and insurable leasehold
title to the real property comprising part of the Property and good title to the
balance of the Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property (as currently used) or Borrower’s ability to
repay the Loan. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. There are no
claims for payment for work, labor or materials affecting the Property

67



--------------------------------------------------------------------------------



 



which are or may become a Lien prior to, or of equal priority with, the Liens
created by the Loan Documents.
          4.1.7 Solvency. Borrower has (a) not entered into this transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any Guarantor in the
last seven (7) years, and neither Borrower nor any Guarantor in the last seven
(7) years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
any Guarantor is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of Borrower’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against it or such
constituent Persons.
          4.1.8 Full and Accurate Disclosure. No statement of fact made by
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Borrower which has not been disclosed to
Lender which adversely affects, nor as far as Borrower can foresee, might
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.
          4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. In
addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower are not subject
to any state or other statute , regulation or other restriction regulating
investments of, or fiduciary obligations with respect to, governmental plans
within the meaning of Section 3(32) of ERISA which is similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code and which prohibit or
otherwise restrict the transactions contemplated by this Agreement, including
but not limited to the exercise by Lender of any of its rights under the Loan
Documents.

68



--------------------------------------------------------------------------------



 



          4.1.10 Compliance. Borrower and the Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes. To the
best of Borrower’s knowledge, Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority. There
has not been committed by Borrower or any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.
          4.1.11 Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Property or the
operation thereof as a mixed use retail and self-storage facility, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower from that set forth in
said financial statements.
          4.1.12 Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.
          4.1.13 Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.
          4.1.14 Utilities and Public Access. The Property has rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.
          4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Code.

69



--------------------------------------------------------------------------------



 



          4.1.16 Separate Lots. The Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the Property.
          4.1.17 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
          4.1.18 Enforceability. The Loan Documents are not subject to any right
of rescission, set-off, counterclaim or defense by Borrower or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and neither Borrower nor Guarantor have
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.
          4.1.19 No Prior Assignment. There are no prior assignments of the
Leases or any portion of the Rents due and payable or to become due and payable
which are presently outstanding.
          4.1.20 Insurance. Borrower has obtained and has delivered to Lender
certified copies of the Policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, and neither Borrower nor any other Person, has done, by act or omission,
anything which would impair the coverage of any such Policy.
          4.1.21 Management Agreement. The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and no event
has occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.
          4.1.22 Ground Lease. Borrower hereby represents and warrants to Lender
the following with respect to the Ground Lease:
          (a) Recording; Modification. A memorandum of the Ground Lease has been
duly recorded. The Ground Lease permits the interest of Borrower to be
encumbered by a mortgage or the Ground Lessor has approved and consented to the
encumbrance of the Property by the Mortgage. There have been no amendments or
modifications to the terms of the Ground Lease since recordation of the Ground
Lease (or a memoranda thereof), with the exception of written instruments which
have been delivered to Lender. The Ground Lease may not be terminated,
surrendered or amended without the prior written consent of Lender; provided
that Ground Lessor shall not be prevented from exercising its remedies in
accordance with the Ground Lease if the obligations of Borrower under the Ground
Lease are not performed as provided in the Ground Lease, subject to notice and
cure rights provided to Lender in the Ground Lease.
          (b) No Liens. Except for the Permitted Encumbrances and other
encumbrances of record, Borrower’s interest in the Ground Lease is not subject
to any Liens or

70



--------------------------------------------------------------------------------



 



encumbrances superior to, or of equal priority with, the Mortgage other than the
Ground Lessor’s related fee interest.
          (c) Ground Lease Assignable. Borrower’s interest in the Ground Lease
is assignable without the consent of the Ground Lessor to Lender, the purchaser
at any foreclosure sale or the transferee under a deed or assignment in lieu of
foreclosure in connection with the foreclosure of the Lien of the Mortgage or
transfer of Borrower’s leasehold state by deed or assignment in lieu of
foreclosure. In connection with the first assignment thereafter, the Ground
Lease is further assignable by such transferee and its successors and assigns
without the consent of the Ground Lessor, subject to the provisions of
Section 11.1(b) of the Ground Lease.
          (d) Default. As of the date hereof, the Ground Lease is in full force
and effect and no default has occurred under the Ground Lease and there is no
existing condition which, but for the passage of time or the giving of notice,
could result in a default under the terms of the Ground Lease.
          (e) Notice. The Ground Lease requires the Ground Lessor to give notice
of any default by Borrower to Lender prior to exercising its remedies
thereunder.
          (f) Cure. Lender is permitted the opportunity (including, where
necessary, sufficient time to gain possession of the interest of Borrower under
the Ground Lease) to cure any default under the Ground Lease, which is curable
after the receipt of notice of any of the default before the Ground Lessor
thereunder may terminate the Ground Lease as set forth in Section 11.8 thereof.
          (g) Term. The Ground Lease has a term which extends not less than ten
(10) years beyond the Maturity Date.
          (h) New Lease. The Ground Lease requires the Ground Lessor to enter
into a new lease upon termination of the Ground Lease for any reason, including
rejection or disaffirmation of the Ground Lease in a bankruptcy proceeding.
          (i) Insurance Proceeds. Under the terms of the Ground Lease and the
Mortgage, taken together, any related insurance and condemnation proceeds that
are paid or awarded with respect to the leasehold interest will be applied
either to the repair or restoration of all or part of the Property, with Lender
having the right, if the proceeds exceed $500,000, to hold and disburse the
proceeds as the repair or restoration progresses, or to the payment of the
outstanding principal balance of the Loan together with any accrued interest
thereon.
          (j) Subleasing. Except as set forth in Article 11 of the Ground Lease,
the Ground Lease does not impose any restrictions on subleasing.
          4.1.23 Flood Zone. None of the Improvements on the Property is located
in an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards and, if so located, the flood insurance required
pursuant to Section 6.1.1(a)(A) is in full force and effect with respect to the
Property.

71



--------------------------------------------------------------------------------



 



          4.1.24 Required Equity Funds. Borrower represents and warrants to
Lender that Borrower has contributed the Required Equity Funds for approved
Project-Related Costs.
          4.1.25 Boundaries. All of the improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.
          4.1.26 Leases. The Property is not subject to any leases other than
the Leases described in the rent roll attached hereto as Schedule V and made a
part hereof. Borrower is the owner and lessor of landlord’s interest in the
Leases. No Person has any possessory interest in the Property or right to occupy
the same except under and pursuant to the provisions of the Leases. The current
Leases are in full force and effect and, to the best of Borrower’s knowledge,
(a) there are no defaults thereunder by either party and (b) there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. No Rent (including security deposits) has
been paid more than one (1) month in advance of its due date. To the best of
Borrower’s knowledge, all work to be completed by Borrower prior to the date
hereof under each Lease has been performed as required and has been accepted by
the applicable tenant, and any payments, free rent, partial rent, rebate of rent
or other payments, credits, allowances or abatements required to be given by
Borrower to any tenant has already been received by such tenant. There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents received therein. To the best of Borrower’s knowledge, no tenant
listed on Schedule I has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No Tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. No Tenant has
no right or option for additional space in the Improvements. Except as otherwise
disclosed by the Environmental Report (as defined in the Mortgage), no hazardous
wastes or toxic substances, as defined by applicable federal, state or local
statutes, rules and regulations, have been disposed, stored or treated by any
tenant under any Lease on or about the Property nor does Borrower have any
knowledge of any Tenant’s intention to use its premises for any activity which,
directly or indirectly, involves the use, generation, treatment, storage,
disposal or transportation of any petroleum product or any toxic or hazardous
chemical, material, substance or waste. True, correct and complete copies of the
Leases have been provided to Lender and such Leases have not been modified or
amended in any way.
          4.1.27 Survey. The Survey for the Property delivered to Lender in
connection with this Agreement has been prepared in accordance with the
provisions of Section 3.1.3(c) hereof, and does not fail to reflect any material
matter affecting the Property or the title thereto.
          4.1.28 Inventory. Borrower is the owner of all of the Equipment,
Fixtures and Personal Property (as such terms are defined in the Mortgage)
located on or at the Property and shall not lease any Equipment, Fixtures or
Personal Property other than as permitted hereunder.

72



--------------------------------------------------------------------------------



 



All of the Equipment, Fixtures and Personal Property are sufficient to operate
the Property in the manner required hereunder and in the manner in which it is
currently operated.
          4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.
          4.1.30 Special Purpose Entity/Separateness.
          (a) Until the Total Debt has been paid in full, Borrower hereby
represents, warrants and covenants, that Borrower is, shall be and shall
continue to be a Special Purpose Entity.
          (b) The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.
          (c) All of the facts stated and all of the assumptions made in the
Insolvency Opinion, including, but not limited to, in any exhibits attached
thereto, are true and correct in all respects and all facts stated and all
assumptions made in any subsequent non-consolidation opinion required to be
delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects. Borrower has complied
and will comply with, all of the assumptions made with respect to Borrower in
the Insolvency Opinion. Borrower will have complied and will comply with all of
the assumptions made with respect to Borrower in any Additional Insolvency
Opinion. Each entity other than Borrower with respect to which an assumption
shall be made in any Additional Insolvency Opinion will have complied and will
comply with all of the assumptions made with respect to it in any Additional
Insolvency Opinion.
          4.1.31 Property Management Agreement. The Management Agreement is in
full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice would constitute a default thereunder. The Management Agreement was
entered into on commercially reasonable terms.
          4.1.33 Illegal Activity. No portion of the Property has been or will
be purchased with proceeds of any illegal activity.
          4.1.34 No Change in Facts or Circumstances; Disclosure. All
information submitted by and on behalf of Borrower to Lender and in all
financial statements, rent rolls

73



--------------------------------------------------------------------------------



 



(including the Rent Roll attached hereto as Schedule V), reports, certificates
and other documents submitted in connection with the Loan or in satisfaction of
the terms thereof and all statements of fact made by Borrower in this Agreement
or in any other Loan Document, are accurate, complete and correct in all
material respects. There has been no material adverse change in any condition,
fact, circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or might materially and adversely affect the
use, operation or value of the Property or the business operations or the
financial condition of Borrower. Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact that could cause any
Provided Information or representation or warranty made herein to be materially
misleading.
          4.1.35 Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
          4.1.36 Embargoed Person. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable have been
derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.
          4.1.37 Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. The Borrower is organized under
the laws of the State of Delaware.
          4.1.38 Intentionally Omitted.
          4.1.39 Mortgage Taxes. As of the date hereof, Borrower represents that
it has paid all state, county and municipal recording and all other taxes
imposed upon the execution and recordation of the Mortgage.
          4.1.40 Zoning; Building Permits. The Project Improvements can be
developed and constructed in accordance with the Plans and Specifications “as of
right” without requiring the issuance of any zoning variance or other
discretionary permit and/or approval. Borrower has obtain all building permits
and other Governmental Approvals required for the construction of the Project
Improvements.

74



--------------------------------------------------------------------------------



 



          4.1.41 Intentionally Omitted..
          4.1.42 Single Purpose; Borrower’s Prior Acts. Borrower hereby
represents and warrants to Lender that:
          (a) Since its formation, Borrower has not owned any asset or property
other than (i) the Property, and (ii) incidental personal property necessary for
the ownership or operation of the Property.
          (b) Since its formation, Borrower has not engaged in any business
other than the ownership, management and operation of the Property and Borrower
has conducted and operated its business as presently conducted and operated.
          (c) Since its formation, Borrower has not entered into any contract or
agreement with any of its Affiliates, any of its constituent parties or any
Affiliate of any constituent party, except those (i) in the ordinary course of
its business and on terms which are intrinsically fair, commercially reasonable
and are substantially similar to those that would be obtained in a comparable
arm’s-length transaction with an unrelated third party, and (ii) in connection
with this Agreement.
          (d) Since its formation, Borrower has not incurred any Indebtedness.
          (e) Since its formation, Borrower has not made any loans to any Person
or held evidence of indebtedness issued by any other Person or entity (other
than cash and investment-grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity).
          (f) Since its formation, Borrower has remained solvent and has paid
its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its own assets and generally as the same have became
due.
          (g) Since its formation, Borrower, has done or caused to be done all
things necessary to observe its respective organizational formalities applicable
to a business entity of its type and to preserve their respective existence or
has promptly taken curative action with respect thereto.
          (h) Since its formation, (i) Borrower has maintained all of its
respective accounts (including bank accounts), books and records separate from
those of its Affiliates and any constituent party; (ii) Borrower has maintained
separate financial statements and its respective assets have not been listed as
assets on the financial statement of any other entity except as required by
GAAP; provided, however, that any such consolidated financial statement shall
contain a note indicating that its separate assets and liabilities are neither
available to pay the debts of the consolidated entity nor constitute obligations
of the consolidated entity; (iii) Borrower has filed its own tax returns and has
not filed a consolidated federal income tax return with any other Person, except
to the extent that Borrower was required to file consolidated tax returns by
law; and (iv) Borrower has maintained books, records, resolutions and agreements
as official records.

75



--------------------------------------------------------------------------------



 



          (i) Since its formation, Borrower has been, and at all times has held
itself out and identified itself and will hold itself out and identify itself as
a separate and distinct entity under its own name or in a name franchised or
licensed to it by an entity other than an Affiliate of Borrower and not as a
division or part of any other Person, except for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in Subsection (h) above, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of Borrower, has conducted business in its own name; has not identified
itself or any of its Affiliates as a division or part of the other; and has used
separate stationery, invoices and checks bearing its own name and not the name
of any Affiliate.
          (j) Since its formation, Borrower has maintained adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.
          (k) Since its formation, neither Borrower has, nor have any of its
constituent parties, have sought or effected the liquidation, dissolution,
winding up, liquidation, consolidation or merger, in whole or in part, of
Borrower.
          (l) Since its formation, Borrower has not commingled its funds or
other assets with those of any Affiliate or constituent party or any other
Person, and Borrower, has held all of its assets in its own name.
          (m) Since its formation, Borrower has maintained its assets in such a
manner that it would not be costly or difficult to segregate, ascertain or
identify their respective individual assets from those of any Affiliate or
constituent party or any other Person.
          (n) Since its formation, Borrower has not guaranteed or become
obligated for the debts of any other Person and has not held itself out to be
responsible for or to have their respective credit available to satisfy the
debts or obligations of any other Person.
          (o) Borrower is presently conducting its business so that the
assumptions made with respect to Borrower in the Insolvency Opinion are
currently true and correct in all material respects.
          (p) Since its formation, Borrower has not permitted any Affiliate or
constituent party independent access to its bank accounts.
          (q) Since its formation, Borrower has paid the salaries of its own
employees (if any) from its own funds and has maintained a sufficient number of
employees (if any) in light of their respective contemplated business
operations.
          (r) Since its formation, Borrower has compensated each of its
consultants and agents from its own funds for services provided to it and pay
from its own respective assets all obligations of any kind incurred.
          (s) Since its date of formation, Borrower has not acquired any
obligations or securities of any of its Affiliates.

76



--------------------------------------------------------------------------------



 



          (t) Since the date of its formation, Borrower has not acquired or held
any interest in or formed any entity or subsidiary.
          4.1.43 Cash Management Account. Borrower hereby represents and
warrants to Lender that:
          (a) This Agreement, together with the other Loan Documents, create a
valid and continuing security interest (as defined in the Uniform Commercial
Code of the State of Delaware) in the Clearing Account and Cash Management
Account in favor of Lender, which security interest is prior to all other Liens,
other than Permitted Encumbrances, and is enforceable as such against creditors
of and purchasers from Borrower. Other than in connection with the Loan
Documents and except for Permitted Encumbrances, Borrower has not sold, pledged,
transferred or otherwise conveyed the Clearing Account and Cash Management
Account;
          (b) Each of the Clearing Account and Cash Management Account
constitutes a “deposit account” within the meaning of the Uniform Commercial
Code of the State of Delaware;
          (c) Pursuant and subject to the terms hereof, the Clearing Bank and
the Cash Management Bank have agreed to comply with all instructions originated
by Lender, without further consent by Borrower, directing disposition of the
Clearing Account and Cash Management Account and all sums at any time held,
deposited or invested therein, together with any interest or other earnings
thereon, and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities; and
          (d) The Clearing Account and Cash Management Account are not in the
name of any Person other than Borrower, as pledgor, or Lender, as pledgee.
Borrower has not consented to the Clearing Bank and the Cash Management Bank
complying with instructions with respect to the Clearing Account and Cash
Management Account from any Person other than Lender.
          4.1.44 Trade Name; Other Intellectual Property. Borrower owns and
possesses or licenses (as the case may be) all such patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights, websites, domain names and copyrights, as Borrower
considers necessary for the conduct of its business as now conducted without,
individually or in the aggregate, any infringement upon rights of other Persons,
in each case except as could not reasonably be expected to (i) materially and
adversely affect the value of the Property, (ii) impair the use and operation of
the Property or (iii) impair Borrower’s ability to pay its obligations in a
timely manner, and there is no individual patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right
or copyright the loss of which would (i) materially and adversely affect the
value of the Property, (ii) impair the use and operation of the Property or
(iii) impair Borrower’s ability to pay its obligations in a timely manner
(collectively, the “Intellectual Property”).

77



--------------------------------------------------------------------------------



 



          4.1.45 General Contractor’s Agreement. As of the date hereof, (i) the
General Contractor’s Agreement is in full force and effect; (ii) Borrower and
General Contractor are in full compliance with their respective obligations
under the General Contractor’s Agreement; (iii) the work to be performed by
General Contractor under the General Contractor’s Agreement is the work called
for by the Plans and Specifications; and (iv) all work on the Project
Improvements heretofore completed has been completed in accordance with the
Plans and Specifications in a good and workmanlike manner and is free of any
defects. Borrower shall from time to time, upon request by Lender, cause General
Contractor to provide Lender with reports in regard to the status of
construction of the Project Improvements, in such form and detail as reasonably
requested by Lender.
          4.1.46 Architect’s Contract. As of the date hereof, (i) the
Architect’s Contract is in full force and effect; (ii) both Borrower and, to the
best of Borrower’s knowledge, Borrower’s Architect are in compliance in all
material respects with their respective obligations under the Architect’s
Contract; (iii) the work to be performed by Borrower’s Architect under the
Architect’s Contract is the architectural services required to design the
Project Improvements to be built in accordance with the Plans and Specifications
and all architectural services required to complete the Project Improvements in
accordance with the Plans and Specifications is provided for under the
Architect’s Contract; and (iv) all work on the Project Improvements heretofore
completed has been completed in accordance with the Plans and Specifications in
a good and workmanlike manner and is free of any defects. Upon request by
Lender, Borrower shall or Borrower shall cause Borrower’s Architect to provide
Lender with reports in regard to the status of construction of the Project
Improvements, in such form and detail as reasonably requested by Lender.
          4.1.47 Plans and Specifications. As of the date hereof, Borrower has
furnished Lender true and complete sets of the Plans and Specifications. The
Plans and Specifications comply with all applicable Legal Requirements, all
Governmental Approvals, and all restrictions, covenants and easements affecting
the Property, and have been approved by each such Governmental Authority as is
required for construction and renovation of the Project Improvements and the
General Contractor, Guarantor, Borrower’s Architect, Lender and the Construction
Consultant.
          4.1.48 Budget. The Development Budget accurately reflects all
anticipated Project-Related Costs. Upon the making of the Advances requested in
Borrower’s Requisition in the manner set forth therein, all materials and labor
therefore supplied or performed in connection with the Property will have been
paid for in full (subject to the Retainage).
          4.1.49 Feasibility. Each of the Construction Schedule and the
Disbursement Schedule is accurate.
     Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other

78



--------------------------------------------------------------------------------



 



Loan Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
ARTICLE V.
BORROWER COVENANTS
     Section 5.1 Affirmative Covenants. From the date hereof and until payment
and performance in full of all obligations of Borrower under the Loan Documents
or the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:
          5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits and franchises and
comply with all Legal Requirements applicable to it and the Property. There
shall never be committed by Borrower, and Borrower shall never permit any other
Person in occupancy of or involved with the operation or use of the Property to
commit any act or omission affording the federal government or any state or
local government the right of forfeiture against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents. Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Mortgage. Borrower shall keep the Property
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement. After prior written notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
Borrower or the Property or any alleged violation of any Legal Requirement,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) Borrower is permitted to do so under the provisions of any
mortgage or deed of trust superior in lien to the Mortgage; (iii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iv) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (v) Borrower shall promptly upon
final determination thereof comply with any such Legal Requirement determined to
be valid or applicable or cure any violation of any Legal Requirement; (vi) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the Property; and (vii) Borrower shall furnish such security
as may be required in the proceeding, or as may be requested by Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security,
as necessary to cause compliance with such Legal Requirement at any time when,
in the reasonable

79



--------------------------------------------------------------------------------



 



judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
          5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 7.1 hereof. Borrower
will deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, Borrower
is not required to furnish such receipts for payment of Taxes in the event that
such Taxes have been paid by Lender pursuant to Section 7.1 hereof). Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property,
and shall promptly pay for all utility services provided to the Property. After
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Mortgage;
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable statutes, laws and ordinances; (iv) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (v) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (vi) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vii) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon. Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.
          5.1.3 Litigation. Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened against
Borrower and/or Guarantor which, might materially adversely affect Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property.
          5.1.4 Access to Property. Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice and subject to the
rights of Tenants under Leases.

80



--------------------------------------------------------------------------------



 



          5.1.5 Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s condition, financial or otherwise, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge.
          5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
          5.1.7 Perform Loan Documents. Borrower shall observe, perform and
satisfy all the terms, provisions, covenants and conditions of, and shall pay
when due all costs, fees and reasonable expenses to the extent required under
the Loan Documents executed and delivered by, or applicable to, Borrower.
          5.1.8 Award and Insurance Benefits. Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with the Property, and Lender shall
be reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.
          5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:
          (a) furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;
          (b) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require including, without limitation, the
execution and delivery of all such writings necessary to transfer any licenses
with respect to the Property into the name of Lender or its designee after the
occurrence of an Event of Default; and
          (c) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
          5.1.10 Principal Place of Business, State of Organization. Borrower
will not cause or permit any change to be made in its name, identity (including
its trade name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership structure unless
Borrower shall have first notified Lender in writing of such

81



--------------------------------------------------------------------------------



 



change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all reasonable action required by Lender for the purpose
of perfecting or protecting the lien and security interests of Lender pursuant
to this Agreement, the Cash Management Agreement and the other Loan Documents
and, in the case of a change in Borrower’s structure, without first obtaining
the prior consent of Lender. Upon Lender’s request, Borrower shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Property as a result of such change of principal place
of business or place of organization. Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower’s organizational identification number, if any,
assigned by the state of incorporation or organization is correctly set forth in
the introductory paragraph of this Agreement. Borrower shall promptly notify
Lender of any change in its organizational identification number. If Borrower
does not now have an organizational identification number and later obtains one,
Borrower promptly shall notify Lender of such organizational identification
number.
          5.1.11 Financial Reporting .
          (a) Borrower will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP (or such other
accounting basis acceptable to Lender), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire at Lender’s
expense unless an Event of Default shall have occurred. After the occurrence of
an Event of Default, Borrower shall pay any costs and expenses incurred by
Lender to examine Borrower’s accounting records with respect to the Property, as
Lender shall determine to be necessary or appropriate in the protection of
Lender’s interest. Upon Lender’s reasonable request, Borrower shall deliver to
Lender such other information necessary and sufficient to fairly represent the
financial condition of Borrower and the Property.
          (b) Borrower will furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrower, a complete
copy of Borrower’s annual financial statements covering the Property for such
Fiscal Year audited by a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender in accordance with GAAP and
containing statements of profit and loss for Borrower and the Property and a
balance sheet for Borrower. Such statements shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year,
and shall include, but not be limited to, amounts representing annual Net Cash
Flow, Net Operating Income, Gross Income from Operations and Operating Expenses.
Borrower’s annual financial statements shall be accompanied by (i) a comparison
of the budgeted income and expenses and the actual income

82



--------------------------------------------------------------------------------



 



and expenses for the prior Fiscal Year, (ii) an Officer’s Certificate stating
that each such annual financial statement presents fairly the financial
condition and the results of operations of Borrower and the Property being
reported upon and has been prepared in accordance with GAAP; (iii) a list of
tenants, if any, occupying more than twenty percent (20%) of the total floor
area of the Improvements, (iv) a breakdown showing the year in which each Lease
then in effect expires and the percentage of total floor area of the
Improvements and the percentage of base rent with respect to which Leases shall
expire in each such year, each such percentage to be expressed on both a per
year and cumulative basis, and (v) a schedule audited by such independent
certified public accountant reconciling Net Operating Income to Net Cash Flow
(the “Net Cash Flow Schedule”), which shall itemize all adjustments made to Net
Operating Income to arrive at Net Cash Flow deemed material by such independent
certified public accountant. Together with Borrower’s annual financial
statements, Borrower shall furnish to Lender an Officer’s Certificate certifying
as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.
          (c) Borrower will furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end of each calendar month throughout the term
of the Loan the following items, accompanied by an Officer’s Certificate stating
that such items are true, correct, accurate, and complete and fairly present the
financial condition and results of the operations of Borrower and the Property
(subject to normal year-end adjustments) as applicable: monthly and year-to-date
operating statements (including Capital Expenditures) prepared for each calendar
month, noting all Net Operating Income, Gross Income from Operations and
Operating Expenses (not including any contributions to the Reserve Funds) and
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Property during such calendar month,
and containing (i) a comparison of budgeted income and expenses and the actual
income and expenses together with a detailed explanation of any variances of
five percent (5%) or more between budgeted and actual amounts for such periods,
for any individual items in excess of $10,000, all in form satisfactory to
Lender, (ii) a calculation reflecting the annual Debt Service Coverage Ratio for
the immediately preceding twelve (12) month period as of the last day of such
month accompanied by an Officers’ Certificate with respect thereto; and (iii) a
Net Cash Flow Schedule. In addition, such Officer’s Certificate shall also state
that the representations and warranties of Borrower set forth in Section 4.1.30
and Section 4.1.35 are true and correct as of the date of such certificate and
that there are no trade payables outstanding for more than sixty (60) days.
          (d) Borrower will furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end of each calendar month throughout the term
of the Loan, an rent roll for the subject month, accompanied by an Officer’s
Certificate stating that such rent roll is true, correct, accurate, and complete
and fairly presents the financial condition and results of the operations of
Borrower and the Property (subject to normal year-end adjustments) as
applicable.
          (e) For the partial year period commencing on the date of the Closing
Date, and for each Fiscal Year thereafter, Borrower shall submit to Lender an
Annual Budget not later than thirty (30) days prior to the commencement of such
period or Fiscal Year in form

83



--------------------------------------------------------------------------------



 



reasonably satisfactory to Lender. The Annual Budget shall be subject to
Lender’s written approval (each such Annual Budget, an “Approved Annual
Budget”). In the event that Lender objects to a proposed Annual Budget submitted
by Borrower, Lender shall advise Borrower of such objections within fifteen
(15) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise such Annual
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Until such time that Lender approves a proposed Annual Budget, the most recent
Approved Annual Budget shall apply; provided that, such Approved Annual Budget
shall be adjusted to reflect actual increases in Taxes, Insurance Premiums and
Other Charges.
          (f) In the event that, Borrower must incur an extraordinary operating
expense or capital expense not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, except in the case of emergency (provided that Borrower will
notify Lender promptly after such emergency).
          (g) Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Word for Windows or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files). Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Section 5.1.11 in connection with the Securitization to such parties requesting
such information in connection with such Securitization.
          5.1.12 Business and Operations . Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of all relevant jurisdictions as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Property. Borrower shall at all times during the term of the Loan, continue to
own and/or maintain all of the Equipment, Fixtures and Personal Property which
are necessary to operate the Property in the manner required hereunder and in
the manner in which it is currently operated.
          5.1.13 Title to the Property . Borrower will warrant and defend
(a) the title to the Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Lien of the Mortgage and the Assignment of Leases on the
Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and court costs) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.

84



--------------------------------------------------------------------------------



 



          5.1.14 Costs of Enforcement. In the event (a) that the Mortgage
encumbering the Property is foreclosed in whole or in part or that the Mortgage
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage encumbering the Property
prior to or subsequent to the Mortgage in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.
          5.1.15 Estoppel Statement.
          (a) After written request by Lender, Borrower shall within ten
(10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.
          (b) Borrower shall deliver to Lender upon written request, tenant
estoppel certificates from each tenant paying base rent in an amount equal to or
exceeding five percent (5%) of the Gross Income from Operations from the
Property occupied by such tenant in form and substance reasonably satisfactory
to Lender provided that Borrower shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year.
          (c) After written request by Borrower, Lender shall within ten
(10) days furnish Borrower with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, and (iv) the
date installments of interest and/or principal were last paid.
          5.1.16 Loan Proceeds . Borrower shall use the proceeds of the Loan
solely and exclusively for the purposes of constructing and renovating the
Project Improvements in accordance herewith and in accordance with the Building
Loan Budget which shall be subject to no change except as permitted hereby.
Borrower will receive the Advances to be made hereunder and will hold the right
to receive the same as a trust fund for the purpose of paying the Costs of the
Improvement and it will apply the same first to such payment before using any
part thereof for any other purpose.
          5.1.17 Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, Borrower, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

85



--------------------------------------------------------------------------------



 



          5.1.18 Confirmation of Representations. Borrower shall deliver, in
connection with any Securitization, (a) one (1) or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower and Guarantor as of the date of the Securitization.
          5.1.19 Intentionally Omitted.
          5.1.20 Leasing Matters. Borrower may not enter into a Lease, license
or other occupancy agreement for any portion of the Property without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, provided, however, that after the Property shall have
achieved the Required Ratios at Completion, Borrower shall not be required to
obtain Lender’s approval of Leases for less than 15,000 square feet that
otherwise satisfy the requirements of this Agreement. Upon request, Borrower
shall furnish Lender with executed copies of all Leases. All renewals of Leases
and all proposed Leases shall provide for rental rates comparable to existing
local market rates. All proposed Leases shall be on commercially reasonable
terms and shall not contain any terms which would materially affect Lender’s
rights under the Loan Documents. All Leases executed after the date hereof shall
provide that they are subordinate to the Mortgage and that the lessee agrees to
attorn to Lender or any purchaser at a sale by foreclosure or power of sale.
Borrower (i) shall observe and perform the obligations imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) shall enforce and may
amend or terminate the terms, covenants and conditions contained in the Leases
upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to impair the value of the
Property involved except that no termination by Borrower or acceptance of
surrender by a tenant of any Leases shall be permitted unless by reason of a
tenant default and then only in a commercially reasonable manner to preserve and
protect the Property; provided, however, that no such termination or surrender
of any Lease will be permitted without the written consent of Lender, provided,
further, that after the Property shall have achieved the Required Ratios at
Completion, Borrower shall not be required to obtain Lender’s approval for
termination of Leases for less than 15,000 square feet that otherwise satisfy
the requirements of this Agreement; (iii) shall not collect any of the rents
more than one (1) month in advance (other than security deposits); (iv) shall
not execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents without Lender’s prior written consent which shall not be
unreasonably withheld; and (vi) shall execute and deliver at the request of
Lender all such further assurances, confirmations and assignments in connection
with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
enter into a lease of all or substantially all of the Property without Lender’s
prior written consent.
          5.1.21 Alterations.
          (a) Following the Completion of the Improvements, Borrower shall
obtain Lender’s prior written consent to any subsequent alterations to any
Improvements, which consent shall not be unreasonably withheld or delayed except
with respect to alterations that may have a

86



--------------------------------------------------------------------------------



 



material adverse effect on Borrower’s financial condition or the value of the
Property or the Net Operating Income. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with (i) any alterations that will
not have a material adverse effect on Borrower’s financial condition or the
value of the Property or the Net Operating Income, and not adversely affecting
any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements, or (ii) alterations performed in connection with the
Restoration of the Property after the occurrence of a Casualty or Condemnation
in accordance with the terms and provisions of this Agreement. If the total
unpaid amounts due and payable with respect to alterations to the Improvements
at the Property (other than such amounts to be paid or reimbursed by tenants
under the Leases) shall at any time exceed Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) (the “Threshold Amount”), Borrower shall promptly deliver
to Lender as security for the payment of such amounts and as additional security
for Borrower’s obligations under the Loan Documents any of the following:
(A) cash, (B) U.S. Obligations, (C) other securities having a rating acceptable
to Lender and that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or any
class thereof in connection with any Securitization or (D) a completion and
performance bond or (E) a Letter of Credit. Such security shall be in an amount
equal to the excess of the total unpaid amounts with respect to alterations to
the Improvements on the Property (other than such amounts to be paid or
reimbursed by tenants under the Leases) over the Threshold Amount and Lender may
apply such security from time to time at the option of Lender to pay for such
alterations.
          (b) Notwithstanding anything contained herein to the contrary, the
construction, Building Loan and alteration of the Improvements in accordance
with the Plans and Specifications shall not constitute “alterations” to the
Improvements and will not be subject to the terms of this Section 5.1.21.
          5.1.22 No Fees or Payments to Affiliates. In no event shall Borrower
pay any fees or make any payments to any Affiliates without Lender’s approval,
which may be withheld in its sole discretion.
          5.1.23 Payment of Administration Fee. Borrower shall pay to Lender on
the first (1st) day of each calendar month the Administration Fee in advance.
          5.1.24 General Contractor’s Agreement. Borrower shall (a) enforce the
General Contractor’s Agreement in the best interests of the Improvements using
sound business judgment, (b) waive none of the material obligations of any of
the parties thereunder, (c) do no act which would relieve the General Contractor
from its material obligations to construct the Project Improvements according to
the Plans and Specifications, (d) make no amendments to or change orders under
the General Contractor’s Agreement, except as permitted under this Agreement,
without the prior approval of Lender, (e) ensure that the work to be performed
by General Contractor under the General Contractor’s Agreement is the work
called for by the Plans and Specifications, and (f) ensure that all work on the
Improvements shall be completed in accordance with the Plans and Specifications
in a good and workmanlike manner and shall be free of any defects. Borrower
shall from time to time, upon request by Lender, use reasonable efforts to cause
General Contractor to provide Lender with reports in regard to the status of

87



--------------------------------------------------------------------------------



 



construction of the Project Improvements, in such form and detail as reasonably
requested by Lender.
          5.1.25 Architect’s Contract. Borrower shall enforce the Architect’s
Contract in the best interests of Borrower consistent with the construction of
the Project Improvements using sound business judgment, (b) waive none of the
material obligations of Borrower’s Architect thereunder, (c) do no act which
would relieve Borrower’s Architect from its material obligations under the
Architect’s Contract and (d) make no amendments to the Architect’s Contract
without the prior approval of Lender. Upon request by Lender, Borrower shall
cause Borrower’s Architect to provide Lender with reports in regard to the
status of construction of the Project Improvements, in such form and detail as
reasonably requested by Lender.
          5.1.26 Building Loan Costs and Expenses. Borrower shall promptly pay
when due all Building Loan Costs.
          5.1.27 Fees. Borrower shall pay when due the reasonable fees of the
Construction Consultant, all reasonable costs and expenses, including, without
limitation, appraisal fees (only if required by law after the initial appraisal)
recording fees and charges, abstract fees, title policy fees, escrow fees,
reasonable attorneys’ fees, fees of inspecting architects and engineers to the
extent provided hereunder in connection with Advances, fees of environmental
consultants to the extent provided in the Mortgage, and all other reasonable and
customary costs and expenses which have been incurred or which may hereafter be
incurred by Lender in connection with the preparation and execution of the Loan
Documents, including any extension, amendment or modification thereof; the
funding of the Loan, the administration and enforcement of this Agreement, the
Mortgage, the Note, and the other Loan Documents, including, without limitation,
reasonable attorneys’ fees in any action for the foreclosure of the Mortgage and
the collection of the Loan, and all such fees incurred in connection with any
bankruptcy or insolvency proceeding; and Borrower will, within twenty (20) days
after demand by Lender, reimburse Lender for all such expenses which have been
incurred; and Borrower will indemnify and hold harmless Lender from and against,
and reimburse it for all claims, demands, liabilities, losses, damages,
judgments, penalties, costs, and expenses (including, without limitation,
reasonable attorneys’ fees) which may be imposed upon, asserted against, or
incurred or paid by Lender by reason of, on account of or in connection with any
bodily injury or property damage occurring in or upon or in the vicinity of the
Property through any cause whatsoever or asserted against Lender or Borrower on
account of any act performed or omitted to be performed hereunder by Borrower or
on account of any transaction arising out of or in any way connected with the
Property, or with this Agreement or any of the indebtedness evidenced by the
Note, provided that the foregoing indemnity shall not apply to any such
liabilities, losses, damages and expenses of Lender to the extent arising from
the willful misconduct or gross negligence of Lender. All amounts incurred or
paid by Lender under this Section 5.1.27, together with interest thereon at the
Default Rate from the due date until paid by Borrower, shall be added to the
Debt and shall be secured by the lien of the Mortgage.
          5.1.28 Completion of Construction.
          (a) Borrower shall cause the Project Improvements to be constructed in
accordance with the Plans and Specifications and any Permitted Encumbrance and
in full

88



--------------------------------------------------------------------------------



 



compliance with the Building Loan Budget, as the same may be amended from time
to time in accordance with the terms hereof.
          (b) Borrower shall cause the Completion of the Improvements to occur
on or before the Required Completion Date.
          (c) Borrower shall diligently pursue construction of the entire
Project Improvements to cause the Complete of the Improvements and obtain a
temporary or permanent certificate of occupancy (and to the extent the same are
conditional or require performance by Borrower, satisfy all conditions to the
issuance of and/or performed all obligations required for the continued validity
of the same) for the Property on or prior to the Required Completion Date, in
accordance with the Plans and Specifications and in compliance with all
restrictions, covenants and easements affecting the Property, all applicable
Legal Requirements, and all Governmental Approvals, and with all terms and
conditions of the Loan Documents; pay all sums and to perform such duties as may
be necessary to complete such construction of the Project Improvements
substantially in accordance with the Plans and Specifications and in compliance
with all restrictions, covenants and easements affecting the Property, all Legal
Requirements and all Governmental Approvals, and with all terms and conditions
of the Loan Documents, all of which shall be accomplished on or before the
Required Completion Date, free from any liens, claims or assessments (actual or
contingent) asserted against the Property for any material, labor or other items
furnished in connection therewith unless bonded and removed as a Lien on the
Property. The renovation of the Project Improvements shall include all work
necessary to put the Property in conformity with, and eliminate any breaches
from, the ADA. Evidence of satisfactory compliance with all of the foregoing
shall be furnished by Borrower to Lender on or before the Required Completion
Date. In addition, if such certificate of occupancy or other Governmental
Approvals are temporary in nature, Borrower shall diligently pursue procuring
final Governmental Approvals. In addition, Borrower shall diligently pursue
construction of the entire Project Improvements to Final Completion after the
Required Completion Date.
          (d) If at any time prior to the Completion of the Improvements and
satisfaction of the conditions to the Final Advance Lender determines in its
sole discretion that the undrawn funds then available under the Interest Reserve
Line Item of the Project Loan Budget and the amount of Interest Reserve Funds on
deposit with Lender is insufficient to pay the Debt Service on the Loan, then,
Borrower shall deposit with Lender, on demand, either (i) an amount reasonably
determined by Lender to pay interest on the Loan as it comes due prior to the
Completion of the Improvements and the satisfaction of the conditions to the
Final Advance (the “Additional Interest Reserve Deposit”), or (ii) a Letter of
Credit in such amount (the “Additional Interest Reserve Letter of Credit”). In
determining the amount of the Additional Interest Reserve Deposit or Additional
Interest Reserve Letter of Credit, Lender will consider, among other things,
(i) the degree of completion of the Improvements on such date, and (ii) the
amount, if any, of undrawn funds then available under the Interest Reserve Line
Item of the Project Loan Budget. In addition, and subject to the applicable
terms hereof and the applicable terms of the Project Loan Agreement regarding
the re-allocation of Line Items, Lender shall not unreasonably withhold its
consent to Borrower’s request at the time of the deposit of the Additional
Interest Reserve Deposit or the Additional Interest Reserve Letter of Credit to
re-allocate a portion of the then undrawn Contingency Line Item (or any other
Line Item within the

89



--------------------------------------------------------------------------------



 



Building Loan Budget) from the Project Loan Budget to the Interest Reserve Line
Item of the Project Loan Budget, provided, however, under no circumstances may
any portion of the Contingency Line Item of the Building Loan Budget be
reallocated to the Interest Reserve Line Item. The Additional Interest Reserve
Deposit or Additional Interest Reserve Letter of Credit shall be a Reserve Fund
for all purposes hereunder. Lender shall apply the Additional Interest Reserve
Deposit or Additional Interest Reserve Letter of Credit in accordance with
Section 7.2 hereof.
          5.1.29 Inspection of Property. Borrower shall permit Lender, the
Construction Consultant and their respective representatives, to enter upon the
Property, inspect the Project Improvements and all materials to be used in the
construction and Building Loan thereof and to examine the Plans and
Specifications which are or may be kept at the construction site and will
cooperate, and cause the General Contractor, the Major Contractors and the Major
Subcontractors to cooperate with the Construction Consultant to enable him or
her to perform his or her functions hereunder.
          5.1.30 Construction Consultant. Borrower acknowledges that (i) the
Construction Consultant has been retained by Lender to act as a consultant and
only as a consultant to Lender in connection with the construction of the
Project Improvements and has no duty to Borrower, (ii) the Construction
Consultant shall in no event have any power or authority to give any approval or
consent or to do any other act or thing which is binding upon Lender,
(iii) Lender reserves the right to make any and all decisions required to be
made by Lender under this Agreement and to give or refrain from giving any and
all consents or approvals required to be given by Lender under this Agreement
and to accept or not accept any matter or thing required to be accepted by
Lender under this Agreement, and without being bound or limited in any manner or
under any circumstance whatsoever by any opinion expressed or not expressed, or
advice given or not given, or information, certificate or report provided or not
provided, by the Construction Consultant with respect thereto, (iv) Lender
reserves the right in its sole and absolute discretion to disregard or disagree,
in whole or in part, with any opinion expressed, advice given or information,
certificate or report furnished or provided by the Construction Consultant to
Lender or any other person or party, and (v) Lender reserves the right to
replace the Construction Consultant with another construction consultant at any
time and without prior notice to or approval by Borrower.
          5.1.31 Construction Consultant/Duties and Access. Borrower shall
permit Lender to retain the Construction Consultant at the reasonable cost of
Borrower to perform the following services on behalf of Lender:
          (a) Prepare the Final Project Report;
          (b) To review and advise Lender whether, in the opinion of the
Construction Consultant, the Plans and Specifications are satisfactory;
          (c) To review Draw Requests and change orders; and
          (d) To make periodic inspections in accordance with Section 5.1.29
(approximately at the date of each Draw Request) for the purpose of assuring
that construction of

90



--------------------------------------------------------------------------------



 



the Project Improvements to date is in accordance with the Plans and
Specifications and to approve Borrower’s then current Draw Request as being
consistent with Borrower’s Obligations under this Agreement.
The fees of the Construction Consultant shall be paid by Borrower within thirty
(30) days after billing therefor and expenses incurred by Lender on account
thereof shall be reimbursed to Lender within thirty (30) days after request
therefor, but neither Lender nor the Construction Consultant shall have any
liability to Borrower on account of (i) the services performed by the
Construction Consultant, (ii) any neglect or failure on the part of the
Construction Consultant to properly perform its services or (iii) any approval
by the Construction Consultant of construction of the Project Improvements.
Neither Lender nor the Construction Consultant assumes any obligation to
Borrower or any other Person concerning the quality of construction of the
Project Improvements or the absence therefrom of defects.
          5.1.32 Correction of Defects. Borrower shall promptly correct all
material defects in the Project Improvements or any material departure from the
Plans and Specifications not previously approved by Lender to the extent
required hereunder. Borrower agrees that the advance of any proceeds of the Loan
whether before or after such defects or departures from the Plans and
Specifications are discovered by, or brought to the attention of, Lender shall
not constitute a waiver of Lender’s right to require compliance with this
covenant.
          5.1.33 Approval of Change Orders; Cost Savings. Borrower shall permit
no deviations from the Plans and Specifications during construction without the
prior approval of Lender; provided, however, that Borrower may make changes
without Lender’s prior written approval so long as (a) with respect to any Major
Contract or Major Subcontract, such changes do not exceed two percent (2%) of
the amount of the applicable contract, (b) such changes do not exceed in the
aggregate $250,000.00, provided that changes which have been approved by Lender
either before or after such changes have been made shall be disregarded in
calculating said $250,000.00 threshold, (c) such changes do not cause any line
item in the Building Loan Budget to be exceeded (after taking into account use
of the Contingency Reserve to the extent permitted under Section 2.1.7,
reallocations under this Section 5.1.33 and other reallocations approved by
Lender in its sole discretion), (d) Borrower uses reasonable efforts to deliver
to Lender and Construction Consultant prior notice of such change orders or, if
Borrower is unable to deliver prior notice, Borrower shall submit to Lender and
Construction Consultant copies of all change orders entered into with respect to
the Project Improvements within fifteen (15) days after the same are entered
into, irrespective of whether the same require the prior approval of Lender and
Construction Consultant pursuant to this Agreement, (e) such changes will not
materially change the gross square feet or the net rentable square feet of
commercial space to be contained in the Improvements, or the basic layout of the
Improvements, or involve the use of materials, furniture, fixtures and equipment
that will not be at least equal in quality to the materials, furniture, fixtures
and equipment originally specified in or required by the approved Plans and
Specifications, and (f) such change will not prevent Borrower from completing
the Project Improvements by the Required Completion Date. The foregoing to the
contrary notwithstanding, Borrower may allocate cost savings actually achieved
and verifiable in any line item of the Building Loan Budget to other line items
of the Building Loan Budget, provided that if such costs savings are being
allocated from a line item of the Building Loan Budget, (i) such Building Loan
Budget line item has a firm contract or sub-contract in place, (ii) the work has

91



--------------------------------------------------------------------------------



 



commenced and is proceeding in accordance with the Construction Schedule and
(iii) the Construction Consultant is satisfied with said contract or
sub-contract, including, without limitation, with regard to the scope of said
contract or sub-contract.
          5.1.34 Intentionally Omitted.
          5.1.35 Easements and Restrictions; Zoning. Borrower shall submit to
Lender for Lender’s approval prior to the execution thereof by Borrower all
proposed easements, restrictions, covenants, permits, licenses, and other
instruments which would affect the title to the Property, accompanied by a
Survey showing the exact proposed location thereof and such other information as
Lender shall reasonably require. Borrower shall not subject the Property or any
part thereof to any easement, restriction or covenant (including any restriction
or exclusive use provision in any lease or other occupancy agreement) without
the prior approval of Lender (not to be unreasonably withheld or delayed in the
case of utility easements only). Notwithstanding the foregoing, Lender shall
consent to a reciprocal easement agreement in connection with the future
development of the adjacent development site provided that such reciprocal
easement agreement is reasonably acceptable to Lender. With respect to any and
all existing easements, restrictions, covenants or operating agreements which
benefit or burden the Property and any easement, restriction or covenant to
which the Property may hereafter be subjected in accordance with the provisions
hereof, Borrower shall: (a) observe and perform in all material respects the
obligations imposed upon Borrower or the Property; (b) not alter, modify or
change the same in any material respect without the prior approval of Lender;
(c) enforce its rights thereunder in a commercially reasonable manner so as to
preserve for the benefit of the Property the full benefits of the same; and
(d) deliver to Lender a copy of any notice of default or other material notice
received by Borrower in respect of the same promptly after Borrower’s receipt of
such notice.
          5.1.36 Laborers, Subcontractors and Materialmen. Borrower shall notify
Lender promptly, and in writing, if Borrower receives any default notice, notice
of lien or demand for past due payment, written or oral, from any laborer,
subcontractor or materialmen. Borrower will also furnish to Lender at any time
and from time to time upon reasonable demand by Lender, lien waivers in form
reasonably satisfactory to Lender bearing a then current date from the Major
Contractors and the Major Subcontractors.
          5.1.37 Ownership of Personalty. Borrower shall furnish to Lender, if
Lender so requests, photocopies of the fully executed contracts, bills of sale,
receipted vouchers and agreements, or any of them, under which Borrower claims
title to the materials, articles, fixtures and other personal property used or
to be used in the construction or operation of the Improvements.
          5.1.38 Comply with Other Loan Documents. Borrower shall perform all of
Borrower’s Obligations under the Note and the other Loan Documents.
          5.1.39 Purchase of Material Under Conditional Sale Contract. Borrower
shall not permit any materials, equipment, fixtures or any other part of the
Improvements to be purchased or installed under any security agreement or other
arrangements wherein the seller reserves or purports to reserve the right to
remove or to repossess any such items or to consider

92



--------------------------------------------------------------------------------



 



them personal property after their incorporation in the Property, unless
authorized by Lender in writing and in advance.
          5.1.40 Further Assurance of Title. If at any time Lender has reason to
believe in its reasonable opinion that any Advance is not secured or will or may
not be secured by the Mortgage as a first priority lien or security interest on
the Improvements (subject only to the Permitted Encumbrances and the Loan
Documents), then Borrower shall, within ten (10) days after written notice from
Lender, do all things and matters necessary (including execution and delivery to
Lender of all further documents and performance of all other acts which Lender
reasonably deems necessary or appropriate) to assure to the reasonable
satisfaction of Lender that any Advance previously made hereunder or to be made
hereunder is secured or will be secured by the Mortgage as a first priority lien
or security interest with respect to the Improvements (subject only to the
Permitted Encumbrances and the Loan Documents). Lender, at Lender’s option, may
decline to make further Advances hereunder until Lender has received such
assurance.
          5.1.41 Management Agreement.
          (a) From and after Final Completion, Borrower shall cause the Property
to be operated, in all material respects, in accordance with the Management
Agreement (or Replacement Management Agreement, as applicable). In the event
that the Management Agreement expires or is terminated (without limiting any
obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.
          (b) Borrower shall: (i) promptly perform and/or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.
          (c) If: (a) an Event of Default shall have occurred and be continuing,
(b) Manager shall become bankrupt or insolvent; (c) a default beyond any
applicable notice and/or cure period, if any, occurs under the Management
Agreement, or (d) following the Completion of the Improvements, the Debt Service
Coverage Ratio (based upon the trailing six (6) month period, annualized) as of
any Debt Service Coverage Determination Date is less than 1.05 to 1.00, then, in
any such event, Borrower shall, at the request of Lender, terminate the
Management Agreement and replace the Manager with a Qualified Manager pursuant
to a Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.

93



--------------------------------------------------------------------------------



 



          5.1.42 Embargoed Person. Borrower has performed and shall perform
reasonable due diligence to insure that at all times throughout the term of the
Loan, including after giving effect to any Transfers permitted pursuant to the
Loan Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including, but not limited to, The USA PATRIOT Act (including
the anti-terrorism provisions thereof), the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law (“Embargoed Person”); (b) no Embargoed Person has any interest of any
nature whatsoever in Borrower, Principal or Guarantor, as applicable, with the
result that the investment in Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, Principal or Guarantor,
as applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause the Property to be subject to forfeiture or
seizure.
          5.1.43 Ground Lease. (a) Borrower shall, at its sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by Borrower as lessee under the
Ground Lease (including, but not limited to, the payment of all rent, additional
rent, percentage rent and other charges required to be paid under the Ground
Lease).
          (b) If Borrower shall be in default under the Ground Lease, then,
subject to the terms of the Ground Lease, Borrower shall grant Lender the right
(but not the obligation), to cause the default or defaults under the Ground
Lease to be remedied and otherwise exercise any and all rights of Borrower under
the Ground Lease, as may be necessary to prevent or cure any default provided
such actions are necessary to protect Lender’s interest under the Loan
Documents, and Lender shall have the right to enter all or any portion of the
Ground Lease Property at such times and in such manner as Lender deems
necessary, to prevent or to cure any such default.
          (c) The actions or payments of Lender to cure any default by Borrower
under the Ground Lease shall not remove or waive, as between Borrower and
Lender, the default that occurred under this Agreement by virtue of the default
by Borrower under the Ground Lease. All sums expended by Lender to cure any such
default shall be paid by Borrower to Lender, upon demand, with interest on such
sum at the rate set forth in this Agreement from the date such sum is expended
to and including the date the reimbursement payment is made to Lender. All such
indebtedness shall be deemed to be secured by the Mortgage.
          (d) Borrower shall notify Lender promptly in writing of the occurrence
of any material default by the Ground Lessor under the Ground Lease or the
occurrence of any event that, with the passage of time or service of notice, or
both, would constitute a material default by

94



--------------------------------------------------------------------------------



 



the Ground Lessor under the Ground Lease, and the receipt by Borrower of any
notice (written or otherwise) from the Ground Lessor under the Ground Lease
noting or claiming the occurrence of any default by Borrower under the Ground
Lease or the occurrence of any event that, with the passage of time or service
of notice, or both, would constitute a default by Borrower under the Ground
Lease. Borrower shall promptly deliver to Lender a copy of any such written
notice of default.
          (e) Within ten (10) days after receipt of written demand by Lender,
Borrower shall use reasonable efforts to obtain from the Ground Lessor under the
Ground Lease and furnish to Lender the estoppel certificate of the Ground Lessor
stating the date through which rent has been paid and whether or not there are
any defaults thereunder and specifying the nature of such claimed defaults, if
any.
          (f) Borrower shall promptly execute, acknowledge and deliver to Lender
such instruments as may reasonably be required to permit Lender to cure any
default under the Ground Lease or permit Lender to take such other action
required to enable Lender to cure or remedy the matter in default and preserve
the security interest of Lender under the Loan Documents with respect to the
Ground Lease Property. Borrower irrevocably appoints Lender as its true and
lawful attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of
Borrower under or with respect to the Ground Lease, including, without
limitation, the right to effectuate any extension or renewal of the Ground
Lease, or to preserve any rights of Borrower whatsoever in respect of any part
of the Ground Lease (and the above powers granted to Lender are coupled with an
interest and shall be irrevocable).
          (g) Notwithstanding anything to the contrary contained in this
Agreement with respect to the Ground Lease:
     (i) The lien of the Mortgage attaches to all of Borrower’s rights and
remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, including, without limitation, all of Borrower’s rights, as
debtor, to remain in possession of the related Ground Lease Property.
     (ii) Borrower shall not, without Lender’s written consent, elect to treat
the Ground Lease as terminated under subsection 365(h)(l) of the Bankruptcy
Code. Any such election made without Lender’s prior written consent shall be
void.
     (iii) As security for the Debt, Borrower unconditionally assigns, transfers
and sets over to Lender all of Borrower’s claims and rights to the payment of
damages arising from any rejection by the Ground Lessor under the Ground Lease
under the Bankruptcy Code. Lender and Borrower shall proceed jointly or in the
name of Borrower in respect of any claim, suit, action or proceeding relating to
the rejection of the Ground Lease, including, without limitation, the right to
file and prosecute any proofs of claim, complaints, motions, applications,
notices and other documents in any case in respect of Ground Lessor under the
Bankruptcy Code. This assignment constitutes a

95



--------------------------------------------------------------------------------



 



present, irrevocable and unconditional assignment of the foregoing claims,
rights and remedies, and shall continue in effect until all of the Debt shall
have been satisfied and discharged in full. Any amounts received by Lender or
Borrower as damages arising out of the rejection of the Ground Lease as
aforesaid shall be applied to all costs and expenses of Lender (including,
without limitation, attorney’s fees and costs) incurred in connection with the
exercise of any of its rights or remedies in accordance with the applicable
provisions of this Agreement.
     (iv) If, pursuant to subsection 365(h) of the Bankruptcy Code, Borrower
seeks to offset, against the rent reserved in the Ground Lease, the amount of
any damages caused by the nonperformance by Ground Lessor of any of its
obligations thereunder after the rejection by Ground Lessor of the Ground Lease
under the Bankruptcy Code, then Borrower shall not effect any offset of the
amounts so objected to by Lender. If Lender has failed to object as aforesaid
within ten (10) days after notice from Borrower in accordance with the first
sentence of this subsection, Borrower may proceed to offset the amounts set
forth in Borrower’s notice.
     (v) If any action, proceeding, motion or notice shall be commenced or filed
in respect of Ground Lessor of all or any part of the Property in connection
with any case under the Bankruptcy Code, Lender and Borrower shall cooperatively
conduct and control any such litigation with counsel agreed upon between
Borrower and Lender in connection with such litigation. Borrower shall, upon
demand, pay to Lender all costs and expenses (including reasonable attorneys’
fees and costs) actually paid or actually incurred by Lender in connection with
the cooperative prosecution or conduct of any such proceedings. All such costs
and expenses shall be secured by the lien of the related Mortgage.
     (vi) Borrower shall promptly, after obtaining knowledge of such filing
notify Lender orally of any filing by or against Ground Lessor under the Ground
Lease of a petition under the Bankruptcy Code. Borrower shall thereafter
promptly give written notice of such filing to Lender, setting forth any
information available to Borrower as to the date of such filing, the court in
which such petition was filed, and the relief sought in such filing. Borrower
shall promptly deliver to Lender any and all notices, summonses, pleadings,
applications and other documents received by Borrower in connection with any
such petition and any proceedings relating to such petition.
          5.1.44 Storage Facility Master Lease. (a) Borrower has entered into a
Sublease Agreement dated December 10, 2007 (the “Storage Facility Master Lease”)
with Acadia Strategic Opportunity Fund II, LLC, a Delaware limited liability
company (the “Storage Facility Tenant”) for the approximately 88,127 square foot
self storage facility to be constructed at the Property (the "Self Storage
Facility”) which Storage Facility Master Lease (i) provides for the payment of
an annual base rent of $800,000 per annum (the “Storage Facility Rent”) (payable
in equal monthly installments), (b) has a term expiring no earlier than
December 1, 2024, and (c) is otherwise in form and substance satisfactory to
Lender. Borrower hereby assigns to Lender all

96



--------------------------------------------------------------------------------



 



of its right title and interest in the Storage Facility Master Lease and the
guaranty thereto as additional security for the Loan.
               (b) The Storage Facility Master Lease is in full force and effect
and there are no uncured defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copy of the Storage Facility Master
Lease delivered to Lender is true and complete, and there are no oral agreements
with respect thereto.
               (c) Borrower shall give to Lender copies of all notices given to
Borrower or received by Borrower with respect to the Storage Facility Master
Lease. Borrower shall not (i) waive any rights under the Storage Facility Master
Lease, (ii) modify the Rent or other amounts payable under the Storage Facility
Master Lease, or extend any period for the payment of rent or other amounts
under the Storage Facility Master Lease, or (iii) terminate, cancel accept a
surrender (except as specifically provided in Section 5.1.44(d) hereof) of or
otherwise amend or modify the Storage Facility Master Lease, without, in each
case, the prior written consent of Lender, which consent may be granted or
withheld by Lender in Lender sole discretion.
               (d) Lender will consent to a termination of the Storage Facility
Master Lease in the event that (i) the Self Storage Facility is open for
business and (ii) either (x) the Self Storage Facility yields an underwritten
Net Cash Flow of $800,000 with no free rent, credit or right of offset, or
(y) the entire Property yields a Stabilized Net Cash Flow of $3,100,000.
               (e) Notwithstanding anything to the contrary in the
organizational documents of Storage Facility Tenant, Storage Facility Tenant
shall not dissolve unless and until each of the following conditions have been
satisfied: (i) an appropriate winding down of and disposition of its assets and
liabilities, satisfaction of all claims, creditors and liabilities, and
retention of adequate reserves to satisfy future contingent liabilities,
including, without limitation, its liabilities under the Storage Facility Master
Lease; (ii) compliance with all organizational and applicable Legal Requirements
relating to dissolution and winding up of Storage Facility Tenant, and (iii) the
assignment of the Storage Facility Master Lease to and the assumption thereof by
a replacement storage facility tenant acceptable to Lender in its sole
discretion and as to which Lender has received a Rating Agency Confirmation.
          5.1.45 Home Depot Work. Borrower agrees (i) to complete the Asphalt
Binder Work (as defined in the Home Depot Lease) prior to February 1, 2008,
(ii) to complete the Site Work (as defined in the Home Depot Lease) prior to
April 18, 2008, and (iii) to complete all of Landlord’s Work (as defined in the
Home Depot Lease) prior to March 18, 2009. Borrower’s failure to complete the
foregoing work within the time periods required hereunder shall, at Lender’s
election, be an Event of Default and Lender shall have the right (without
prejudice to any other rights of Lender hereunder), but not the obligations, to
complete such work and Borrower shall reimburse Lender for any costs and
expenses incurred in connection therewith upon demand.
          5.1.46 Condominium Provisions.

97



--------------------------------------------------------------------------------



 



          (a) Condominium Representations and Warranties. Borrower hereby makes
the following representations and warranties: (a) no unpaid Condominium
Assessments currently exist, or to the best of Borrower’s knowledge, are pending
and to the best of Borrower’s knowledge, no assessments or special assessments
are currently contemplated, (b) the Condominium Documents are in full force and
effect and Borrower is not in default of any obligation to the Condominium with
respect to any of the Condominium Documents and (c) to the best of Borrower’s
knowledge, the Condominium is in compliance with all state, local or federal
laws, rules and regulation applicable to the condominium regime.
          (b) Condominium Covenants.
          (i) Borrower shall pay all Condominium Assessments, as and when the
same become due and payable, subject to any right of Borrower to contest same in
accordance with the provisions of the Condominium Documents and provided that
Borrower shall exercise any such right if and only if: (i) such proceeding
suspends the collection of such Condominium Assessments and the Property will
not be in danger of being sold for such unpaid Condominium Assessments, or
Borrower has paid all of such Condominium Assessments under protest, (ii) such
proceeding is permitted under and is conducted in accordance with the provisions
of the Condominium Documents, (iii) if Borrower has not paid the disputed
amounts in full under protest, Borrower shall deposit with Lender cash (or other
security as may be approved, in writing, by Lender) in an amount Lender deems
sufficient to insure the payment of any such Condominium Assessments together
with interest and penalties thereon, if any, provided that after a
Securitization, one hundred twenty-five percent (125%) of the contested amount
(plus anticipated penalty and interest) shall be deposited with Lender,
(iv) Borrower furnishes to Lender all other items reasonably requested by Lender
and (v) upon a final determination thereof, Borrower promptly pays the amount of
any such Condominium Assessments, together with all costs, interest and
penalties which may be payable in connection therewith.
          (ii) In addition to the financial reporting requirements of
Section 5.1.11 hereof Borrower shall furnish the following to Lender, each
prepared in such detail as reasonably required by Lender and certified by a
Responsible Officer to be true, complete and correct: as soon as available, but
in any event within forty-five (45) days after the end of each fiscal quarter,
evidence satisfactory to Lender that all Condominium Assessments for the
immediately preceding quarter which are then due and payable for an Individual
Property, have been paid by Borrower (or are being duly and properly contested
in accordance with Section (a)(1) above) which evidence shall include, without
limitation, a true and correct photocopy of Borrower’s cancelled check(s)
evidencing such payment(s) with respect to such Individual Property provided,
however, in lieu of furnishing such evidence to Lender, Borrower shall have the
right to deposit cash with Lender in the full annual amount of such Condominium
Assessments due with respect to such Individual Property, which deposit shall be
held by Lender as additional security for the Loan until such time as
satisfactory evidence of such payment in accordance with this clause is accepted
by Lender.

98



--------------------------------------------------------------------------------



 



          (iii) Borrower shall observe and enforce all obligations imposed upon
it under the Condominium Documents and shall enforce the terms, covenants and
conditions contained in the Condominium Documents to be observed or performed
upon the part of the other parties thereunder in a commercially reasonable
manner.
          (iv) Borrower shall not alter, modify or change the material terms of,
nor terminate, any of the Condominium Documents without Lender’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed).
          (v) Borrower shall comply with any such state, local or federal law,
rule and regulation applicable to the condominium regime at the Property, the
Land or the sale or transfer of the Land, including but not limited to, the
securities and condominium laws of the State where the Property is located and
the rules and regulations pertaining thereto.
          (vi) Borrower shall take all actions as may be necessary from time to
time to preserve and maintain the condominium regime at the Property in
accordance with the laws of the State where the Property is located.
          (vii) Provided that the same was not included in any of the reports,
statements, certificates or other documentation submitted to Lender, Borrower
shall give Lender prompt notice of any special assessment relating to the
condominium regime received by Borrower.
          (viii) Borrower shall provide Lender with notice of any proposed
additions, alterations or improvements proposed by any Condominium Board costing
in excess of $50,000 and provided that Borrower or its designee has consent
rights under the Condominium Documents, Borrower shall not consent to same
without Lender’s prior approval, not to be unreasonably withheld.
          (ix) Borrower shall promptly deliver to Lender a true and complete
copy of each and every notice of default received or delivered by Borrower with
respect to any obligation of Borrower or any other party under the Condominium
Documents.
          (x) If an Event of Default has occurred and is continuing, Borrower
hereby acknowledges and agrees that, subject to the provisions of the
Condominium Documents, Lender (or its nominee) shall be solely entitled to
remove any Condominium Board members appointed by Borrower and/or to designate
replacement or substitute members of the Condominium Board. If an Event of
Default has occurred and is continuing, Lender shall have the right to exercise
the power of attorney granted pursuant to the Proxy (as hereinafter defined) to
exercise all rights, powers and remedies of Borrower pursuant to the Condominium
Documents. The rights granted to Lender under the Proxy shall automatically
terminate upon the payment of the Loan in full or upon a defeasance of the Loan
in accordance with the terms hereof.
          (xi) If an Event of Default has occurred and is continuing, Lender
may, at its option, and Borrower hereby grants and assigns to Lender, from and
after the occurrence and during the continuation of an Event of Default, the
right, either by itself

99



--------------------------------------------------------------------------------



 



or by its nominee or designee, in the name of Borrower, to exercise the rights,
powers and remedies of Borrower pursuant to the Condominium Documents. Such
rights and remedies shall include, without limitation, the right to exercise all
voting, consent, managerial and other rights relating to the Condominium,
whether in Borrower’s name or otherwise, and the right to exercise Borrower’s
rights in the Condominium, including, without limitation, voting to elect
members of the Condominium Board and voting to amend the Condominium Documents.
          (c) Additional Event of Default. It shall be an immediate Event of
Default hereunder if Borrower violates or does not comply with any of the
material provisions of Section 5.1.46(a) or (b) above and/or the Condominium
shall become subject to an action for partition and said action has been
commenced and not dismissed within thirty (30) days after commencement thereof,
or if any provision of the applicable Condominium Act or any section, sentence,
clause, phrase or word or the application thereof in any circumstances, is held
invalid and such invalidity shall affect the lien of the Security Instrument or
the rights of Lender under the Loan Documents.
          (d) Additional Defined Terms. As used herein, the following words and
phrases shall have the meaning specified below:
     “Association” means the Condominium Association of the Property.
     “Condominium” means the P/A Acadia Pelham Manor Condominium established
pursuant to the Declaration.
     “Condominium Assessment” means the Common Charges (as such term is defined
in the By-Laws) and all other assessments for common charges against the
Property.
     “Condominium Board” means the Board of Directors or the Association of an
Individual Property.
     “Condominium Documents” means, the Declaration, the By-Laws attached
thereto, and all other constituent documents establishing or governing the
condominium regime at such Individual Property, as the same may be amended from
time to time.
     “Declaration” means that certain Declaration of P/A-Acadia Pelham Manor
Condominium (the “Declaration”), dated September 17, 2007, recorded October 23,
2007 as Document number 472850497 for the creation and establishment of the
Condominium with respect to the Property.
     “Proxy” shall mean that certain Condominium Proxy, dated as of the date
hereof, from Borrower to Lender, pursuant to which Borrower granted Lender a
proxy to vote its interest with respect to all matters affecting the Condominium
upon the occurrence and during the continuance of an Event of Default and which
includes conditional resignations of each of the representatives elected or
appointed by Borrower to the Condominium Board.
     Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier

100



--------------------------------------------------------------------------------



 



release of the Lien of the Mortgage and any other collateral in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:
          5.2.1 Intentionally Omitted.
          5.2.2 Liens. Borrower shall not create, incur, assume or suffer to
exist any Lien on any portion of the Property or permit any such action to be
taken, except:
               (i) Permitted Encumbrances;
               (ii) Liens created by or permitted pursuant to the Loan
Documents; and
               (iii) Liens for Taxes or Other Charges not yet due.
          5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, or (d) modify, amend, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction in each case, without
obtaining the prior written consent of Lender or Lender’s designee.
          5.2.4 Change In Business. Borrower shall not enter into any line of
business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.
          5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.
          5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
          5.2.7 No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
          5.2.8 Ground Lease. (a) Borrower shall not, without Lender’s written
consent, fail to exercise any option or right to renew or extend the term of the
Ground Lease in

101



--------------------------------------------------------------------------------



 



accordance with the terms of the Ground Lease, and shall give immediate written
notice to Lender and shall execute, acknowledge, deliver and record any document
requested by Lender to evidence the Lien of the Mortgage on such extended or
renewed lease term; provided, however, Borrower shall not be required to
exercise any particular such option or right to renew or extend to the extent
Borrower shall have received the prior written consent of Lender (which consent
may be withheld by Lender in its sole and absolute discretion) allowing Borrower
to forego exercising such option or right to renew or extend. If Borrower shall
fail to exercise any such option or right as aforesaid, Lender may exercise the
option or right as Borrower’s agent and attorney-in-fact as provided above in
Lender’s own name or in the name of and on behalf of a nominee of Lender, as
Lender may determine in the exercise of its sole and absolute discretion.
          (b) Borrower shall not waive, excuse, condone or in any way release or
discharge Ground Lessor under the Ground Lease of or from Ground Lessor’s
material obligations, covenant and/or conditions under the Ground Lease without
the prior written consent of Lender.
          (c) Borrower shall not, without Lender’s prior written consent,
surrender, terminate, forfeit, or suffer or permit the surrender, termination or
forfeiture of, or change, modify or amend in a material or adverse manner, any
Ground Lease. Consent to one amendment, change, agreement or modification shall
not be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Any acquisition of
lessor’s interest in the Ground Lease by Borrower or any Affiliate of Borrower
shall be accomplished by Borrower in such a manner so as to avoid a merger of
the interests of lessor and lessee in Ground Lease, unless consent to such
merger is granted by Lender.
          5.2.10 ERISA.
          (a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
          (b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:
     (i) Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);
     (ii) Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or

102



--------------------------------------------------------------------------------



 



     (iii) Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
          5.2.11 Transfers.
          (a) Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.
          (b) Without the prior written consent of Lender, and except to the
extent otherwise set forth in this Section 5.2.11, Borrower shall not, and shall
not permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party, other than (A) pursuant
to Leases of space in the Improvements to tenants in accordance with the
provisions of Section 5.1.20 and (B) Permitted Transfers.
          (c) A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.

103



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the provisions of this Section 5.2.11, Lender’s
consent shall not be required in connection with one or a series of Transfers,
of not more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior notice of such
proposed Transfer. If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies. In addition, at all times,
(a) Guarantor must continue to Control, and own, directly or indirectly, in the
aggregate, at least a 51% legal and beneficial interest in, Borrower, and (b)
Acadia Realty Trust must continue to Control, and own, directly or indirectly,
at least a 20% legal and beneficial interest in, each of Guarantor and any
Affiliated Manager.
          (e) No consent to any assumption of the Loan shall occur on or before
the date that is twelve (12) Payment Dates after the Completion of the
Improvements. Thereafter, Lender’s consent to a Transfer of the Property and
assumption of the Loan shall not be unreasonably withheld provided that Lender
receives sixty (60) days prior written notice of such Transfer and no Event of
Default has occurred and is continuing, and further provided that the following
additional requirements are satisfied for all Transfers other than those
described in subsection (d) above:
     (i) Borrower shall pay Lender at the time of such Transfer a transfer fee
equal to one half of one percent (0.5%) of the outstanding principal balance of
the Loan for the first Transfer and one percent (1.0%) of the outstanding
principal balance of the Loan for each subsequent Transfer;
     (ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and the fees and expenses of the Rating
Agencies pursuant to clause (x) below);
     (iii) The proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
     (iv) Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate Net Worth and Liquidity reasonably acceptable to
Lender;
     (v) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings,

104



--------------------------------------------------------------------------------



 



voluntary or involuntary, made an assignment for the benefit of creditors or
taken advantage of any insolvency act, or any act for the benefit of debtors
within seven (7) years prior to the date of the proposed Transfer;
     (vi) Transferee shall assume all of the obligations of Borrower under the
Loan Documents in a manner satisfactory to Lender in all respects, including,
without limitation, by entering into an assumption agreement in form and
substance satisfactory to Lender;
     (vii) There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not reasonably acceptable to Lender;
     (viii) Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
     (ix) Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.46 and
5.2.10 of this Agreement, no Default or Event of Default shall otherwise occur
as a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements and covenants reasonably required by Lender;
     (x) Transferee shall be approved by the Rating Agencies selected by Lender,
which approval, if required by Lender, shall take the form of a confirmation in
writing from such Rating Agencies to the effect that such Transfer will not
result in a requalification, reduction, downgrade or withdrawal of the ratings
in effect immediately prior to such assumption or transfer for the Securities or
any class thereof issued in connection with a Securitization which are then
outstanding;
     (xi) Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender;
     (xii) Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty of Completion, the
Guaranty of Recourse Carveouts and the Environmental Indemnity executed by
Guarantor or execute replacement guaranties and environmental indemnity
reasonably satisfactory to Lender;
     (xiii) Borrower shall deliver, at its sole cost and expense, an endorsement
to the Title Insurance Policy, as modified by the assumption agreement, as a
valid first lien on the Property and naming the Transferee as owner of the
Property, which endorsement shall insure that, as of the date of the

105



--------------------------------------------------------------------------------



 



recording of the assumption agreement, the Property shall not be subject to any
additional exceptions or liens other than those contained in the Title Policy
issued on the date hereof and the Permitted Encumbrances; and
     (xiv) The Property shall be managed by a Qualified Manager pursuant to a
Replacement Management Agreement.
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents accruing after such Transfer. The foregoing release shall
be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.
          5.2.12 No Distributions. Until Completion of the Improvements and
satisfaction of the conditions to the Final Advance, Borrower shall not make any
distributions or other disbursements to its partners, shareholders, members or
Persons owned by or related to any of its partners, shareholders or members.
Borrower shall use any and all Rents collected from the Property to pay
operating expenses of and real property taxes on the Property.
          5.2.13 Management Agreement. Borrower shall not, without Lender’s
prior written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect. Following the
occurrence and during the continuance of an Event of Default, Borrower shall not
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under the Management Agreement without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.
          5.2.14 Permitted Additional Mezzanine Indebtedness. Notwithstanding
anything the contrary contained in this Agreement, but subject to the rights of
Lender to convert a portion of the Loan to a mezzanine loan pursuant to Section
9.1.2 hereof, an Additional Mezzanine Borrower (as defined below) shall have the
right to pledge its direct and/or indirect equity interests in Borrower or
Mezzanine Borrower, as applicable (but not of any direct interest in the
Property, or Borrower, if there is Subordinate Financing in the form of a
mezzanine loan) to a Permitted Mezzanine Lender (as defined below) as security
for a loan to such Additional Mezzanine Borrower (an “Additional Mezzanine
Loan”) provided that the following terms and conditions are satisfied:
               (a) no Event of Default shall then exist;
               (b) Lender shall have received at least thirty (30) and no more
than sixty (60) days’ prior written notice of the proposed Additional Mezzanine
Loan;

106



--------------------------------------------------------------------------------



 



               (c) the Completion of the Improvements shall have occurred and
all of the conditions to the Final Advance shall have been satisfied;
               (d) the aggregate amounts of the outstanding principal amount of
the Total Debt (calculated without regard to any scheduled amortization paid
under the Building Loan or the Project Loan) and the maximum principal amount of
the Additional Mezzanine Loan (as of the effective date of the Additional
Mezzanine Loan) shall not exceed eighty-five (85%) of the fair market value of
the Property as determined by an MAI appraisal performed, at Borrower’s sole
cost and expense, by an appraiser approved by Lender acting reasonably and
dated, or updated, to a date within 30 days of the effective date of the
Additional Mezzanine Loan, made in compliance with FIRREA and reasonably
satisfactory to Lenders in all respects; the appraisal value shall be subject to
review and confirmation and updating as to valuation by Lender’s internal
appraisal staff, whose decision shall be final absent manifest error.
               (e) the Aggregate Debt Service Coverage Ratio is at least 1.10 to
1.00;
               (f) Borrower shall not be obligated to repay the Additional
Mezzanine Loan nor incur any obligation or liability to the Permitted Mezzanine
Lender or any other Person with respect to the Additional Mezzanine Loan, and
the terms and conditions of the Additional Mezzanine Loan, the collateral
pledged as security therefor, and the documents evidencing the Additional
Mezzanine Loan (the “Additional Mezzanine Loan Documents”), shall be reasonably
satisfactory to Lender;
               (g) a new Single-Purpose Entity shall have been formed that will
directly or indirectly own 100% of the Equity Interests in Borrower, or
Mezzanine Borrower, as applicable (the “Additional Mezzanine Borrower”), the
organizational documents of Borrower, Mezzanine Borrower, if any, such
Additional Mezzanine Borrower, and their respective constituent owners shall be
reasonably satisfactory to Lender, and Borrower, Mezzanine Borrower, if any and
such Additional Mezzanine Borrower shall otherwise satisfy all applicable Rating
Agency criteria for single-purpose entities, bankruptcy remoteness, and
mezzanine borrowers;
               (h) the Permitted Mezzanine Lender shall have executed and
delivered to Lender a subordination, standstill and intercreditor agreement
acceptable to Lender in its sole and absolute discretion, which shall provide
among other things that the Permitted Mezzanine Lender shall not have the right
to foreclose on its interest in Borrower or Mezzanine Borrower, as applicable,
or otherwise exercise its rights under the Additional Mezzanine Loan Documents
unless and until the Loan is paid in full and that the Additional Mezzanine Loan
shall not be transferable except to a Qualified Transferee;
               (i) Borrower and Guarantor shall have executed such additional
Loan Documents and such amendments to and reaffirmations of the existing Loan
Documents as Lender may require , including entering into a new cash management
arrangement with Lender (or modifying any existing cash management requirement)
to provide for, among other things, the payment of Lender-approved operating
expenses and capital expenses prior to the payment of debt service on the
Additional Mezzanine Loan;

107



--------------------------------------------------------------------------------



 



               (j) Lender shall have received (i) such opinions of counsel to
Borrower as Lender may require, in form and content acceptable to Lender
(including a new non-consolidation opinion if one was required to be delivered
in connection with the Loan); and (ii) confirmation by each of the applicable
Rating Agencies that the incurrence of the Additional Mezzanine Loan will not
result in any qualification, withdrawal or downgrading of any existing ratings
of securities created in any applicable Securitization; and
               (k) Borrower shall have paid or reimbursed Lender for all of its
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred in connection with the foregoing.
          Notwithstanding anything herein to the contrary, none of BSCMI, Lender
or their respective Affiliates shall have any obligation to provide an
Additional Mezzanine Loan or any other financing.
          For purposes hereof, the following terms shall have the following
respective meanings:
          “Aggregate Debt Service Coverage Ratio” shall mean a ratio for the
applicable period in which:,

  (a)   the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, adjusted for a vacancy rate equal to the
greater of the actual vacancy rate, the market vacancy rate and an assumed
vacancy rate equal to five percent (5%), without deduction for (i) actual
management fees incurred in connection with the operation of the Property less
(A) management fees equal to the greater of (1) assumed management fees of four
percent (4%) of Gross Income from Operations or (2) the actual management fees
incurred, (B) Replacement Reserve Fund contributions equal to $47,544 per annum;
and (C) Rollover Reserve Fund contributions equal to $187,744 per annum; and    
(b)   the denominator is the Total Debt Service for such period assuming a
thirty (30) year amortization schedule (and calculated without regard to any
scheduled amortization paid under the Building Loan or the Project Loan, or the
Subordinate Financing, if applicable), plus all principal and interest payable
for such period under the Additional Mezzanine Loan (assuming the Additional
Mezzanine Loan had been fully advanced at the beginning of such period)
(provided, however, with respect to the Additional Mezzanine Loan, such ratio
shall be determined utilizing a debt service constant calculated with the
interest rate payable with respect to the Additional Mezzanine Loan and an
assumed amortization period of thirty (30) years).

108



--------------------------------------------------------------------------------



 



          “Permitted Mezzanine Lender” shall mean a Qualified Transferee.
          “Qualified Transferee” means (i) BSCMI or an Affiliate of BSCMI, or
(ii) one or more of the following:
     (A) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;
     (B) an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;
     (C) an institution substantially similar to any of the foregoing entities
described in clause (ii)(A), (ii)(B) or (ii)(F) that satisfies the Eligibility
Requirements;
     (D) any entity Controlled by, Controlling or under common Control with any
of the entities described in clause (i) or clause (ii)(A) or (ii)(C) above or
clause (ii)(F) below;
     (E) a Qualified Trustee in connection with (aa) a securitization of, or
(bb) the creation of collateralized debt obligations (“CDO”) secured by, or
(cc) a financing through an “owner trust” of, the Mezzanine Loan or any interest
therein (any of the foregoing, a “Securitization Vehicle”), provided, that
(1) one or more classes of securities issued by such Securitization Vehicle is
initially rated at least investment grade by each of the Rating Agencies which
assigned a rating to one or more classes of securities issued in connection with
a Securitization (it being understood that with respect to any Rating Agency
that assigned such a rating to the securities issued by such Securitization
Vehicle, a Rating Agency Confirmation will not be required in connection with a
transfer of the Additional Mezzanine Loan or any interest therein to such
Securitization Vehicle, except that if one or more classes of securities issued
in connection with a Securitization is rated by Moody’s, the transferee may not
rely on this clause (1) with respect to Moody’s); (2) in the case of a
Securitization Vehicle that is not a CDO, the special servicer of such
Securitization Vehicle has the Required Special Servicer Rating at the time of
Transfer and the related transaction documents for such Securitization Vehicle
require that any successor have the Required Special Servicer Rating (such
entity, an “Approved Servicer”) and such Approved Servicer is required to
service and administer such Additional Mezzanine Loan or any interest therein in
accordance with servicing arrangements for the assets held by the Securitization
Vehicle which require that such Approved Servicer act in accordance with a
servicing standard notwithstanding any contrary direction or instruction from
any other Person; or (3) in the case of a Securitization Vehicle that is a CDO,
the CDO Asset Manager and, if applicable, each Intervening Trust Vehicle that is
not administered and managed by a

109



--------------------------------------------------------------------------------



 



CDO Asset Manager which is a Qualified Transferee, are each a Qualified
Transferee under clauses (ii)(A), (B), (C), (D), (F) or (G) of this definition;
     (F) an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager acts as general partner, managing member or fund manager and at least
fifty percent (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more of the following: the Mezzanine
Lender, a Qualified Transferee, an institutional “accredited investor”, within
the meaning of Regulation D promulgated under the Securities Act of 1933, as
amended, and/or a “qualified institutional buyer” or both within the meaning of
Rule 144A promulgated under the Securities Exchange Act of 1934, as amended,
provided such institutional “accredited investors” or “qualified institutional
buyers” that are used to satisfy the 50% test set forth above in this clause (F)
satisfy the financial tests in clause (i) of the definition of Eligibility
Requirements; or
     (G) any Person for which the Rating Agencies have issued a Rating Agency
Confirmation with respect to such Transfer.
          “Eligibility Requirements” means, with respect to any Person, that
such Person (i) has total assets (in name or under management) in excess of
$650,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $250,000,000 and
(ii) is regularly engaged in the business of making or owning commercial real
estate loans or loans similar in type as the Mezzanine Loan or operating
commercial mortgage properties.
          “CDO Asset Manager” with respect to any Securitization Vehicle
(hereinafter defined) that is a CDO, shall mean the entity that is responsible
for managing or administering the Additional Mezzanine Loan (or any interest
therein) as an underlying asset of such Securitization Vehicle or, if
applicable, as an asset of any Intervening Trust Vehicle (including, without
limitation, the right to exercise any consent and control rights available to
the holder of the Additional Mezzanine Loan).
          “Intervening Trust Vehicle” shall mean with respect to any
Securitization Vehicle that is a CDO, a trust vehicle or entity which holds the
Additional Mezzanine Loan (or any interest therein) as collateral securing (in
whole or in part) any obligation or security held by such Securitization Vehicle
as collateral for the CDO.
          “Permitted Fund Manager” means any Person that on the date of
determination is not subject to a Proceeding and is either (i) a
nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, or (ii) an entity that is a
Qualified Transferee pursuant to clause (i) or clauses (ii)(A), (B), (C), (D) or
(G) of the definition thereof, in each case, which is investing through a fund
with committed capital of at least $250,000,000.
          “Qualified Trustee” means (i) a corporation, national bank, national
banking association or a trust company, organized and doing business under the
laws of any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to

110



--------------------------------------------------------------------------------



 



accept the trust conferred, having a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal or state
authority, (ii) an institution insured by the Federal Deposit Insurance
Corporation or (iii) an institution whose long-term senior unsecured debt is
rated either of the then in effect top two (2) rating categories of S&P and
either Fitch or Moody’s (provided, however, if the Loan has been securitized,
the rating requirement of any agency not a Rating Agency will be disregarded).
          “Required Special Servicer Rating” means a special servicer that
(i) has a rating of “CSS3” in the case of Fitch, (ii) is on the S&P’s select
servicer list as a “U.S. Commercial Mortgage Special Servicer” in the case of
S&P and (iii) in the case of Moody’s, such special servicer is acting as special
servicer in a commercial mortgage loan securitization that was rated by Moody’s
within the twelve (12) month period prior to the date of determination and
Moody’s has not downgraded or withdrawn the then-current rating on any class of
commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities. The requirement of any agency
not a Rating Agency shall be disregarded.
          “Rating Agency Confirmation” means a written affirmation from each of
the Rating Agencies that the credit rating of the Certificates assigned by such
Rating Agency immediately prior to the occurrence of the event with respect to
which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event. In the
event that no Certificates are outstanding or the Loan is not part of a
Securitization, any action that would otherwise require a Rating Agency
Confirmation shall instead require the consent of Lender. All fees and expenses
of the Rating Agencies incurred in connection with any Rating Agency
Confirmation required pursuant to this Agreement as the result of a request or
action of Borrower shall be paid by Borrower.

111



--------------------------------------------------------------------------------



 



          5.2.15 Guarantor. Notwithstanding anything to the contrary in the
organizational documents of Guarantor, Guarantor shall not dissolve unless and
until each of the following conditions have been satisfied: (i) an appropriate
winding down of and disposition of its assets and liabilities, satisfaction of
all claims, creditors and liabilities, and retention of adequate reserves to
satisfy future contingent liabilities, including, without limitation, its
liabilities under the Guaranty and the Environmental Indemnity; (ii) compliance
with all organizational and applicable Legal Requirements relating to
dissolution and winding up of Guarantor, and (iii) replacement of the Guarantor
with a replacement guarantor acceptable to Lender in its sole discretion and as
to which Lender has received a Rating Agency Confirmation.
ARTICLE VI.
INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
     Section 6.1 Insurance.
          6.1.1 Insurance Policies. Borrower, at its sole cost and expense,
shall obtain and maintain, or cause to be maintained, the following insurance
policies:
          (a) At all times prior to Completion of the Improvements and at any
time thereafter during which construction work is being performed at the
Property:
                    (A) Builder’s Risk “All Risk” insurance in such amount as
Lender shall require but in no event less than one hundred percent (100%) of the
replacement cost value of the completed Project Improvements, but excluding
foundations and any other improvements not subject to physical damage). Such
policy shall be written on a Builder’s Risk Completed Value Form (100%
non-reporting) or its equivalent and shall include, without limitation, coverage
for loss by testing, collapse, theft, flood, and earth movement. Such insurance
Policy shall also include coverage for:
     (i) Loss suffered with respect to materials, equipment, heating and air
conditioning machinery, machinery, and supplies, in each case owned by Borrower
or required to be insured by Borrower, whether on-site, in transit, or stored
offsite and with respect to temporary structures, hoists, sidewalks, retaining
walls, and underground property in each case owned by Borrower or required to by
insured by Borrower;
     (ii) Soft costs that are recurring costs, which shall include, without
limitation, delayed opening loss of income/revenue coverage for a period of
recovery of not less than twelve (12) months commencing from the date the
Project Improvements are as to be completed agreed to by Lender in its sole
discretion, as well as costs to reproduce plans, specifications, blueprints and
models in connection with any restoration following a casualty;
     (iii) Demolition, debris removal and increased cost of construction,
including, without limitation, increased costs arising out of changes in
applicable laws and codes; and

112



--------------------------------------------------------------------------------



 



     (iv) Operation of building laws.
                    (B) Borrower shall cause the Borrower’s Architect to obtain
and maintain Architect’s or Professional Liability insurance during the period
commencing on the date of the Architect’s Contract respectively, and expiring no
earlier than five (5) years after the Completion of the Improvements. Such
insurance shall be in an amount equal to at least $1,000,000 per claim or as
otherwise acceptable to Lender.
                    (C) Commercial General Liability insurance (vacant building)
naming Lender as an additional insured with a minimum liability of $10,000,000
including “Umbrella Liability,” of like amount per occurrence and in the
aggregate per location.
                    (D) Workers Compensation, Employer’s Liability coverage and
Disability insurance as required by law covering Borrower.
                    (E) Prior to or simultaneously with its entering into the
General Contractor’s Agreement, Borrower shall, or shall cause the General
Contractor to, obtain and maintain Commercial General Liability coverage,
including, without limitation, products and completed operations and containing
no “X”, “C”, “U” exclusion if excavation and/or demolition is to be provided,
and Automobile Liability insurance with no less than $10,000,000 in limits per
occurrence and in the aggregate per project through primary and umbrella
liability coverages. Such insurance shall name Borrower as the insured and
Lender as additional insured. Borrower shall also require that all Contractors
cause all of their respective subcontractors to maintain similar coverage with
limits of no less than $1,000,000 per occurrence and shall include Borrower and
Lender as additional insureds. All Persons engaged in work on the improvements
at the Property shall maintain statutory Workers Compensation and Disability
insurance in force for all workers on the job. The liability insurance to be
maintained by Borrower and/or the General Contractor pursuant to this subsection
(E) shall include coverage for products and completed operations and coverage
for construction defects for a period of five (5) years after Completion of the
Improvements.
          (b) At all times after Completion of the Improvements:
          (i) comprehensive all risk insurance (“Special Form”) including, but
not limited to, loss caused by any type of windstorm or hail on the Improvements
and the Personal Property, (A) in an amount equal to one hundred percent (100%)
of the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation, but the
amount shall in no event be less than the outstanding principal balance of the
Loan; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (C) providing for no deductible in excess of
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) for all such insurance
coverage excluding windstorm and earthquake and (D) if any of the Improvements
or the use of the Property shall at any time constitute legal non-conforming
structures or uses, coverage for loss due to operation of law in an amount equal
to the full Replacement Cost, coverage for demolition costs and coverage for
increased costs of construction. In

113



--------------------------------------------------------------------------------



 



addition, Borrower shall obtain: (x) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the outstanding principal balance of the Note or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended or such greater amount as Lender
shall require and (y) earthquake insurance in amounts and in form and substance
satisfactory to Lender in the event the Property is located in an area with a
high degree of seismic activity;
          (ii) business income insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Property (as reduced to
reflect expenses not incurred during a period of Restoration) for a period of at
least eighteen (18) months after the date of the Casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross revenues from the Property for
the succeeding eighteen (18) month period. Notwithstanding the provisions of
Section 2.7.1 hereof, all proceeds payable to Lender pursuant to this subsection
shall be held by Lender and shall be applied to the obligations secured by the
Loan Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance; and
          (iii) comprehensive boiler and machinery insurance, if steam boilers
or other pressure-fixed vessels are in operation, in amounts as shall be
reasonably required by Lender on terms consistent with the commercial property
insurance policy required under subsection (i) above.
          (c) At all times during the term of the Loan:
          (i) commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and 00/100 Dollars ($2,000,000.00)
in the aggregate and One Million and 00/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate and (C) to cover at least

114



--------------------------------------------------------------------------------



 



the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written contracts and (5) contractual liability
covering the indemnities contained in Article 9 of the Mortgage to the extent
the same is available;
          (ii) automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of One Million Dollars and 00/100 Dollars ($1,000,000.00);
          (iii) worker’s compensation and employee’s liability subject to the
worker’s compensation laws of the applicable state;
          (iv) umbrella and excess liability insurance in an amount not less
than Fifty Million and 00/100 Dollars ($50,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (v) above, including, but not limited to, supplemental coverage for
employer liability and automobile liability, which umbrella liability coverage
shall apply in excess of the automobile liability coverage in clause (ii) above;
          (v) Insurance covering the decrease or diminution in value of the
Property resulting from the enforcement of any law, building code, zoning
regulation or other Legal Requirement or act of any Governmental Authority to
the extent that the Property cannot legally be restored to a condition that
existed prior to the Casualty (which insurance shall be in a stipulated sum
amount reasonably acceptable to Lender in its sole discretion);
          (vi) the insurance required under this Sections 6.1(a)(A) and
6.1(b)(i) above shall cover perils of terrorism and acts of terrorism and
Borrower shall maintain insurance for loss resulting from perils and acts of
terrorism on terms (including amounts) consistent with those required under
Sections 6.1(a)(A) and 6.1(b)(i) above at all times during the term of the Loan;
and
          (vii) upon sixty (60) days written notice, such other reasonable
insurance, including, but not limited to, sinkhole or land subsidence insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located.
          (d) Intentionally Omitted.
          (e) All insurance provided for in this Section 6.1 shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and, to the extent not specified above, shall be
subject to the approval of Lender as to deductibles, loss payees and insureds.
The Policies described in Section 6.1 hereof (other than those strictly limited
to liability protection) shall designate Lender as loss payee. Not less than
fifteen (15) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies and
within thirty (30) days after commencement of the new or

115



--------------------------------------------------------------------------------



 



renewal Policy evidence satisfactory to Lender of payment of the premiums due
thereunder (the "Insurance Premiums”), shall be delivered by Borrower to Lender.
          (f) Prior to the renewal or replacement of any Policy (the “Existing
Policy”), any required insurance may be procured under a blanket insurance
Policy covering the Property and other properties or assets of Borrower or its
affiliates, provided that any such blanket insurance Policy shall specifically
allocate to the Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only the Property in compliance with the provisions of this
Article VI. Lender, in its reasonable discretion, shall determine whether such
blanket Policies provide sufficient limits of insurance.
          (g) Unless otherwise specified, all Policies of insurance provided for
or contemplated by this Article VI shall, in the case of property damage,
builder’s risk, boiler and machinery, flood and earthquake insurance, name
Borrower as the insured and Lender (for the ratable benefit of Lenders and their
successors and/or assigns) as the additional insured and shall contain a
so-called New York standard non-contributing mortgagee clause or its equivalent
in favor of Lender (including Lender as mortgagee and loss payee) providing that
the loss thereunder shall be payable to Lender for the ratable benefit of
Lenders and providing thirty (30) days’ advance notice of cancellation to
Lender.
          (h) All Property insurance also shall include a co-insurance waiver
and Agreed Amount Endorsement. The amount of any deductible under any Policy
must be reasonably acceptable to Lender. Without the Lender’s prior written
consent, Borrower shall not name any Person other than the Lender, as loss
payee, as it pertains to the Property, nor shall Borrower carry separate or
additional insurance coverage covering the improvements at the Property
concurrent in form or contributing in the event of loss with that required by
this Agreement or; provided that, if blanket policies are obtained, this
sentence shall not apply to property covered by such blanket policies other than
the improvements at the Property and such tenant improvements and betterments
that Borrower is required to insure pursuant to the applicable Lease.
          (i) Each Policy shall contain a provision whereby the insurer:
(i) agrees that such Policy shall not be canceled or terminated, the coverage,
deductible, and limits of such Policy shall not be modified, other provisions of
such Policy shall not be modified if such Policy, after giving effect to such
modification, would not satisfy the requirements of this Agreement, and such
Policy shall not be so modified, canceled or fail to be renewed, without in each
case, at least thirty (30) days prior written notice to Lender, (ii) waives any
right to claim any Insurance Premiums and commissions against Lender or any
Lender, provided that the Policy need not waive the requirement that the
Insurance Premiums be paid in order for a claim to be paid to the insured and
(iii) provides that Lender is permitted to make payments to effect the
continuation of such policy upon notice of cancellation due to non-payment of
premiums. In the event any Policy (except for general public and other liability
and Workers Compensation insurance) shall contain breach of warranty provisions,
such Policy shall not be invalidated by and shall insure Lender for the benefit
of Lenders regardless of (A) any act, failure to act or negligence of or
violation of warranties, declarations or conditions contained in such Policy by
any named insured, (B) the occupancy or use of the Property for purposes more
hazardous than permitted by

116



--------------------------------------------------------------------------------



 



the terms thereof, or (C) any foreclosure or other action or proceeding taken by
Lender pursuant to any provision of the Mortgage or any other Loan Document.
          (j) Borrower shall pay the Insurance Premiums for the Policies as the
same become due and payable. Borrower shall deliver to Lender certified copies
of the Policies required to be maintained pursuant to this Article VI; provided,
however, Lender shall not be deemed by reason of the custody of such Policies to
have knowledge of the contents thereof. Borrower also shall deliver to Lender
within ten (10) days after Lender’s request, a statement setting forth the
particulars as to all such Policies, indicating that all Insurance Premiums due
thereon have been paid and that the same are in full force and effect. Not later
than fifteen (15) days prior to the expiration date of each Policy, Borrower
shall deliver to Lender a certificate of insurance evidencing renewal of
coverage as required herein. Not later than thirty (30) days after the renewal
or replacement of each of the Policies, Borrower shall deliver to Lender
evidence of payment of Insurance Premiums for such renewal or replacement
Policies satisfactory to the Lender and not later than sixty (60) days after the
renewal or replacement of each of the Policies, Borrower shall deliver to Lender
an original or certified copy (as required pursuant to this paragraph) of a
renewal or replacement Policy or Policies.
          (k) If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is maintained in full force and effect, Lender
shall have the right (but not the obligation), upon notice to Borrower, to take
such action as Lender deems necessary to protect Lenders’ interest in the
Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate after three
(3) Business Days notice to Borrower if prior to the date upon which any such
coverage will lapse or at any time Lender deems necessary (regardless of prior
notice to Borrower) to avoid the lapse of any such coverage. All Insurance
Premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Building Loan Mortgage and shall
bear interest at the Default Rate.
          (l) In the event of foreclosure of the Building Loan Mortgage and/or
the Project Loan Mortgage or other transfer of title to the Property in
extinguishment in whole or in part of the Total Debt, all right, title and
interest of Borrower in and to the Policies that are not blanket Policies then
in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.
     6.1.2 Insurance Company. The Policies shall be issued by financially sound
and responsible insurance companies authorized to do business in the state in
which the Property is located and having a claims paying ability rating of
“A/VII” or better by A.M. Best Company, Inc. and “A- or better (and the
equivalent thereof) by at least two (2) of the Rating Agencies rating the
Securities (one of which shall be S&P if they are rating the Securities and one
of which will be Moody’s if they are rating the Securities), or if only one
(1) Rating Agency is rating the Securities, then only by such Rating Agency.

117



--------------------------------------------------------------------------------



 



     Section  6.2Casualty and Condemnation.
          6.2.1 Casualty. The term “Net Proceeds” for purposes of this Agreement
shall mean: (i) the net amount of all insurance proceeds received by Lender
pursuant to Section 6.1.1 (b)(1), (b)(iii), (c)(ii) and (c)(iv) as a result of
such damage or destruction, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be. If the Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a "Casualty”), Borrower shall give
prompt notice of such Casualty to Lender and Borrower shall promptly commence
and diligently prosecute to completion the repair and restoration of the
Property as nearly as possible to the condition the Property was in immediately
prior to such Casualty with such alterations as may be reasonably approved by
Lender (a “Restoration”) and otherwise in accordance with this Agreement.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by the Net Proceeds. Lender may, but shall not be obligated to, make
proof of loss if not made promptly by Borrower. In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement, which approval shall not be unreasonably
withheld or delayed) with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than One Million
and 00/100 Dollars ($1,000,000.00) and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation.
          6.2.2 Condemnation. Borrower shall give Lender prompt notice of any
actual or threatened commencement of any proceeding for the Condemnation by any
Governmental Authority of all or any part of the Property and shall deliver to
Lender a copy of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by Lender to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any Condemnation, Borrower shall continue to pay the Total Debt
at the time and in the manner provided for its payment in the Building Loan Note
and the Project Loan Note and in this Agreement and the Project Loan Agreement.
Lenders shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive out of the Award
interest and additional interest (if any) at the rate or rates provided in this
Agreement or in the Building Loan Note or in the Project Loan Agreement or in
the Project Loan Note, as applicable and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
If the Property or any portion thereof is taken by any Governmental Authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property pursuant to this Section 6.2 and otherwise comply with the provisions
of hereof. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Building Loan Note or the Project Loan Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Total Debt. Notwithstanding anything contained in
this Section 6.2 or this Agreement to the contrary, Lender may, in its sole
discretion, elect to (y) apply the net proceeds of any Condemnation

118



--------------------------------------------------------------------------------



 



Proceeds (after deduction of Lender’s reasonable costs and expenses, if any, in
collecting the same) in reduction of the Total Debt in such order and manner as
Lender may elect, whether due or not, or (z) make the proceeds available to
Borrower for the restoration or repair of the Property. Any implied covenant in
this Agreement restricting the right of Lender to make such an election is
waived by Borrower. If the Condemnation Proceeds are made available to Borrower
for restoration or repair, the Condemnation Proceeds shall be disbursed upon
satisfaction of and in accordance with the terms and conditions set forth in
this Section 6.2.
          6.2.3 Application of Net Proceeds.
          (a) Minor Casualty or Condemnation. If a Casualty or Condemnation has
occurred to the Property, Borrower’s right, title and interest in and to all
Proceeds are, except as otherwise herein provided, hereby assigned by Borrower
to Lender and all Net Proceeds shall, except as otherwise herein provided, be
paid to Lender. Borrower shall, in good faith and in a commercially reasonable
manner, file and prosecute the adjustment, compromise or settlement of any claim
for Proceeds and, subject to Borrower’s right to receive the direct payment of
any Net Proceeds as herein provided, will cause the same to be paid directly to
Lender to be held and applied in accordance with the provisions of this
Agreement. Except upon the occurrence and during the continuance of an Event of
Default, Borrower may settle any insurance claim with respect to Net Proceeds
which do not One Million and 00/100 Dollars ($1,000,000.00) (the “Restoration
Threshold”). Whether or not an Event of Default shall have occurred and be
continuing, Lender shall have the right to approve, such approval not to be
unreasonably withheld, any settlement which would in Lender’s reasonable
judgment result in Net Proceeds which exceed the Restoration Threshold and
Borrower shall deliver or cause to be delivered to Lender all instruments
reasonably requested by Lender to permit such approval. Borrower shall pay all
reasonable out-of-pocket costs, fees and expenses incurred by Lender on behalf
of Lenders (including all reasonable attorneys’ fees and expenses, the
reasonable fees of insurance experts and adjusters and reasonable costs incurred
in any litigation or arbitration), and interest thereon at the Default Rate to
the extent not paid within fifteen (15) Business Days after delivery of a
request for reimbursement by Lender, accompanied by reasonable back-up
documentation, in connection with the settlement of any claim for Proceeds and
the seeking and obtaining of any payment on account thereof in accordance with
the foregoing provisions. If any Proceeds are received by Borrower and may be
retained by Borrower pursuant to this Section 6.2, such Proceeds shall, until
the completion of the related Work, be held in trust for Lender for the ratable
benefit of Lenders and shall be segregated from other funds of Borrower to be
used to pay for the cost of the Restoration in accordance with the terms hereof,
and to the extent such Proceeds exceed the Restoration Threshold, such Proceeds
shall be forthwith paid directly to and held by Lender to be applied or
disbursed in accordance with this Article VI. If an Event of Default shall have
occurred and be continuing, or if Borrower fails to file any insurance claim for
a period of fifteen (15) Business Days, or to prosecute same with commercially
reasonable diligence following Borrower’s receipt of written notice to do so
from Lender, Borrower hereby irrevocably empowers Lender, in the name of
Borrower as its true and lawful attorney-in-fact, to file and prosecute such
claim (including settlement thereof) with counsel satisfactory to Lender and to
collect and to make receipt for any such payment, all at Borrower’s expense
(including payment of interest at the Default Rate for any amounts advanced by
Lender pursuant to this sentence). Notwithstanding anything to the contrary set
forth in this Agreement, but excluding all situations requiring prepayment of
the Note, to the extent any Proceeds (either singly or when

119



--------------------------------------------------------------------------------



 



aggregated with all other then unapplied Proceeds with respect to the Property)
do not exceed the Restoration Threshold, such Proceeds are to be paid directly
to Borrower to be applied to restoration of the Property in accordance with the
terms hereof. As soon as reasonably practicable after receipt of the Net
Proceeds Borrower shall commence and satisfactorily complete with due diligence:
(x) the Completion of the Improvements in accordance with the terms of this
Agreement, if such Casualty or Condemnation occurs prior to the Completion of
the Improvements; of (y) the Restoration in accordance with the terms of this
Agreement, if such Casualty or Condemnation occurs after the Completion of the
Improvements.
          6.2.4 Major Casualty or Condemnation.
          (a) If a Casualty or Condemnation has occurred to the Property,
Borrower shall commence and satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement and the Project Loan
Agreement. If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration, or Completion of the
Improvements, as applicable, is equal to or greater than the Restoration
Threshold, Lender shall make the Net Proceeds available for the Restoration,
provided that each of the following conditions are met:
                    (A) If the Casualty or Condemnation occurs prior to the
Completion of the Improvements:
     (i) No Event of Default shall have occurred and be continuing;
     (ii) Lender is reasonably satisfied that the Net Proceeds plus any Advances
available under this Building Loan Agreement and Project Loan Agreement is
sufficient to cause the Completion of the Improvements and pay all
Project-Related Costs to be incurred in connection therewith;
     (iii) Lender shall be reasonably satisfied that Completion of the
Improvements will be achieved on or prior to the Required Completion Date as
such date may be extended by Force Majeure (which may include the Casualty
giving rise to the Net Proceeds).
                    (B) If the Casualty or Condemnation occurs following the
Completion of the Improvements:
     (i) No Event of Default shall have occurred and be continuing;
     (ii) In the event the Net Proceeds are Insurance Proceeds, less than
thirty-five percent (35%) of the total floor area of the Improvements at the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (B) in the event the Net Proceeds are Condemnation :Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is the subject of the Condemnation;

120



--------------------------------------------------------------------------------



 



     (iii) Leases demising in the aggregate a percentage amount equal to or
greater than the Rentable Space Percentage of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be, and Borrower and/or Tenant,
as applicable under the respective Lease, will make all necessary repairs and
restorations thereto at their sole cost and expense. The term “Rentable Space
Percentage” shall mean (1) in the event the Net Proceeds are Insurance Proceeds,
a percentage amount equal to ninety percent (90%) and (2) in the event the Net
Proceeds are Condemnation Proceeds, a percentage amount equal to ninety percent
(90%);
     (iv) Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be) and Borrower and shall diligently
pursue the same to satisfactory completion;
     (v) Lender shall be satisfied that any operating deficit, including all
scheduled all payments of principal and interest under the Note which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be paid during the
period required for Restoration from (A) the Net Proceeds, (B) the insurance
coverage referred to in Section 6.1.1(b)(ii) hereof, if applicable, or (C) other
funds of Borrower;
     (vi) Lender shall be satisfied that the Restoration will be achieved, on or
before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) such time as may be required under applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or to as nearly as possible the condition
it was in immediately prior to such Condemnation, as applicable or (C) the
expiration of the insurance coverage referred to above;
     (vii) The Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
     (viii) The Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements; and
     (ix) Such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to the Property or the related Improvements
     (x) the Debt Service Coverage Ratio for the Property, after giving effect
to the Restoration, shall be equal to or greater than 1.15 to 1.00;

121



--------------------------------------------------------------------------------



 



     (xi) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and
     (xii) the Net Proceeds together with any Cash or Cash Equivalent deposited
by Borrower with Lender are sufficient in Lender’s discretion to cover the cost
of the Restoration.
          (b) The Net Proceeds shall be paid directly to Lender and held by
Lender in an interest-bearing account and, until disbursed in accordance with
the provisions of this Section 6.2.4 shall constitute additional security for
the Total Debt and the Other Obligations under the Loan documents.
          (c) Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all requirements set forth in
Section 6.2.4(a) have been satisfied, (B) all relevant conditions to the making
of Advances of the Building Loan shall have been satisfied with respect to
disbursements of Net Proceeds for Restoration as though such disbursements were
of Loan Proceeds rather than Net Proceeds, it being understood however that
disbursements of Net Proceeds shall not be deemed to be advances of the Loan,
(C) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (D) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other Liens of any nature whatsoever on the
Property arising out of the Restoration which have not either been fully bonded
to the satisfaction of Lender and discharged of record or in the alternative
fully insured to the satisfaction of Lender by the Title Company issuing the
Title Insurance Policy.
          (d) All plans and specifications required in connection with the
Restoration shall be subject to prior approval by Lender and by an independent
architect selected by Lender (which shall be the Construction Consultant if the
Casualty or Condemnation occurs prior to the Completion of the Improvements)
(the “Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to approval by Lender and the Casualty
Consultant. All costs and expenses incurred by Lender in connection with
recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s reasonable fees and disbursements, shall be paid by
Borrower.
          (e) In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term "Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in

122



--------------------------------------------------------------------------------



 



no event, and notwithstanding anything to the contrary set forth above, be less
than the amount actually held back by Borrower from contractors, subcontractors
and materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 6.2 and all
applicable Legal Requirements and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the Title Company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
          (f) Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.
          (g) If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.2.4 shall constitute additional security for the Debt.
          (h) The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.2.4, and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be deposited in the Cash
Management Account to be disbursed in accordance with the Cash Management
Agreement provided no Event of Default shall have occurred and shall be
continuing under any of the Loan Documents.
          (i) All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to this Article VI may be retained and applied by Lender toward the payment of
the Total Debt in accordance with Section

123



--------------------------------------------------------------------------------



 



2.4.2 whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion.
     Section 6.3 Application of Net Proceeds. Upon the occurrence and
continuation of an Event of Default, Lender, at its option, may withdraw all the
Net Proceeds or the undisbursed balance thereof and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender and may apply the such
Net Proceeds and Net Proceeds Deficiency either to the payment of Restoration or
to payment of the Total Debt in such order, proportion and priority as Lender
may determine in its sole discretion. Lender’s right to withdraw and apply such
Net Proceeds and Net Proceeds Deficiency shall be in addition to all other
rights and remedies provided to Lender under the Building Loan Documents.
ARTICLE VII.
RESERVE FUNDS
     Section 7.1 Tax and Insurance Escrow Fund. On the date hereof, Borrower
shall pay or cause to be paid, all Taxes, Insurance Premiums and Other Charges
that will be payable on or prior to January 2, 2008. Simultaneously with the
Initial Advance, Borrower shall deposit with Lender an amount (the “Initial Tax
and Insurance Escrow Deposit”) equal to the Taxes, Insurance Premiums and Other
Charges that Lender estimates will be payable from and after the date of the
Initial Advance through and including the date that the Second Tax and Insurance
Escrow Deposit is payable, which shall be funded from the Project Loan Advance.
At least thirty (30) day prior to the first anniversary of the date hereof,
Borrower shall deposit with Lender an amount (the “Second Tax and Insurance
Escrow Deposit”) equal to the Taxes, Insurance Premiums and Other Charges that
Lender estimates will be payable from and after the first anniversary of the
date hereof through and including the last day of the Construction Term. Subject
to the terms and conditions of the Project Loan Agreement concerning Advances,
the Second Tax and Insurance Escrow Deposit shall be funded from an Advance of
like amount under the Project Loan. Simultaneously with the Final Advance,
Borrower shall pay to Lender an amount that, when added to the amounts payable
under the next sentence, will be sufficient to accumulate with Lender sufficient
funds to pay all Taxes and Other Charges payable on the next due date thereof at
least thirty (30) days prior to their respective due dates, and to pay all
Insurance Premiums that Lender estimates will be payable for the next renewal of
the coverage afforded by the Policies upon the expiration thereof at least
thirty (30) days prior to the expiration of the Policies. In addition, Borrower
shall pay to Lender (or shall cause Lender to advance) on each Payment Date
occurring after the Construction Term (a) one-twelfth (1/12) of the Taxes and
Other Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). The Tax and Insurance
Escrow Fund and the Monthly Debt Service Payment Amount, shall be added together
and shall be paid as an aggregate sum by Borrower to

124



--------------------------------------------------------------------------------



 



Lender. Lender will apply the Tax and Insurance Escrow Fund to payments of Taxes
and Insurance Premiums required to be made by Borrower pursuant to Section 5.1.2
hereof and under the Mortgage. In making any payment relating to the Tax and
Insurance Escrow Fund, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Fund shall exceed the amounts due for Taxes,
Other Charges and Insurance Premiums pursuant to Section 5.1.2 hereof, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Tax and Insurance Escrow Fund.
Any amount remaining in the Tax and Insurance Escrow Fund after the Debt has
been paid in full shall be returned to Borrower. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments (or, if such
determination is made during the Construction Term, Borrower shall deposit the
full amount of such deficiency within 5 days of such notice) to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
thirty (30) days prior to expiration of the Policies, as the case may be.
Notwithstanding the foregoing, Borrower’s obligation to make monthly deposits
with Lender for Insurance Premiums shall be suspended for so long as no Event of
Default has occurred and is continuing and Borrower provides Lender with written
evidence reasonably satisfactory to Lender that all insurance coverages required
to be maintained by Borrower pursuant to the terms of this Agreement are being
maintained in full force and effect through one or more blanket insurance
policies (provided that any such blanket insurance policies provide the same
level of coverage which would otherwise be provided by a stand-alone policy).
Borrower shall provide evidence reasonably acceptable to Lender on an annual
basis thirty (30) days prior to the expiration of the existing insurance that
the insurance has been renewed and will provide notice of cancellation for
non-payment. In the event Borrower fails to provide such evidence or an Event of
Default occurs, however, Borrower will thereafter be required to make deposits
with Lender for Insurance Premiums as provided herein.
     Section 7.2 Interest Reserve.
          7.2.1 Deposit of Interest Reserve Funds. Simultaneously with the
Initial Advance, Borrower shall deposit the sum of $5,970,398.00 with Lender
(the “Initial Interest Reserve Deposit”), which shall be funded from the Initial
Advance of the Project Loan. In addition, pursuant to Section 5.1.28(d),
Borrower may be obligated to deposit an Additional Interest Reserve Deposit and
in the event that Lender determines in its sole discretion that the Interest
Reserve Funds on deposit in the Interest Reserve Account are insufficient,
Borrower shall deposit with Lender an amount equal to the deficiency in the
Interest Reserve Funds as determined by Lender (each an “Interest Reserve
Deposit”, each such amount so deposited shall hereinafter be referred to as the
“Interest Reserve Fund”). The account in which the Interest Reserve Fund are
held shall hereinafter be referred to as Borrower’s “Interest Reserve Account”.
In lieu of making the Interest Reserve Deposits with Lender, Borrower shall have
the right to deliver to Lender an irrevocable Letter of Credit acceptable to
Lender in the amount of the Interest Reserve Deposit.

125



--------------------------------------------------------------------------------



 



          7.2.2 Release of Interest Reserve Funds. Provided no Event of Default
or monetary Default exists and no amounts remain available for Advance under the
Interest Reserve Line Item of the Project Loan Budget, on each Payment Date,
Lender shall apply the Interest Reserve Funds to payments of the Monthly Debt
Service Payment due on such date.
          7.2.3 Application of Interest Reserve Funds. Upon the occurrence of an
Event of Default, Lender, at its option, may withdraw all the Interest Reserve
Funds and if Lender does so, shall apply the Interest Reserve Funds either to
the payment of interest due on the Loan or toward payment of the Total Debt in
such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Interest Reserve Funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.
     Section 7.3 Replacements and Replacement Reserve.
          7.3.1 Replacement Reserve Fund. From and after Completion of the
Improvements, Borrower shall pay to Lender on each Payment Date an amount equal
to $3,962.00 (the “Replacement Reserve Monthly Deposit”) for replacements and
repairs required to be made to the Property (collectively, the “Replacements”).
Amounts so deposited shall hereinafter be referred to as Borrower’s "Replacement
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as Borrower’s “Replacement Reserve Account”. Lender may reassess
its estimate of the amount necessary for the Replacement Reserve Fund from time
to time, and may increase the monthly amounts required to be deposited into the
Replacement Reserve Fund upon thirty (30) days notice to Borrower if Lender
determines in its reasonable discretion that an increase is necessary to
maintain the proper maintenance and operation of the Property. Notwithstanding
the foregoing, Borrower shall not be required to deposit any portion of the
Replacement Reserve Monthly Deposit which would cause the amount then on deposit
in the Replacement Reserve, as determined by Lender, to exceed $236,280 (the
“Replacement Reserve Cap”). When the Replacement Reserve Funds on deposit in the
Replacement Reserve Account equals or exceeds the Replacement Reserve Cap,
Borrower may cease making Replacement Reserve Monthly Deposits to the
Replacement Reserve Fund. If at any time thereafter the amount of the
Replacement Reserve funds on deposit in the Replacement Reserve Account is less
than the Replacement Reserve Cap, then Borrower shall recommence and continue
making Replacement Reserve Monthly Deposits to the Replacement Reserve Funds,
until the amount of Replacement Reserve Funds on deposit in the Replacement
Reserve Account equal or exceed the Replacement Reserve Cap.
          7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall
make disbursements from the Replacement Reserve Account to pay Borrower only for
the costs of the Replacements. Lender shall not be obligated to make
disbursements from the Replacement Reserve Account to reimburse Borrower for the
costs of routine maintenance to the Property, replacements of inventory or for
costs which are a Tenant’s obligation.
          (b) Lender shall, upon written request from Borrower and satisfaction
of the requirements set forth in this Section 7.3.2, disburse to Borrower
amounts from the Replacement Reserve Account necessary to pay for the actual
approved costs of Replacements or to reimburse Borrower therefor, upon
completion of such Replacements (or, upon partial completion in the

126



--------------------------------------------------------------------------------



 



case of Replacements made pursuant to Section 7.3.2(e) hereof) as determined by
Lender. In no event shall Lender be obligated to disburse funds from the
Replacement Reserve Account if a Default or an Event of Default exists.
          (c) Each request for disbursement from the Replacement Reserve Account
shall be in a form specified or approved by Lender and shall specify (i) the
specific Replacements for which the disbursement is requested, (ii) the quantity
and price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts. Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested. Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.
          (d) Borrower shall pay all invoices in connection with the
Replacements with respect to which a disbursement is requested prior to
submitting such request for disbursement from the Replacement Reserve Account
or, at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement. In the case
of payments made by joint check, Lender may require a waiver of lien from each
Person receiving payment prior to Lender’s disbursement from the Replacement
Reserve Account. In addition, as a condition to any disbursement, Lender may
require Borrower to obtain lien waivers from each contractor, supplier,
materialman, mechanic or subcontractor who receives payment in an amount equal
to or greater than Twenty-Five Thousand and 00/100 Dollars ($25,000.00) for
completion of its work or delivery of its materials. Any lien waiver delivered
hereunder shall conform to the requirements of applicable law and shall cover
all work performed and materials supplied (including equipment and fixtures) for
the Property by that contractor, supplier, subcontractor, mechanic or
materialman through the date covered by the current reimbursement request (or,
in the event that payment to such contractor, supplier, subcontractor, mechanic
or materialmen is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous release of funds request).
          (e) If (i) the cost of a Replacement exceeds Twenty-Five Thousand and
00/100 Dollars ($25,000.00), (ii) the contractor performing such Replacement
requires periodic payments pursuant to terms of a written contract, and
(iii) Lender has approved in writing in advance such periodic payments, a
request for reimbursement from the Replacement Reserve Account may be made after
completion of a portion of the work under such contract, provided (A) such
contract requires payment upon completion of such portion of the work, (B) the
materials for which the request is made are on site at the Property and are
properly secured or

127



--------------------------------------------------------------------------------



 



have been installed in the Property, (C) all other conditions in this Agreement
for disbursement have been satisfied, (D) funds remaining in the Replacement
Reserve Account are, in Lender’s judgment, sufficient to complete such
Replacement and other Replacements when required, and (E) if required by Lender,
each contractor or subcontractor receiving payments under such contract shall
provide a waiver of lien with respect to amounts which have been paid to that
contractor or subcontractor.
          (f) Borrower shall not make a request for disbursement from the
Replacement Reserve Account more frequently than once in any calendar month and
(except in connection with the final disbursement) the total cost of all
Replacements in any request shall not be less than Ten Thousand and 00/100
Dollars ($10,000.00).
          7.3.3 Performance of Replacements. (a) Borrower shall make
Replacements when required in order to keep the Property in condition and repair
consistent with other first class, mixed use retail and self-storage facilities
in the same market segment in the metropolitan area in which the Property is
located, and to keep the Property or any portion thereof from deteriorating.
Borrower shall complete all Replacements in a good and workmanlike manner as
soon as practicable following the commencement of making each such Replacement.
          (b) Lender reserves the right, at its option, to approve all contracts
or work orders over Twenty-five Thousand and 00/100 Dollars ($25,000.00) with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Replacements. Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender.
          (c) In the event Lender determines in its reasonable discretion that
any Replacement is not being performed in a workmanlike or timely manner or that
any Replacement has not been completed in a workmanlike or timely manner, after
notice and a reasonable period to cure, Lender shall have the option to withhold
disbursement for such unsatisfactory Replacement and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement, upon reasonable prior notice to Borrower and to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.
          (d) In order to facilitate Lender’s completion or making of such
Replacements pursuant to Section 7.3.3(c) above, Borrower grants Lender the
right to enter onto the Property and perform any and all work and labor
necessary to complete or make such Replacements and/or employ watchmen to
protect the Property from damage. All sums so expended by Lender, to the extent
not from the Replacement Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgage. For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake such Replacements in
the name of Borrower. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked. Borrower empowers said
attorney-in-fact as follows: (i) to use any funds in the Replacement Reserve
Account for the purpose of making or completing such Replacements; (ii) to make
such additions, changes and corrections to such Replacements as shall be
necessary or desirable to complete such Replacements; (iii) to employ such
contractors, subcontractors, agents, architects

128



--------------------------------------------------------------------------------



 



and inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of such
Replacements, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.
          (e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible
for making or completing any Replacements; (ii) require Lender to expend funds
in addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
          (f) Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties making Replacements pursuant to this Section 7.3.3
to enter onto the Property during normal business hours (subject to the rights
of tenants under their Leases) to inspect the progress of any Replacements and
all materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3. Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.
          (g) Lender may require an inspection of the Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.
          (h) The Replacements and all materials, equipment, fixtures, or any
other item comprising a part of any Replacement shall be constructed, installed
or completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).
          (i) Before each disbursement from the Replacement Reserve Account,
Lender may require Borrower to provide Lender with a search of title to the
Property effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s liens or other liens of any nature have been placed
against the Property since the date of recordation of the related Mortgage and
that title to the Property is free and clear of all Liens (other than the lien
of the related Mortgage and any other Liens previously approved in writing by
Lender, if any).

129



--------------------------------------------------------------------------------



 



          (j) All Replacements shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.
          (k) In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.
          7.3.4 Failure to Make Replacements. (a) It shall be an Event of
Default under this Agreement if Borrower fails to comply with any provision of
this Section 7.3 and such failure is not cured within thirty (30) days after
notice from Lender. Upon the occurrence of such an Event of Default, Lender may
use the Replacement Reserve Fund (or any portion thereof) for any purpose,
including but not limited to completion of the Replacements as provided in
Section 7.3.3, or for any other repair or replacement to the Property or toward
payment of the Total Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply the
Replacement Reserve Fund shall be in addition to all other rights and remedies
provided to Lender under this Agreement and the other Loan Documents.
          (a) Nothing in this Agreement shall obligate Lender to apply all or
any portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Total Debt or in any specific order or priority.
          7.3.5 Balance in the Replacement Reserve Account. The insufficiency of
any balance in the Replacement Reserve Account shall not relieve Borrower from
its obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
     Section 7.4 Punch List and Deferred Maintenance Reserve.
          7.4.1 Establishment of Deferred Maintenance Reserve. In the event
that, following the Completion of the Improvements but prior to the Final
Advance, Lender determines that any Punch List Items remain to be completed or
if Lender determines that any condition (a “Deferred Maintenance Condition”)
exists at the Property which requires maintenance or correction, Borrower shall
deposit with Lender an amount equal to 150% of Lender’s good faith estimate of
the cost to perform any Punch List Items plus 125% of Lender’s good faith
estimate of the cost of performing such Deferred Maintenance Condition (the
“Punch List and Deferred Maintenance Reserve Deposit”, such amounts so deposited
shall hereinafter be referred to as the “Punch List and Deferred Maintenance
Reserve Funds”).
          7.4.2 Performance of Punch List Items and Deferred Maintenance.
Borrower shall correct the Punch List Items and Deferred Maintenance Conditions
in a diligent, workmanlike manner and shall complete the same within a
reasonable time period. Upon the

130



--------------------------------------------------------------------------------



 



request of Borrower from time to time (but not more often than once per calendar
month), Lender shall cause disbursements to Borrower from the Punch List and
Deferred Maintenance Reserve Funds to reimburse Borrower for reasonable costs
and expenses incurred in order to correct Punch List Items and Deferred
Maintenance Conditions, upon satisfaction by Borrower of each of the following
conditions: (a) Borrower shall submit a written request for payment to Lender at
least thirty (30) days prior to the date on which Borrower requests such payment
be made and specifies the Punch List Items and Deferred Maintenance Conditions
to be paid, (b) on the date such request is received by Lender and on the date
such payment is to be made, no Default or Event of Default shall exist and
remain uncured, (c) Lender shall have received an Officers’ Certificate
(i) stating that all the Punch List Items and Deferred Maintenance Conditions to
be funded by the requested disbursement have been completed in good and
workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval by any Governmental Authority required
to commence and/or complete the Punch List Items and Deferred Maintenance
Conditions, (ii) identifying each Person that supplied materials or labor in
connection with the Punch List Items and Deferred Maintenance Conditions to be
funded by the requested disbursement, and (iii) stating that each such Person
has been paid in full or will be paid in full upon such disbursement, such
Officers’ Certificate to be accompanied by lien waivers or other evidence of
payment satisfactory to Lender, (d) at Lender’s option, a title search for the
Property indicating that the Property is free from all liens, claims and other
encumbrances not previously approved by Lender, and (e) Lender shall have
received such other evidence as Lender shall reasonably request that the
Required Repairs to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower. Lender may
condition the making of a requested disbursement on (1) reasonable evidence
establishing that Borrower has applied any amounts previously received by it in
accordance with this Section 7.4 for the expenses to which specific draws made
hereunder relate, (2) reasonably satisfactory site inspections, and (3) receipt
of lien releases and waivers from any contractors, subcontractors and others
with respect to such amounts. Lender shall not be required to make disbursements
from the Required Repair Account with respect to the Property unless such
requested disbursement is in an amount greater than Twenty-five Thousand and
00/100 Dollars ($25,000.00) (or a lesser amount if the total amount in the
Required Repair Account is less than Twenty-five Thousand and 00/100 Dollars
($25,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.4.2.
          7.4.3 Release of Deferred Maintenance Funds. Upon substantial
completion (as reasonably determined by Lender) of any Punch List Item or
Deferred Maintenance Condition, and provided no Event of Default is then
continuing, Lender shall, on the first following Payment Date, release to
Borrower the remainder of the portion of the Punch List and Deferred Maintenance
Reserve Funds held for such Punch List Item or Deferred Maintenance Condition.
     Section 7.5 Intentionally Omitted.
     Section 7.6 Excess Cash Flow. Any Excess Cash Flow that, pursuant to the
Cash Management Agreement, is required to be deposited to the Excess Cash Flow
Reserve (such funds “Excess Cash Flow Funds”) shall be deposited in an account
(the “Excess Cash Flow

131



--------------------------------------------------------------------------------



 



Reserve Account”) and held by Lender as additional security for the payment and
performance by Borrower of its obligations hereunder and other the other Loan
Documents.
     Section 7.7 Operating Reserve.
          7.7.1 Deposit of Operating Reserve Funds. In the event that, following
the Completion of the Improvements, Lender determines that the Gross Income from
Operations is not sufficient to pay the Operating Expenses of the Property and
the Total Debt Service, Borrower shall deposit with Lender an amount equal
Lender’s good faith estimate of the shortfall in Gross Income from Operations
until such time that Lender determines that the Property will achieve a Debt
Service Coverage Ratio of 1.15 to 1.00 (the “Operating Reserve Deposit”, such
amounts so deposited shall hereinafter be referred to as the “Operating Reserve
Funds”). The account in which the Interest Reserve Fund are held shall
hereinafter be referred to as the "Operating Reserve Account”.
          7.7.2 Release of Operating Reserve Funds. Provide no Event of Default
or monetary Default exists, in the event that the amounts on deposit in the Cash
Management Account are not sufficient to make the payments required under
Section 3.4(a) through (g), of the Cash Management Agreement on each Payment
Date, Lender shall apply the Operating Reserve Funds to payments of the such
items.
          7.7.3 Application of Operating Reserve Funds. Upon the occurrence of
an Event of Default, Lender, at its option, may withdraw all the Operating
Reserve Funds and if Lender does so, shall apply the Operating Reserve Funds
toward payment of the Total Debt in such order, proportion and priority as
Lender may determine in its sole discretion. Lender’s right to withdraw and
apply the Operating Reserve Funds shall be in addition to all other rights and
remedies provided to Lender under the Loan Documents.
          7.7.4 Release of Operating Reserve Funds. Provided that no Event of
Default or Monetary Default then exists if Lender determines that the Property
has achieved a Debt Service Coverage Ratio of 1.15 to 1.00 for two consecutive
Debt Service Coverage Ratio Determination Dates, Lender shall release to
Borrower any amount remaining in the Operating Reserve Account.
     Section 7.8 Rollover Reserve.
          7.8.1 Deposits to Rollover Reserve Fund. From and after Completion of
the Improvements, Borrower shall pay to Lender on each Payment Date the sum of
$15,645.33 (the "Rollover Reserve Monthly Deposit”), which amounts shall be
deposited with and held by Lender for tenant improvement and leasing commission
obligations incurred following the date hereof. Amounts so deposited shall
hereinafter be referred to as the “Rollover Reserve Fund” and the account to
which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account". Notwithstanding the foregoing, Borrower shall not be required
to deposit any portion of the Rollover Reserve Monthly Deposit which would cause
the amount then on deposit in the Rollover Reserve, as determined by Lender, to
exceed $938,720.00 (the “Rollover Reserve Cap”). When the Rollover Reserve Funds
on deposit in the Rollover Reserve Account equals or exceeds the Rollover
Reserve Cap, Borrower may cease making Rollover Reserve

132



--------------------------------------------------------------------------------



 



Monthly Deposits to the Rollover Reserve Fund. If at any time thereafter the
amount of the Rollover Reserve funds on deposit in the Rollover Reserve Account
is less than the Rollover Reserve Cap, then Borrower shall recommence and
continue making Rollover Reserve Monthly Deposits to the Rollover Reserve Funds,
until the amount of Rollover Reserve Funds on deposit in the Rollover Reserve
Account equal or exceed the Rollover Reserve Cap.
          7.8.2 Withdrawal of Rollover Reserve Funds. Lender shall make
disbursements from the Rollover Reserve Fund for tenant improvement and leasing
commission obligations incurred by Borrower. All such expenses shall be approved
by Lender in its sole discretion. Lender shall make disbursements as requested
by Borrower on a quarterly basis in increments of no less than $5,000.00 upon
delivery by Borrower of Lender’s standard form of draw request accompanied by
copies of paid invoices for the amounts requested and, if required by Lender,
lien waivers and releases from all parties furnishing materials and/or services
in connection with the requested payment. Lender may require an inspection of
the Property at Borrower’s expense prior to making a quarterly disbursement in
order to verify completion of improvements for which reimbursement is sought.
     Section 7.9 Ground Lease Reserve Fund.
          7.9.1 Deposits to Ground Lease Fund. From and after the earlier of the
Completion of the Improvements or the Required Completion Date, Borrower shall
deposit with Lender, the sum of $250,000.00. On each Payment Date, commencing on
the Payment Date occurring in February, 2008, Borrower shall pay to Lender an
amount equal to the rents (including both base and additional rents) and other
charges due under the Ground Lease that will be payable by Borrower as lessee
under the Ground Lease (collectively, the “Ground Rent”) on the next date that
Ground Rent is payable under the Ground Lease. Amounts so deposited shall
hereinafter be referred to as the "Ground Lease Reserve Fund” and the account in
which such amounts are held shall hereinafter be referred to as the “Ground
Lease Reserve Account.” Notwithstanding the foregoing, Borrower’s obligation to
make monthly deposits with Lender for Ground Rent shall be suspended for so long
as no Event of Default has occurred and is continuing and Borrower provides
Lender with written evidence reasonably satisfactory to Lender on a monthly
basis that all Ground Rent has been paid when due. In the event Borrower fails
to provide such evidence or an Event of Default occurs, however, Borrower will
thereafter be required to make deposits with Lender for Ground Rent as provided
herein.
          7.9.2 Release of Ground Lease Reserve Fund. Provided no Event of
Default has occurred and is continuing, Lender shall apply amounts in the Ground
Lease Reserve Fund to the payment of the Ground Rent as and when such Ground
Rent is payable. In making any payment relating to the Ground Rent, Lender may
do so according to any bill, statement or estimate procured from the Ground
Lessor, without inquiry into the accuracy of such bill, statement or estimate.
Any amounts remaining in the Ground Lease Reserve Fund after the Debt has been
paid in full shall be returned to Borrower. If the Ground Rent increases at any
time Borrower shall, within thirty (30) days thereafter, deposit with Lender
such amount as shall be sufficient so that at all times the amount on deposit in
the Ground Rent Reserve Account shall be not less than two month’s rent.
     Section 7.10 Storage Facility Master Lease Reserve.

133



--------------------------------------------------------------------------------



 



          7.10.1 Storage Facility Master Lease Reserve Fund. On the earlier of
the Completion of the Improvements or the Required Completion Date, Borrower
shall deposit with Lender the amount of $800,000.00, representing one (1) year’s
Storage Facility Rent under the Storage Facility Master Lease, which amount
shall be deposited with and held by Lender as additional security for the Loan.
Amounts so deposited shall hereinafter be referred to as the “Storage Facility
Master Lease Reserve Fund” and the account in which such amount is held shall
hereinafter be referred to as the “Storage Facility Master Lease Reserve
Account”. Until such time as the Storage Facility Master Lease Reserve Fund is
fully released as set forth in Section 7.10.2, the Storage Facility Master Lease
Reserve Fund shall be held by Lender as additional security for the Loan. The
tenant under the Storage Facility Master Lease shall be obligated to make
monthly rent payments and reimbursements thereunder until such time as the
Storage Facility Master Lease shall have been terminated pursuant to
Section 5.1.44.
          7.10.2 Disbursement of Storage Facility Master Lease Reserve Funds.
Provided no Event of Default shall have occurred and be continuing; Lender shall
disburse the Storage Facility Master Lease Reserve Fund in the event that
(a) the Self Storage Facility is open for business and (b) either (i) the Self
Storage Facility yields an underwritten Net Cash Flow of $800,000 with no free
rent, credit or right of offset, or (ii) the entire Property yields a Stabilized
Net Cash Flow of $3,100,000.
     Section 7.11 Reserve Funds, Generally. Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Funds to the payment of the Total Debt in any order
in its sole discretion. The Reserve Funds shall not constitute trust funds and
may be commingled with other monies held by Lender. The Reserve Funds shall be
held in an Eligible Account in Permitted Investments in accordance with the
terms and provisions of the Cash Management Agreement. Interest earned on the
Replacement Reserve Funds shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Any interest on the Rollover Reserve Funds, the Ground Rent
Reserve Funds, the Cash Collateral Reserve Funds, the Punch List and Deferred
Maintenance Reserve Funds, the Operating Reserve Funds, the Interest Reserve
Funds, the Storage Facility Master Lease Reserve Fund and the Tax and Insurance
Escrow Funds shall not be added to or become a part thereof and shall be the
sole property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower. Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto. Lender shall not
be liable for any loss sustained on the investment of any funds constituting the
Reserve Funds. Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Reserve Funds or the

134



--------------------------------------------------------------------------------



 



performance of the obligations for which the Reserve Funds were established.
Borrower shall assign to Lender all rights and claims Borrower may have against
all persons or entities supplying labor, materials or other services which are
to be paid from or secured by the Reserve Funds; provided, however, that Lender
may not pursue any such right or claim unless an Event of Default has occurred
and remains uncured.
     Section 7.12 Letter of Credit Rights. Any Letter of Credit delivered to
Lender pursuant to this Agreement shall be held by Lender as additional security
for the Loan. Lender shall have the right to draw upon any Letter of Credit
immediately and without further notice:
          (a) upon the occurrence and during the continuance of an Event of
Default;
          (b) if Borrower fails to deliver to Lender, no less than thirty
(30) days prior to the expiration of any Letter of Credit (including any renewal
or extension thereof), a renewal or extension of such Letter of Credit or a
replacement Letter of Credit; or
          (c) if the institution issuing the Letter of Credit ceases to be an
Approved Bank and Borrower fails to deliver to Lender a replacement Letter of
Credit from an Approved Bank within thirty (30) days of the date that such
institution ceased to be an Approved Bank.
ARTICLE VIII.
DEFAULTS
     Section 8.1 Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
     (i) if any portion of the Debt is not paid within five (5) days of the date
when due (except that Borrower shall not be afforded such 5-day cure period for
the portion of the Debt due and payable on the Maturity Date);
     (ii) if any of the Taxes (other than Taxes being contested pursuant to
Section 5.1.2 of this Agreement) are not paid when the same are due and payable
or Other Charges are not paid within five (5) days after Borrower receives
notice of same;
     (iii) if the Policies are not kept in full force and effect, or if
certified copies of the Policies are not delivered to Lender upon request;
     (iv) if Borrower Transfers or otherwise encumbers any portion of the
Property without Lender’s prior written consent in violation of the provisions
of this Agreement or the Mortgage;
     (v) if any material representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made;

135



--------------------------------------------------------------------------------



 



     (vi) if Borrower, Mezzanine Borrower, Guarantor or any other guarantor
under any guaranty issued in connection with the Loan shall make an assignment
for the benefit of creditors;
     (vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mezzanine Borrower, Guarantor or any other guarantor under any guarantee issued
in connection with the Loan or if Borrower, Mezzanine Borrower, Guarantor or
such other guarantor shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Mezzanine Borrower,
Guarantor or such other guarantor, or if any proceeding for the dissolution or
liquidation of Borrower, Mezzanine Borrower, Guarantor or such other guarantor
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower,
Mezzanine Borrower, Guarantor or such other guarantor, upon the same not being
discharged, stayed or dismissed within ninety (90) days;
     (viii) if Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
     (ix) if Borrower breaches any covenant contained in Section 4.1.30;
     (x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
     (xi) if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in any Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;
     (xii) if Borrower fails to pay the Administration Fee, or any portion or
installment thereof, within five (5) days of the date when due;
     (xiii) If Borrower fails to deposit with Lender the cash deposit or Letter
of Credit required in accordance with Section 2.12.2 hereof;
     (xiv) if Borrower fails to materially comply with the Construction
Schedule;
     (xv) if the Completion of the Improvements has not occurred on or prior to
the Required Completion Date, subject to Force Majeure or if Lender or the
Construction Consultant determines that Completion of the Improvements cannot
occur on or prior to the Required Completion Date;

136



--------------------------------------------------------------------------------



 



     (xvi) if any voucher or invoice is fraudulently submitted by Borrower or in
connection with any Advance for services performed or for materials used in or
furnished for the Property;
     (xvii) if there is any cessation at any time in construction of the Project
Improvements for more than twenty (20) consecutive Business Days, other than as
a result of Force Majeure;
     (xviii) if Borrower expressly confesses in writing to Lender its inability
to continue or complete construction of the Project Improvements in accordance
with this Agreement;
     (xix) if Lender, the Construction Consultant or their representatives are
not permitted at all reasonable times upon not less than three (3) Business Days
notice to enter upon the Property, inspect the Improvements and the construction
thereof and all materials, fixtures and articles used or to be used in the
construction and to examine all the Plans and Specifications, or if Borrower
shall fail to furnish to Lender or its authorized representative, when requested
upon not less than five (5) Business Days notice, copies of the Plans and
Specifications;
     (xx) if a material adverse change in Borrower’s financial condition shall
occur which would, in Lender’s reasonable determination, materially and
adversely affect Borrower’s ability to perform its obligations under this
Agreement or any other document evidencing or securing the Loan beyond any
applicable notice and grace periods expressly set forth in the Loan Documents;
     (xxi) if the conditions precedent to the Final Advance have not been
satisfied on or prior to the Required Completion Date;
     (xxii) If the Guarantor fails to maintain the Required Liquidity and the
Required Net Worth covenants specified in the Guaranty of Completion or if the
Guarantor shall default under the Guaranty of Completion or the Guaranty of
Recourse Carveouts;
     (xxiii) if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);
     (xxiv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, in either case for three (3) Business Days after notice to Borrower from
Lender;
     (xxv) if an Event of Default (as defined in the Project Loan Agreement)
shall have occurred;

137



--------------------------------------------------------------------------------



 



     (xxvi) if there shall be default by Borrower or Guarantor under any of the
other Loan Documents, beyond applicable cure periods, if any, contained in such
documents, whether as to Borrower, Guarantor or the Property, or if any other
such event shall occur or condition shall exist, if the effect of such other
default, event or condition is to accelerate the maturity of all or any portion
of the Debt or to permit Lender to accelerate the maturity of all or any portion
of the Debt;
     (xxvii) if (A) a breach or default by Borrower under any condition or
obligation contained in the Ground Lease shall occur, (B) there occurs any event
or condition that gives the Ground Lessor under the Ground Lease a right to
terminate or cancel the Ground Lease, (C) the Ground Lease shall be surrendered
or the Ground Lease shall be terminated or cancelled for any reason or under any
circumstances whatsoever, or (D) any of the terms, covenants or conditions of
the Ground Lease shall in any manner be modified, changed, supplemented,
altered, or amended without the prior written consent of Lender;
     (xxviii) if (A) a breach or default by Borrower or Storage Facility Tenant
under any condition or obligation contained in the Storage Facility Master Lease
shall occur, (B) there occurs any event or condition that gives the Borrower or
the Storage Facility Tenant under the Storage Facility Master Lease a right to
terminate or cancel the Storage Facility Master Lease, (C) the Storage Facility
Master Lease shall be surrendered or the Storage Facility Master Lease shall be
terminated or cancelled for any reason or under any circumstances whatsoever,
except as specifically permitted herein, or (D) any of the terms, covenants or
conditions of the Storage Facility Master Lease shall in any manner be modified,
changed, supplemented, altered, or amended without the prior written consent of
Lender;
     (xxix) if Guarantor or Storage Facility Tenant shall dissolve or cease to
exist during the term of the Loan, except in compliance with the provisions of
Section 5.2.15 or Section 5.1,44(e) hereof, respectively; or
     (xxx) if the Initial Advance Conditions are not satisfied by the Required
Initial Advance Date; or
     (xxxi) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xxx) above, for twenty (20) days after notice to Borrower from Lender,
in the case of any Default which can be cured by the payment of a sum of money,
or for thirty (30) days after notice from Lender in the case of any other
Default; provided, however, that if such non-monetary Default is susceptible of
cure but cannot reasonably be cured within such thirty (30) day period and
provided further that Borrower shall have commenced to cure such Default within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed sixty (60) days.

138



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any or all of the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and Other Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
     Section 8.2 Remedies.
          (a) Upon the occurrence of an Event of Default, all or any one or more
of the rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Property. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) to Lender is not subject to any “one action”
or “election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property and the
Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
          (b) With respect to Borrower and the Property, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to the Property for the satisfaction of any of the Debt in any preference
or priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its absolute discretion in respect of the Debt. In addition, Lender
shall have the right from time to time to partially foreclose the Mortgage in
any manner and for any amounts secured by the Mortgage then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Mortgage to recover such
delinquent payments or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Mortgage to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured

139



--------------------------------------------------------------------------------



 



by the Mortgage as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Mortgage to secure
payment of sums secured by the Mortgage and not previously recovered.
          (c) Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, mortgages and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) Business
Days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Borrower shall be obligated to pay any
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents and the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.
     Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies
of Lender under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Lender may have against Borrower pursuant to
this Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
ARTICLE IX.
SPECIAL PROVISIONS
     Section 9.1 Sale of Notes and Securitization. Borrower acknowledges and
agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or issue one or more participations therein, or consummate one or
more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”). At the request of Lender,
and to the extent not already required to be

140



--------------------------------------------------------------------------------



 



provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors and/or the Rating Agencies in connection with any such
Securitization including, without limitation, to:
          (a) provide additional and/or updated Provided Information, together
with appropriate verification and/or consents related to the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys reasonably acceptable to Lender, prospective investors and/or the
Rating Agencies;
          (b) assist in preparing descriptive materials for presentations to any
or all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by Borrower and approved by Lender,
Guarantor and their respective affiliates to obtain, collect, and deliver
information requested or required by Lender, prospective investors and/or the
Rating Agencies;
          (c) deliver (i) an Additional Insolvency Opinion and an opinion with
respect to, due execution and enforceability with respect to the Property,
Borrower, Guarantor and their respective Affiliates and the Loan Documents, and
such other legal opinions as Lender may request including, without limitation, a
so called “10b-5” opinion, and (ii) revised organizational documents for
Borrower, which counsel opinions and organizational documents shall be
reasonably satisfactory to Lender, prospective investors and/or the Rating
Agencies;
          (d) if required by any prospective investor and/or any Rating Agency,
use commercially reasonable efforts to deliver such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Property, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
          (e) make such representations and warranties as of the closing date of
the Securitization with respect to the Property, Borrower, Guarantor and the
Loan Documents as may be reasonably requested by Lender, prospective investors
and/or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents;
          (f) execute such amendments to the Loan Documents as may be requested
by Lender, prospective investors and/or the Rating Agencies to effect the
Securitization;
          (g) if requested by Lender, review any information regarding the
Property, Borrower, Guarantor, and the Loan which is contained in a preliminary
or final private placement memorandum, prospectus, prospectus supplement
(including any amendment or supplement to either thereof), or other disclosure
document to be used by Lender or any affiliate thereof; and
          (h) supply to Lender such documentation, financial statements and
reports in form and substance required in order to comply with any applicable
securities laws.

141



--------------------------------------------------------------------------------



 



          9.1.2 Loan Components.
          (a) Borrower covenants and agrees that in connection with any
Securitization of the Loan, upon Lender’s request, Borrower shall deliver one or
more new component notes to replace the original note or modify the original
note to reflect multiple components of the Loan (and such new notes or modified
note shall initially have the same fully funded weighted average interest rate
as the original note, but such new notes or modified note may subsequently
change the weighted average spread and apply principal, interest rates and
amortization of the Loan between the components in a manner specified by Lender
in its sole discretion) and modify the Cash Management Agreement with respect to
the newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan, provided that the
same do not materially increase Borrower’s obligations and/or liabilities under
the Loan Documents or materially decrease Borrower’s rights under the Loan
Documents.
          (b) Borrower covenants and agrees that Lender may hereafter convert
any portion of the Loan to subordinate financing, including one or more tranches
of mezzanine debt, preferred equity, subordinate debt or participation in such
loan, subordinate to such loan (collectively, “Subordinate Financing”),
provided, however, such Subordinate Financing and the Loan following the
creation of the Subordinate Financing shall, in the aggregate, initially have
the same fully funded weighted average interest rate as the fully funded
interest rate of the Loan prior to the creation of such Subordinate Financing,
but such Subordinate Financing may subsequently change the weighted average
spread and Lender may apply principal, interest rates and amortization of the
Loan and the Subordinate Financing in a manner specified by Lender in its sole
discretion. If the Subordinate Financing takes the form of a mezzanine loan, a
mezzanine borrower (the “Mezzanine Borrower”) may be created which will own one
hundred percent (100%) of the equity interests in the Borrower. One hundred
percent (100%) of the ownership and economic interests in the Mezzanine Borrower
may, at Lender’s discretion, be required to be pledged as security for such
tranches of Subordinate Financing, if any. A default with the related Loan shall
be a default under the respective Subordinate Financing. Such Subordinate
Financing shall be subject to an intercreditor agreement by and between the
Lender and the subordinate lender(s).
          9.1.3 Costs of Subordinate Financing. Borrower shall be responsible
for all costs and expenses incurred by Lender in connection with any Subordinate
Financing, (including reasonable attorneys’ fees and disbursements) including
without limitation (i) the preparation, negotiation, execution and delivery of
any mezzanine loan documents (“Mezzanine Loan Documents”) and the consummation
of the transactions contemplated thereby and all the costs of furnishing all
opinions by counsel for Borrower and Mezzanine Borrower; (ii) Mezzanine
Borrower’s and Lender’s ongoing performance under and compliance with the
Mezzanine Loan Documents, including confirming compliance with environmental and
insurance requirements; (iii) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
of or under any Mezzanine Loan Document and any other documents or matters
requested by Lender; (iv) filing and recording of any Mezzanine Loan Documents;
(v) title insurance (including any applicable mezzanine endorsements or UCC
endorsements or policies), surveys, inspections and appraisals; (vi) the
creation, perfection or

142



--------------------------------------------------------------------------------



 



protection of Lender’s Liens in the collateral securing the Mezzanine Loan
Documents (including fees and expenses for title and lien searches, intangibles
taxes, personal property taxes, recording taxes, due diligence expenses, travel
expenses, accounting firm fees, costs of appraisals, environmental reports and
Construction Consultant, surveys and engineering reports); and (vii) fees
charged by Rating Agencies in connection with the creation of the Subordinate
Financing, or any modification of the Loan or the Subordinate Financing.
     Section 9.2 Securitization Indemnification . (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.
          (b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have carefully examined the Disclosure Documents, including
without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (ii) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Properties,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (B) jointly and severally indemnifying Lender, BSCMI (whether or
not it is the Lender), any Affiliate of BSCMI that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of BSCMI that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including without limitation legal fees
and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (C) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred,

143



--------------------------------------------------------------------------------



 



in connection with investigating or defending the Liabilities. This indemnity
agreement will be in addition to any liability which Borrower may otherwise
have. Moreover, the indemnification and reimbursement obligations provided for
in clauses (B) and (C) above shall be effective, valid and binding obligations
of the Indemnifying Persons whether or not an indemnification agreement
described in clause (A) above is provided.
          (c) In connection with Exchange Act Filings, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.
          (d) Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided further that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person. After notice from any Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, such Indemnifying Person shall not be liable to the Indemnified
Person for any legal or other expenses subsequently incurred by the Indemnified
Person in connection with the defense thereof except as provided in the
following sentence; provided, however, if the defendants in any such action
include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one (1)
such separate counsel unless such Indemnified Person shall have reasonably
concluded that

144



--------------------------------------------------------------------------------



 



there may be legal defenses available to it that are different from or
additional to those available to another Indemnified Person.
          (e) Without the prior written consent of BSCMI (which consent shall
not be unreasonably withheld or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given BSCMI reasonable prior written notice
thereof and shall have obtained an unconditional release of each Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld or
delayed).
          (f) The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan.
          (g) The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 9.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings. The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this Section
9.2.
          (h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

145



--------------------------------------------------------------------------------



 



          (i) Notwithstanding anything to the contrary contained herein,
Borrower shall have no obligation to act as depositor with respect to the Loan
or an issuer or registrant with respect to the Securities issued in any
Securitization.
     Section 9.3 Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:
     (i) fraud or intentional misrepresentation by Borrower or Guarantor in
connection with the Loan;
     (ii) the gross negligence or willful misconduct of Borrower;
     (iii) the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity Agreement or in the
Mortgage concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;
     (iv) the removal or disposal of any portion of the Property after an Event
of Default;

146



--------------------------------------------------------------------------------



 



     (v) the misapplication or conversion by Borrower of (A) any Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property, (B)
any Awards received in connection with a Condemnation of all or a portion of the
Property, (C) any Rents following an Event of Default, or (D) any Rents paid
more than one month in advance;
     (vi) failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Property;
     (vii) any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; or
     (viii) the breach of any representation, warranty, covenant or
indemnification provision in the Guaranty of Completion or Guaranty of Recourse
Carveouts;
     (ix) if (A) a breach or default by Borrower under any condition or
obligation contained in the Ground Lease is not cured within any applicable cure
period provided therein, (B) there occurs any event or condition that gives the
Ground Lessor under the Ground Lease a right to terminate or cancel the Ground
Lease, or (C) the Ground Lease shall be surrendered or the Ground Lease shall be
terminated or cancelled for any reason or under any circumstances whatsoever, or
(D) any of the terms, covenants or conditions of the Ground Lease shall in any
manner be modified, changed, supplemented, altered, or amended without the prior
written consent of Lender; or
     (x) if (A) a breach or default by Borrower or Storage Facility Tenant under
any condition or obligation contained in the Storage Facility Master Lease
occurs, (B) there occurs any event or condition that gives the Borrower or
Storage Facility Tenant under the Storage Facility Master Lease a right to
terminate or cancel the Storage Facility Master Lease, (C) the Storage Facility
Master Lease shall be surrendered or the Storage Facility Master Lease shall be
terminated or cancelled for any reason or under any circumstances whatsoever
without the prior written consent of Lender, or (D) any of the terms, covenants
or conditions of the Storage Facility Master Lease shall in any manner be
modified, changed, supplemented, altered, or amended without the prior written
consent of Lender.
          Notwithstanding anything to the contrary in this Agreement, the Note
or any of the Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan

147



--------------------------------------------------------------------------------



 



Documents, and (B) the Debt shall be fully recourse to Borrower (i) in the event
of: (a) Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, in which Borrower colludes with,
or otherwise assists such Person, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (c) Borrower filing an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (d) Borrower consenting to or acquiescing in or joining in an application
for the appointment of a custodian, receiver, trustee, or examiner for Borrower
or any portion of the Property; or (e) Borrower making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (ii) if the first
full monthly payment of interest on the Note is not paid when due; ; (iii) if
Borrower fails to maintain its status as a Single Purpose Entity, after the
Guaranty Notice (as defined in the Guaranty of Recourse Carveouts) if Borrower
fails to permit on-site inspections of the Property, fails to provide financial
information, or fails to appoint a new property manager upon the request of
Lender as permitted under this Agreement, each as required by, and in accordance
with, the terms and provisions of this Agreement or the Mortgage; (iv) if
Borrower fails to obtain Lender’s prior written consent to any Indebtedness or
voluntary Lien encumbering the Property; or (v) if Borrower fails to obtain
Lender’s prior written consent to any Transfer as required by this Agreement or
the Mortgage.
     Section 9.4 Intentionally Omitted.
     Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by
a servicer/trustee (any such servicer/trustee, together with its agents,
nominees or designees, are collectively referred to as “Servicer”) selected by
Lender and Lender may delegate all or any portion of its responsibilities under
this Agreement and the other Loan Documents to Servicer pursuant to a servicing
agreement (the “Servicing Agreement”) between Lender and Servicer. Borrower
shall not be responsible for any set-up fees or any other initial costs relating
to or arising under the Servicing Agreement or the monthly servicing fee due to
Servicer under the Servicing Agreement; provided, however, that Borrower shall
be responsible for expenses incurred by Lender or Servicer as set forth in
Section 10.13 hereof.
ARTICLE X.
MISCELLANEOUS
     Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

148



--------------------------------------------------------------------------------



 



     Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.
     Section 10.3 Governing Law.
               (B) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE
LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND
THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON

149



--------------------------------------------------------------------------------



 



CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
National Registered Agents, Inc.
875 Avenue of the Americas, Suite 501
New York, New York 10001
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
     Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
     Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

150



--------------------------------------------------------------------------------



 



     Section 10.6 Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

  If to Lender:    Bear Stearns Commercial Mortgage, Inc.
383 Madison Avenue
New York, New York 10179
Attention: J. Christopher Hoeffel
Facsimile No.: (212) 272-7047     with a copy to:    Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Paul A. Keenan, Esq.
Facsimile No.: (212) 808-7897     If to Borrower:    P/A-Acadia Pelham Manor,
LLC
c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605
Attention: Robert Masters, Esq., General Counsel
Facsimile No.: (914) 288-2162     If to MERS:    MERS Commercial
P.O. Box 2300
Flint, Michigan 48501-2300

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
     Section 10.7 Trial by Jury.
          BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN

151



--------------------------------------------------------------------------------



 



KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
     Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
     Section 10.9 Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 10.10 Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
     Section 10.11 Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
     Section 10.12 Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
     Section 10.13 Expenses; Indemnity. (1) Borrower covenants and agrees to pay
or, if Borrower fails to pay, to reimburse, Lender upon receipt of written
notice from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred

152



--------------------------------------------------------------------------------



 



by Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Lien in favor of Lender pursuant to this Agreement and the other Loan Documents;
(vii) enforcing or preserving any rights, in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Property, or any other security given for the Loan; and
(viii) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with respect to the Property
(including any fees incurred by Servicer in connection with the transfer of the
Loan to a special servicer prior to a Default or Event of Default) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Clearing Account or Cash Management Account, as applicable.
          (a) Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum

153



--------------------------------------------------------------------------------



 



portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.
          (b) Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for, any fees and expenses incurred by any Rating
Agency in connection with any consent, approval, waiver or confirmation obtained
from such Rating Agency pursuant to the terms and conditions of this Agreement
or any other Loan Document and Lender shall be entitled to require payment of
such fees and expenses as a condition precedent to the obtaining of any such
consent, approval, waiver or confirmation.
     Section 10.14 Schedules and Exhibits Incorporated. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
     Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
     Section 10.16 No Joint Venture or Partnership; No Third Party
Beneficiaries.
          (a) Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.
          (b) This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
     Section 10.17 Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, BSCMI, or any of their Affiliates shall be subject to the
prior written approval of Lender.

154



--------------------------------------------------------------------------------



 



     Section 10.18 Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.
     Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
     Section 10.20 Conflict; Construction of Documents; Reliance. In the event
of any conflict between the provisions of this Agreement and any of the other
Loan Documents, the provisions of this Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
     Section 10.21 Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders, in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
     Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Commitment Letter dated August 9,

155



--------------------------------------------------------------------------------



 



2007 between Borrower and Lender are superseded by the terms of this Agreement
and the other Loan Documents.
     Section 10.23 Joint and Several Liability. If Borrower consists of more
than one (1) Person the obligations and liabilities of each Person shall be
joint and several.
     Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
          (a) the right to routinely consult with and advise Borrower’s
management regarding the significant business activities and business and
financial developments of Borrower; provided, however, that such consultations
shall not include discussions of environmental compliance programs or disposal
of hazardous substances. Consultation meetings should occur on a regular basis
(no less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
          (b) the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower at any reasonable times upon
reasonable notice;
          (c) the right, in accordance with the terms of this Agreement,
including, without limitation, Section 5.1.11 hereof, to receive monthly,
quarterly and year end financial reports, including balance sheets, statements
of income, shareholder’s equity and cash flow, a management report and schedules
of outstanding indebtedness; and
          (d) the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower of any other significant property (other than personal property
required for the day to day operation of the Property and/or construction of the
Project Improvements).
          The rights described above in this Section 10.24 may be exercised by
any entity which owns and controls, directly or indirectly, substantially all of
the interests in Lender.
     Section 10.25 MERS. Mortgage Electronic Registration Systems, Inc., a
Delaware corporation (“MERS”), serves as mortgagee of record and secured party
solely as nominee, in an administrative capacity, for Lender and only holds
legal title to the interests granted, assigned, and transferred in the Mortgage
and the Assignments of Leases. MERS shall at all times comply with the
instructions of Lender. If necessary to comply with law or custom, MERS (for the
benefit of Lender) may be directed by Lender to exercise any or all of those
interests, including without limitation, the right to foreclose and sell the
Property, and take any action required of Lender, including without limitation,
a release, discharge or reconveyance of the Mortgage. Subject to the foregoing,
all references in the Loan Documents to “Mortgagee” shall include Lender and its
successors and assigns. The relationship of Mortgagor and Lender under the
Mortgage and the other Loan Documents is, and shall at all times remain, solely
that of borrower and lender (the role of MERS thereunder being solely that of
nominee as set forth above and not that of a lender); and Mortgagee neither
undertakes nor assumes any responsibility or duty to Borrower or to any other
Person with respect to the Property.

156



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO BUILDING LOAN AGREEMENT]
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.

            BORROWER

P/A-ACADIA PELHAM MANOR, LLC,
a Delaware limited liability company
      By:     ,      Name:   Robert Masters        Title:   Senior Vice
President        LENDER

BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation
      By:           Name:           Title:   Authorized Signatory     

157